Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

among

FORRESTER RESEARCH, INC.,

as the Borrower,

the several Lenders from time to time parties hereto,

and

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent

Dated as of January 3, 2019

 

 

 

JPMORGAN CHASE BANK, N.A. and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.

as Syndication Agent



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I.     DEFINITIONS

     1  

SECTION 1.1     Defined Terms

     1  

SECTION 1.2     Other Definitional Provisions

     37  

SECTION 1.3     Pro Forma and Other Calculations

     38  

SECTION 1.4     Currencies

     40  

SECTION 1.5     Cashless Rollovers

     41  

ARTICLE II.     AMOUNT AND TERMS OF COMMITMENTS

     41  

SECTION 2.1     Term Loan Commitments

     41  

SECTION 2.2     Procedure for Term Loan Borrowing

     41  

SECTION 2.3     Repayment of Term Loans

     42  

SECTION 2.4     Revolving Credit Commitments

     42  

SECTION 2.5     Procedure for Revolving Credit Borrowing

     43  

SECTION 2.6     [Reserved]

     43  

SECTION 2.7     [Reserved].

     43  

SECTION 2.8     Repayment of Loans

     43  

SECTION 2.9     Commitment Fees, etc

     44  

SECTION 2.10     Termination or Reduction of Revolving Credit Commitments

     44  

SECTION 2.11     Optional Prepayments

     44  

SECTION 2.12     Mandatory Prepayments and Commitment Reductions

     45  

SECTION 2.13     Conversion and Continuation Options

     46  

SECTION 2.14     Limitations on LIBOR Tranches

     47  

SECTION 2.15     Interest Rates and Payment Dates

     47  

SECTION 2.16     Computation of Interest and Fees

     47  

SECTION 2.17     Inability to Determine Interest Rate

     48  

SECTION 2.18     Pro Rata Treatment and Payments

     48  

SECTION 2.19     Requirements of Law

     50  

SECTION 2.20     Taxes

     51  

SECTION 2.21     Indemnity

     54  

SECTION 2.22     Illegality

     55  

SECTION 2.23     Mitigation

     55  

SECTION 2.24     Replacement of Lenders under Certain Circumstances

     55  

SECTION 2.25     [Reserved]

     55  

SECTION 2.26     Refinancing Amendments.

     56  

SECTION 2.27     Defaulting Lenders

     57  

SECTION 2.28     Incremental Facilities

     58  

ARTICLE III.     LETTERS OF CREDIT

     60  

SECTION 3.1     L/C Commitment

     60  

SECTION 3.2     Procedure for Issuance of Letters of Credit

     60  

SECTION 3.3     Commissions, Fees and Other Charges

     61  

SECTION 3.4     L/C Participations

     61  

SECTION 3.5     Reimbursement Obligation of the Borrower

     62  

SECTION 3.6     Obligations Absolute

     62  

 

-i-



--------------------------------------------------------------------------------

     Page  

SECTION 3.7     Letter of Credit Payments

     62  

SECTION 3.8     Applications

     62  

SECTION 3.9     Cash Collateralization

     63  

SECTION 3.10     Provisions Related to Refinancing Revolving Credit Commitments

     63  

ARTICLE IV.     REPRESENTATIONS AND WARRANTIES

     63  

SECTION 4.1     Financial Condition

     63  

SECTION 4.2     No Change

     64  

SECTION 4.3     Existence; Compliance with Law

     64  

SECTION 4.4     Power; Authorization; Enforceable Obligations

     64  

SECTION 4.5     No Legal Bar

     65  

SECTION 4.6     No Material Litigation

     65  

SECTION 4.7     No Default

     65  

SECTION 4.8     Ownership of Property; Liens

     65  

SECTION 4.9     Intellectual Property

     65  

SECTION 4.10     Taxes

     65  

SECTION 4.11     Federal Regulations

     66  

SECTION 4.12     Labor Disputes

     66  

SECTION 4.13     ERISA

     66  

SECTION 4.14     Investment Company Act; Other Regulations

     66  

SECTION 4.15     Subsidiaries

     66  

SECTION 4.16     Use of Proceeds

     66  

SECTION 4.17     Environmental Matters

     67  

SECTION 4.18     Accuracy of Information, etc.

     67  

SECTION 4.19     Security Documents

     68  

SECTION 4.20     Solvency

     68  

SECTION 4.21     Anti-Corruption Laws and Sanctions

     68  

SECTION 4.22     EEA Financial Institutions

     68  

ARTICLE V.     CONDITIONS PRECEDENT

     69  

SECTION 5.1     Conditions to the Effectiveness of this Agreement

     69  

SECTION 5.2     Conditions to Each Extension of Credit

     71  

ARTICLE VI.     AFFIRMATIVE COVENANTS

     72  

SECTION 6.1     Financial Statements

     72  

SECTION 6.2     Certificates; Other Information

     72  

SECTION 6.3     Payment of Obligations

     73  

SECTION 6.4     Conduct of Business and Maintenance of Existence, etc

     74  

SECTION 6.5     Maintenance of Property; Insurance

     74  

SECTION 6.6     Inspection of Property; Books and Records; Discussions

     74  

SECTION 6.7     Notices

     75  

SECTION 6.8     Environmental Laws

     75  

SECTION 6.9     Additional Collateral, etc

     75  

SECTION 6.10     Additional Covenants Relating to Collateral

     76  

SECTION 6.11     Post-Closing Covenant.

     77  

SECTION 6.12     Designation of Subsidiaries.

     77  

ARTICLE VII. NEGATIVE COVENANTS

     78  

 

-ii-



--------------------------------------------------------------------------------

     Page  

SECTION 7.1     Financial Condition Covenants

     78  

SECTION 7.2     Limitation on Indebtedness

     78  

SECTION 7.3     Limitation on Liens

     80  

SECTION 7.4     Limitation on Fundamental Changes

     82  

SECTION 7.5     Limitation on Sale of Assets

     83  

SECTION 7.6     Limitation on Restricted Payments

     84  

SECTION 7.7     [Reserved].

     85  

SECTION 7.8     Limitation on Investments, Loans and Advances

     85  

SECTION 7.9     Limitation on Optional Payments and Modifications of
Organizational Documents

     86  

SECTION 7.10     Limitation on Transactions with Affiliates

     86  

SECTION 7.11     [Reserved]

     87  

SECTION 7.12     Limitation on Changes in Fiscal Periods

     87  

SECTION 7.13     Limitation on Negative Pledge Clauses

     87  

SECTION 7.14     Limitation on Restrictions on Subsidiary Distributions

     87  

SECTION 7.15     Limitation on Lines of Business

     87  

SECTION 7.16     Limitation on Use of Proceeds

     87  

ARTICLE VIII.     EVENTS OF DEFAULT

     88  

ARTICLE IX.     THE ADMINISTRATIVE AGENT

     91  

SECTION 9.1     Appointment

     91  

SECTION 9.2     Delegation of Duties

     91  

SECTION 9.3     Exculpatory Provisions

     91  

SECTION 9.4     Reliance by Administrative Agent

     91  

SECTION 9.5     Notice of Default

     92  

SECTION 9.6     Non-Reliance on Administrative Agent and Other Lenders

     92  

SECTION 9.7     Indemnification

     93  

SECTION 9.8     Administrative Agent in Its Individual Capacity

     93  

SECTION 9.9     Successor Administrative Agents

     93  

SECTION 9.10     Authorization to Release Liens

     93  

SECTION 9.11     No Other Duties

     94  

ARTICLE X.     MISCELLANEOUS

     94  

SECTION 10.1     Amendments and Waivers

     94  

SECTION 10.2     Notices

     96  

SECTION 10.3     No Waiver; Cumulative Remedies

     97  

SECTION 10.4     Survival of Representations and Warranties

     97  

SECTION 10.5     Payment of Expenses

     97  

SECTION 10.6     Successors and Assigns; Participations and Assignments

     98  

SECTION 10.7     Adjustments; Set-off

     102  

SECTION 10.8     Counterparts

     102  

SECTION 10.9     Severability

     103  

SECTION 10.10     Integration

     103  

SECTION 10.11     GOVERNING LAW

     103  

SECTION 10.12     Submission To Jurisdiction; Waivers

     103  

SECTION 10.13     Acknowledgements

     104  

SECTION 10.14     No Advisory or Fiduciary Responsibility

     104  

SECTION 10.15     WAIVERS OF JURY TRIAL

     104  

 

-iii-



--------------------------------------------------------------------------------

     Page  

SECTION 10.16     PATRIOT Act

     104  

SECTION 10.17     Confidentiality

     105  

SECTION 10.18     Releases

     106  

SECTION 10.19     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     106  

SECTION 10.20     ERISA Matters

     106  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:   1.1A  

Commitments

1.1B  

Unrestricted Subsidiaries

4.4  

Consents, Authorizations, Filings and Notices

4.6  

Litigation

4.9  

Intellectual Property

4.15  

Subsidiaries

4.19  

UCC Filing Jurisdictions

7.2(e)  

Existing Indebtedness

7.3(f)  

Existing Liens

EXHIBITS:   A  

Form of Guarantee and Collateral Agreement

B  

Form of Compliance Certificate

C-1  

Form of Secretary’s Certificate

C-2  

Form of Closing Certificate

D  

Form of Solvency Certificate

E  

Form of Assignment and Acceptance

F-1  

Forms of U.S. Tax Compliance Certificate

F-2  

Forms of U.S. Tax Compliance Certificate

F-3  

Forms of U.S. Tax Compliance Certificate

F-4  

Forms of U.S. Tax Compliance Certificate

G  

Form of Increased Facility Activation Notice

H  

Form of Incremental Lender Supplement

I  

Form of Borrowing Notice

J-1  

Form of Hedge Bank Designation

J-2  

Form of Cash Management Bank Designation

K-1  

Form of Term Note

K-2  

Form of Revolving Note

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of January 3, 2019, among
FORRESTER RESEARCH, INC., a Delaware corporation (the “Borrower”), the Lenders
(as defined below) from time to time parties to this Agreement and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, together with its
successors and permitted assigns in such capacity, the “Administrative Agent”).

PRELIMINARY STATEMENTS

Pursuant to the Acquisition Agreement (as this and other capitalized terms used
in these Preliminary Statements are defined in Section 1.1 below), the Borrower
will acquire, directly or indirectly, the outstanding equity interests of the
Target.

In connection with the Acquisition, the Borrower has requested the Lenders
extend credit to the Borrower in the form of: (a) Tranche A Term Loans in an
initial aggregate principal amount of $125,000,000 and (b) Revolving Credit
Commitments in an initial aggregate principal amount of $75,000,000.

The proceeds of the Tranche A Term Loans and the proceeds any borrowing of
Revolving Credit Loans on the Closing Date will be applied (i) to pay the cash
consideration for the Acquisition and (ii) to pay the Transaction Costs.

ARTICLE I.    DEFINITIONS

SECTION 1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
Alternate Base Rate.

“Acquisition”: the acquisition by the Borrower, directly or indirectly, of the
Target pursuant to the Acquisition Agreement.

“Acquisition Agreement”: the Agreement and Plan of Merger, entered into as of
the Acquisition Signing Date, by and among the Target, the Borrower, Merger Sub,
the founder stockholders named therein and the stockholder representative
identified therein, together with all exhibits, schedules, annexes, disclosure
letters and attachments thereto.

“Acquisition Signing Date”: November 26, 2018.

“Adjusted LIBOR Rate”: with respect to any Borrowing of LIBOR Loans for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBOR Rate for such Interest Period
multiplied by (b) the Statutory Reserves; provided that the Adjusted LIBOR Rate
shall not be less than 0% per annum.

“Adjustment Date”: as defined in the Pricing Grid.

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the aggregate principal amount of such Lender’s Term Loans then
outstanding and (b) the aggregate amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the aggregate amount of such Lender’s Revolving Extensions of Credit
then outstanding.

“Aggregate Exposure Percentage”: with respect to any Lender, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure to the Aggregate
Exposure of all Lenders.

“Agreement”: as defined in the preamble hereto.

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1% and (c) the Adjusted LIBOR Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that for the purpose of this
definition, the Adjusted LIBOR Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBOR Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBOR Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.17 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. If the Alternate Base Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Anti-Corruption Laws”: all published laws, rules and regulations of any
jurisdiction applicable to the Borrower and its Subsidiaries from time to time
that prohibit bribery or corruption.

“Applicable Margin”: (a) for Tranche A Term Loans and Revolving Credit Loans,
(i) prior to the first Adjustment Date to occur after the Closing Date, 2.50%
per annum, in the case of LIBOR Loans, and 1.50% per annum, in the case of ABR
Loans, and (ii) from and after the first Adjustment Date to occur after the
Closing Date, the percentage determined in accordance with the Pricing Grid; and
(b) for Incremental Term Loans, such per annum rates as shall be agreed by the
Borrower and the applicable Incremental Term Loan Lenders as shown in the
applicable Increased Facility Activation Notice.

“Application”: an application, in such form as the Issuing Lender may reasonably
specify from time to time, requesting the Issuing Lender to issue a Letter of
Credit.

“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

“AUD”: dollars in lawful currency of Australia.

“Arrangers”: JPMorgan Chase Bank, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in their capacities as joint lead arrangers and joint bookrunners.

 

2



--------------------------------------------------------------------------------

“Asset Sale”: any Disposition of Property or business (including receivables and
leasehold interests) or series of related Dispositions of Property or businesses
(including receivables and leasehold interests) (excluding any such Disposition
permitted by clause (a), (b), (c), (d), (e), (g), (h), (i), (l), (m) or (n) of
Section 7.5) that yields net proceeds to the Borrower or any of its Restricted
Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$2,500,000.

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof; provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

3



--------------------------------------------------------------------------------

“Benefitted Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing”: (a) Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of LIBOR Loans, as to which a single Interest
Period is in effect, or (b) Term Loans of the same Type made on the same date
and, in the case of LIBOR Loans, as to which a single Interest Period is in
effect.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that, with respect to notices and determinations in connection with,
and fundings, disbursements and payments of principal and interest on, LIBOR
Loans, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such LIBOR Loan, such day is also a day for trading
in the London interbank market by and between banks in deposits in Dollars.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition of fixed or capital assets or additions to property, plants or
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person and its Subsidiaries; provided that in no event shall
“Capital Expenditures” include expenditures in connection with a Permitted
Acquisition or any other Material Acquisition or the Acquisition.

“Capital Lease”: as defined in the definition of “Capital Lease Obligations”.

“Capital Lease Obligations”: subject to Section 1.3(f), as to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
(each, a “Capital Lease”), and, for the purposes of this Agreement, the amount
of such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateral”: shall have a meaning correlative to the immediately
succeeding definition and shall include the proceeds of such cash collateral and
other credit support.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender, as
collateral for L/C Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support.

 

4



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States or
any agency thereof, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurocurrency time
deposits or overnight bank deposits having maturities of six months or less from
the date of acquisition issued by any Lender or bank holding company owning any
Lender (or Person that was a Lender at the time of acquisition thereof) or by
any commercial bank organized under the laws of the United States or any state
thereof having combined capital and surplus of not less than $500,000,000
(determined at the time of acquisition thereof); (c) commercial paper of an
issuer rated at least A-2 by Standard & Poor’s Financial Services LLC (“S&P”) or
P-2 by Moody’s Investors Service, Inc. (“Moody’s”) , or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally
(determined at the time of acquisition thereof), and maturing within six months
from the date of acquisition; (d) repurchase obligations of any Lender or bank
holding company owning any Lender (or Person that was a Lender at the time of
acquisition thereof) or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days with
respect to securities issued or fully guaranteed or insured by the United States
government (determined at the time of acquisition thereof); (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by S&P or A by Moody’s
(determined at the time of acquisition thereof); (f) securities with maturities
of six months or less from the date of acquisition backed by standby letters of
credit issued by any Lender or bank holding company owning any Lender (or Person
that was a Lender at the time of acquisition thereof) or any commercial bank
satisfying the requirements of clause (b) of this definition (determined at the
time of acquisition thereof); (g) long term bonds and other debt securities
rated at least BBB- by S&P and Baa3 by Moody’s (determined at the time of
acquisition thereof), (h) shares of money market mutual or similar funds which
invest primarily in assets satisfying the requirements of clauses (a) through
(g) of this definition (determined at the time of acquisition thereof); or
(i) money market funds that (x) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (y) are rated AAA by
S&P and Aaa by Moody’s and (z) have portfolio assets of at least $5,000,000,000
(determined at the time of acquisition thereof). In the case of any Investments
made in a country outside the United States of America, Cash Equivalents shall
also include (i) euros and Sterling, (ii) investments of the type and maturity
described in clauses (a) through (i) above of foreign obligors, which
investments are reasonably appropriate in connection with any business conducted
by the Borrower or its Subsidiaries (as determined by the Borrower in good
faith) (determined at the time of acquisition thereof) and (iii) other short
term investments utilized by the Borrower and its Restricted Subsidiaries in
accordance with normal investment practices for cash management in such country
in investments analogous to the investments described in the foregoing clauses
(a) through (h) and in this paragraph and which are reasonably appropriate in
connection with any business conducted by the Borrower or its Subsidiaries in
such country (as determined by the Borrower in good faith).

“Cash Management Agreement”: an agreement pursuant to which a bank or other
financial institution provides Cash Management Services.

“Cash Management Services”: (a) treasury management services (including
controlled disbursements, zero balance arrangements, cash sweeps, automated
clearinghouse transactions, return items, overdrafts, temporary advances,
interest and fees and interstate depository network services) provided to the
Borrower or any Subsidiary and (b) commercial credit card and purchasing card
services provided to the Borrower or any Subsidiary.

 

5



--------------------------------------------------------------------------------

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“CFC Holding Company”: a direct or indirect Subsidiary of the Borrower
substantially all of the assets of which consist of Capital Stock and/or
Indebtedness of one or more CFCs.

“Class”: (i) when used in reference to any Loans, shall refer to whether such
Loans, are Revolving Credit Loans, Revolving Credit Loans under Refinancing
Revolving Credit Commitments, Tranche A Term Loans, Incremental Term Loans, or
Refinancing Term Loans and (ii) when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment, an Incremental
Revolving Credit Commitment, a Refinancing Revolving Credit Commitment, a
Tranche A Term Loan Commitment, an Incremental Term Loan Commitment or a
Refinancing Term Loan Commitment.

“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is January 3, 2019.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all Property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document, excluding
in all events Excluded Property.

“Comerica Letters of Credit”: the letters of credit issued by Comerica Bank to
the Target or any of its Subsidiaries prior to the Closing Date.

“Commitment”: as to any Lender, the sum of the Tranche A Term Loan Commitment,
any Incremental Term Loan Commitment and the Revolving Credit Commitment of such
Lender.

“Commitment Fee Rate”: (i) initially, 0.35% per annum, and (ii) from and after
the first Adjustment Date to occur after the Closing Date, the rate per annum
set forth under the relevant column heading in the Pricing Grid.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes the Borrower and which is treated as
a single employer under Section 414(b), (c), (m) or (o) of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Confidential Information Memorandum”: the Confidential Management Presentation
dated June 2018 and furnished to the Arrangers and identified as such by the
Borrower.

 

6



--------------------------------------------------------------------------------

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Cash Interest Expense”: for any period, Consolidated Interest
Expense, solely to the extent paid or payable in cash, but excluding interest
charges constituting amortization of underwriting or arrangement fees, original
issue discount or upfront fees and other fees payable in connection with the
arrangement or underwriting of such Indebtedness and any other fees paid with
respect to the Transactions.

“Consolidated Depreciation and Amortization Expense”: with respect to any Person
for any period, the total amount of depreciation and amortization expense,
including the amortization of deferred financing fees or costs, debt issuance
costs, commissions, fees, and expenses, capitalized expenditures (including
capitalized software expenditures), customer acquisition costs, the amortization
of original issue discount resulting from the issuance of Indebtedness at less
than par and incentive payments, conversion costs, and contract acquisition
costs of such Person and its Restricted Subsidiaries for such period on a
consolidated basis and otherwise determined in accordance with GAAP.

“Consolidated EBITDA”: with respect to any Person for any Test Period, the
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period:

(a)    increased (without duplication, to the extent the same were deducted or
excluded (and not added back) in computing Consolidated Net Income) by:

(i)    Consolidated Depreciation and Amortization Expense of such Person for
such Test Period, plus

(ii)    Consolidated Interest Expense of such Person for such Test Period,
together with items excluded from the definition of Consolidated Interest
Expense and any non-cash interest expense (including (w) fees and expenses paid
to the Administrative Agent in connection with its services hereunder, (x) other
bank, administrative agency (or trustee) and financing fees (including rating
agency fees), (y) costs of surety bonds in connection with financing activities
(whether amortized or immediately expensed) and (z) commissions, discounts and
other fees and charges owed with respect to letters of credit, bank guarantees,
bankers’ acceptances or any similar facilities or financing and hedging
agreements), plus

(iii)    Taxes paid and provision for Taxes based on income or profits or
capital, including, without limitation, U.S. federal, state, non-U.S.,
franchise, excise, value added, and similar Taxes and foreign withholding Taxes
of such Person paid or accrued during such Test Period, including any penalties
and interest related to such Taxes or arising from any Tax examinations, plus

(iv)    the amount of any restructuring charges or reserve (including those
relating to severance, relocation costs and one-time compensation charges),
costs incurred in connection with any non-recurring strategic initiatives and
other business optimization expenses (including incentive costs and expenses
relating to business optimization programs and signing, retention and completion
bonuses and any implementation of enterprise resource planning and technology
initiatives (including any expense relating to the implementation of enhanced
accounting or information technology functions)); provided that the aggregate
amount added back pursuant to this clause (iv), together with the aggregate
amount added back pursuant to clause (xii) below, shall not cumulatively exceed
20% of Consolidated EBITDA for any Test Period (with such calculation being made
before giving effect to any increase pursuant to this clause (iv)), plus

 

7



--------------------------------------------------------------------------------

(v)    the amount of any (x) recruiting, signing, retention, completion bonuses
and severance and (y) relocation costs, facilities start-up costs and transition
costs, plus

(vi)    any extraordinary, unusual or non-recurring charges, expenses or losses
(including, without limitation, losses on asset sales and litigation fees,
costs, settlements, judgments and expenses), plus

(vii)    losses on Investments, plus

(viii)    any impairment charges and expense (including all unit-specific,
brand, goodwill or other intangible impairment charges and expense), plus

(ix)    any expenses, fees, charges, or losses related to any equity offering,
permitted Investment, Restricted Payment, acquisition, disposition,
recapitalization, merger, or the incurrence of Indebtedness permitted to be
incurred by this Agreement (including any refinancing, exchange or repayment
thereof) (whether or not successful and including any such transaction
consummated prior to the Closing Date), including (A) such fees, expenses, or
charges related to the incurrence of the Loans hereunder and all Transaction
Costs (including the fees, expenses and disbursements of appraisers,
consultants, advisors, brokers, accountants and counsel), (B) such fees,
expenses, or charges related to the execution of the Loan Documents and any
other credit facilities or debt issuances, and (C) any amendment, restatement,
waiver or other modification of any Loan Document, the Loans hereunder or other
Indebtedness (or the documentation related thereto), plus

(x)    non-cash compensation charges or other expenses or charges; plus

(xi)    any other non-cash charges, including any write offs, write downs,
expenses, losses (provided that if any such non-cash charges represent an
accrual or reserve for potential cash items in any future Test Period, the cash
payment in respect thereof in such future Test Period shall be deducted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior Test Period), plus

(xii)    pro forma adjustments, including pro forma “run-rate” cost savings,
operating expense reductions, operational improvements and other synergies
related to (A) the Transactions that are reasonably identifiable and that are
projected by the Borrower in good faith to result from actions either taken or
with respect to which substantial steps have been take or are expected to be
taken in the good faith determination of the Borrower within 12 months of the
Closing Date and (B) any acquisition (including the commencement of activities
constituting a business), disposition (including the termination or
discontinuance of activities constituting a business) or other specified
investment or transaction, or related to any restructuring initiative, cost
savings initiative or other initiative that are reasonably identifiable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within 12 months of the
determination to take such

 

8



--------------------------------------------------------------------------------

action, in each case, net of the amount of actual benefits realized prior to or
during such Test Period from such actions (which cost savings, operating expense
reductions, operating enhancements and synergies shall be calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions, operating
enhancements or synergies had been realized on the first day of such Test
Period); provided that the aggregate amount added back pursuant to this clause
(xii), together with the aggregate amount added back pursuant to clause
(iv) above, shall not cumulatively exceed 20% of Consolidated EBITDA for any
Test Period (with such calculation being made before giving effect to any
increase pursuant to this clause (xii)), plus

(xiii)     (x) all gains and charges as a result of, or in connection with,
sales, dispositions or abandonments of assets outside the ordinary course of
business (including, without limitation, asset retirement costs) and (y) charges
from disposed, abandoned, divested and/or discontinued assets, Properties or
operations and/or discontinued assets, Properties and operations (other than, at
the option of the Borrower, assets or Properties or operations pending the
divestiture or termination thereof). plus

(xiv)    earn-out obligations incurred in connection with any Permitted
Acquisition or other Investment and paid or accrued during the applicable Test
Period and any related expenses. plus

(xv)     (x) any expenses and charges that are reimbursable by a third party
pursuant to indemnification or other similar provisions and actually reimbursed
and (y) expenses and reimbursements with respect to liability or casualty events
or business interruption, to the extent covered by insurance and actually
reimbursed, or, in each case of clauses (x) and (y) of this clause (xv), if not
actually reimbursed, so long as the Borrower has a good faith expectation that
such amounts will be received within the next four fiscal quarters (with a
deduction for any amount so added back to the extent not so reimbursed within
the next four fiscal quarters), plus

(xvi)    any effects of adjustments resulting from the application of purchase
accounting, purchase price accounting (including any step-up in inventory and
loss of profit on the acquired inventory), plus

(xvii)    other items recorded under “other income expense” in the Borrower
financial statements prepared in accordance with GAAP; provided that the
aggregate amount added back pursuant to this clause (xvii) shall not exceed 5%
of Consolidated EBITDA for any Test Period (with such calculation being made
before giving effect to any increase pursuant to this clause (xvii),

(b)    decreased by (without duplication), non-cash gains increasing
Consolidated Net Income of such Person for such Test Period, excluding any
non-cash gains which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges that reduced Consolidated EBITDA in any prior Test
Period other than non-cash gains relating to the application of Financial
Accounting Standards Codification Topic 840 — Leases (formerly Financial
Accounting Standards Board Statement No. 13); provided that, to the extent
non-cash gains are deducted pursuant to this clause (b) for any previous Test
Period and not otherwise added back to Consolidated EBITDA, Consolidated EBITDA
shall be increased by the amount of any cash receipts (or any netting
arrangements resulting in reduced cash expenses) in respect of such non-cash
gains received in subsequent periods to the extent not already included therein;
and,

 

9



--------------------------------------------------------------------------------

(c)    increased or decreased by (without duplication):

(i)    any net gain or loss resulting in such Test Period from currency gains or
other foreign exchange adjustments or losses related to Indebtedness,
intercompany balances, and other balance sheet items, plus or minus, as the case
may be, and

(ii)    any net gain or loss resulting in such Test Period from Swap
Obligations, and the application of ASC 815 and its related pronouncements and
interpretations, or the equivalent accounting standard under GAAP or an
alternative basis of accounting applied in lieu of GAAP.

“Consolidated Fixed Charge Coverage Ratio”: as of any date of determination
thereof, the ratio of (a) Consolidated EBITDA for the Test Period most recently
ended, minus the aggregate amount actually paid by the Borrower and its
Restricted Subsidiaries in cash during such Test Period on account of Capital
Expenditures (excluding the principal amount of Indebtedness and any interest
expense or other fees, costs and expenses with respect thereto, incurred in
connection with such Capital Expenditures) to (b) Consolidated Fixed Charges for
such Test Period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Cash Interest Expense for such period, (b) scheduled
amortization payments made during such period on account of principal of Funded
Debt of the Borrower or any of its Restricted Subsidiaries, but excluding
principal payments in respect of the Revolving Credit Loans, (c) the aggregate
amount actually paid in cash by the Borrower or any of its Restricted
Subsidiaries for such period on account of Taxes and (d) the aggregate amount of
Restricted Payments paid by the Borrower and its Restricted Subsidiaries
pursuant to Sections 7.6(d) and (e), in each case, to Persons other than the
Borrower and its Restricted Subsidiaries hereunder and actually paid in cash
during such period. “Consolidated Fixed Charges” shall not include any payments
made on account of principal of Funded Debt of the Borrower and its Restricted
Subsidiaries as a result of a mandatory or voluntary prepayment thereof.

“Consolidated Funded Debt”: as of any date of determination thereof, the
aggregate principal amount of all Funded Debt of the Borrower and its Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP.

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries; provided that for
purposes of determining the amount of Consolidated Interest Expense used in the
calculation of Consolidated Fixed Charges for any period of four consecutive
fiscal quarters ending on the last day of the first, second or third fiscal
quarter of the Borrower and its Restricted Subsidiaries commencing after either
(i) the Acquisition or any other Material Acquisition financed in whole or in
part with the proceeds of Indebtedness or (ii) any Material Disposition the
proceeds of which were used in whole or in part to reduce Indebtedness, the
Consolidated Interest Expense for such period of four consecutive fiscal
quarters shall be deemed to be equal to (x) in the case of the period of four
consecutive fiscal quarters ending on the last day of the first fiscal quarter
of the Borrower and its Restricted Subsidiaries commencing after such Material
Acquisition or Material Disposition (as applicable), the Consolidated Interest
Expense for such first fiscal quarter of the Borrower and its Restricted
Subsidiaries commencing after such Material Acquisition or Material Disposition
(as applicable) multiplied by 4, (y) in the case of the period of four
consecutive fiscal quarters ending on the last day of the second fiscal quarter
of the Borrower and its Restricted Subsidiaries commencing after such Material
Acquisition or Material Disposition (as applicable), the aggregate amount of the
Consolidated Interest Expense for the first and second fiscal quarters of the
Borrower and its Restricted Subsidiaries commencing after such Material
Acquisition or

 

10



--------------------------------------------------------------------------------

Material Disposition (as applicable) multiplied by 2 and (z) in the case of the
period of four consecutive fiscal quarters ending on the last day of the third
fiscal quarter of the Borrower and its Restricted Subsidiaries commencing after
such Material Acquisition or Material Disposition (as applicable), the aggregate
amount of the Consolidated Interest Expense for the first, second and third
fiscal quarters of the Borrower and its Restricted Subsidiaries commencing after
such Material Acquisition or Material Disposition (as applicable) multiplied by
4/3.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from
Consolidated Net Income the following: (a) any gain or loss (together with any
related provision for taxes thereon), but, in the case of any loss, only to the
extent that such loss does not involve any current or future cash expenditure,
realized in connection with (i) any asset sale (other than asset sales in the
ordinary course of business) or (ii) any disposition of any securities (other
than dispositions in the ordinary course of business) by the Borrower or any of
its Restricted Subsidiaries, (b) any extraordinary gain or loss (together with
any related provision for taxes thereon), (c) any goodwill or other asset
impairment charges or other asset write-offs or write downs, including any
resulting from the application of Accounting Standards Codification Nos. 350 and
No. 360, and any expenses or charges relating to the amortization of intangibles
as a result of the application of Accounting Standards Codification No. 805, (d)
any non-cash charges or expenses related to the repurchase of stock options to
the extent not prohibited by this Agreement, and any non-cash charges or
expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Capital Stock or other equity based awards
or rights or equivalent instruments, (e) gains and losses resulting solely from
fluctuations in currency values and the related tax effects shall be excluded,
and charges relating to Accounting Standards Codification Nos. 815 and 820 and
(f) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any of its
Restricted Subsidiaries. With respect to the income (or deficit) of any Person
(other than a Subsidiary) in which the Borrower or any of its Restricted
Subsidiaries has an ownership interest, such income (or deficit) shall be
included in an amount proportional to the Borrower’s or its Restricted
Subsidiary’s economic interest therein, except to the extent that any such
income is actually received by the Borrower or such Restricted Subsidiary in the
form of dividends or other distributions.

“Consolidated Total Assets”: as of any date of determination thereof, the amount
that would appear opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared as of such date in accordance with GAAP.

“Consolidated Total Leverage Ratio”: as of any date of determination thereof,
the ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA
for the Test Period most recently ended.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.

“Credit Agreement Refinancing Indebtedness”: (a) Permitted First Priority
Refinancing Loans, (b) Permitted Junior Lien Refinancing Loans, (c) Permitted
Unsecured Refinancing Loans or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, incurred or otherwise obtained (including
by means of the extension or renewal of existing Indebtedness) in exchange for,
or to extend, renew, replace, repurchase, retire or refinance, in whole or part,
existing Term Loans and/or Revolving Credit Loans (and/or unused Commitments in
respect to Revolving Credit Loans), or any then-existing Credit Agreement
Refinancing Indebtedness (such refinanced loans, the “Refinanced Debt”);

 

11



--------------------------------------------------------------------------------

provided that (i) such Indebtedness has a maturity no earlier than the maturity
date of the Refinanced Debt, (ii) such Indebtedness shall not have a greater
principal amount than the principal amount of the Refinanced Debt (including the
amount of any unused commitments replaced in connection therewith), plus accrued
interest, fees, premiums (if any) and penalties thereon and fees and expenses
associated with the refinancing (including upfront fees and original issue
discount), (iii) such Indebtedness is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors (or become Guarantors
substantially concurrently with the incurrence of such Indebtedness), (iv) the
other terms and conditions of such Indebtedness (except for (x) pricing,
premiums, fees, rate floors and optional prepayment and redemption terms and
(y) covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Indebtedness (it being
understood and agreed that such Credit Agreement Refinancing Indebtedness may
include a financial maintenance covenant or other terms for the benefit of such
Credit Agreement Refinancing Indebtedness applicable prior to such Latest
Maturity Date, so long as such financial maintenance covenant or other terms, as
the case may be, are added for the benefit of the Facilities hereunder remaining
outstanding after the incurrence of such Credit Agreement Refinancing
Indebtedness (which shall not, notwithstanding anything to the contrary set
forth in Section 10.1, require the consent of the Administrative Agent, the
Issuing Lender or any Lender))) shall, as reasonably determined by the Borrower
in good faith, (I) reflect market terms and conditions (taken as a whole) at the
time of incurrence or issuance or (II) not be materially more restrictive (taken
as a whole) on the Borrower and its Restricted Subsidiaries than those
applicable to the Refinanced Debt (taken as a whole) being refinanced or
replaced; provided that a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness (or at such later date as may be agreed to by
the Administrative Agent), together with a reasonably detailed description of
the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto that are delivered to the Administrative Agent or
publicly filed, stating that the Borrower has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement, and
(v) such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged on a dollar-for-dollar basis, all accrued interest,
fees, premiums (if any) and penalties in connection therewith shall be paid, and
all commitments thereunder terminated, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.

“Credit Party”: the Administrative Agent, any Arranger, the Lead Arranger, the
Issuing Lender, or any other Lender.

“Declined Proceeds”: as defined in Section 2.12(g).

“Default”: any of the events specified in Article VIII that after the giving of
notice, the lapse of time, or both, would constitute an Event of Default.

“Defaulting Lender”: subject to Section 2.27, any Lender that (a) has failed,
within two Business Days of the date required to be funded or paid, to (i) fund
any portion of its Loans, (ii) fund any portion of its participations in Letters
of Credit or (iii) pay over to any Credit Party any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or the Administrative Agent in
writing or has made a public statement to the effect, that it does not intend or
expect to comply or will not comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within

 

12



--------------------------------------------------------------------------------

three Business Days after request by the Borrower, the Administrative Agent or
the Issuing Lender to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the receipt by the Borrower and the Administrative Agent or the
Issuing Lender, as applicable, of such certification in form and substance
satisfactory to it, the Borrower, and the Administrative Agent, (d) has, or its
Lender Parent has, become the subject of a Bankruptcy Event or (e) has, or its
Lender Parent has, become the subject of a Bail-In Action. Any determination of
a Defaulting Lender under clauses (a) through (e) of this definition will be
conclusive and binding absent manifest error.

“Disposition”: with respect to any Property, any sale, lease (other than an
operating lease in the ordinary course of business), sale and leaseback,
assignment, conveyance, transfer, exclusive license (other than any such license
entered into in the ordinary course of business consistent with past practice)
or other disposition thereof; provided that in no event shall a Recovery Event
be considered a Disposition. The terms “Dispose” and “Disposed of” shall have
correlative meanings.

“Disqualified Lenders”: any Person (a) identified in writing (i) to the
Arrangers by the Borrower prior to the Acquisition Signing Date or (ii) to the
Administrative Agent prior to the Closing Date, (b) who is (directly or through
a controlled subsidiary or portfolio company) a competitor of the Borrower or
any of its Subsidiaries separately identified in writing by the Borrower to the
Arrangers prior to the Closing Date from time to time or, if after the Closing
Date, to the Administrative Agent from time to time and (c) any Affiliate of any
Person described in clauses (a) or (b) above (other than any such Affiliate that
is a bona fide Fund and with respect to which no personnel involved with the
investment in the relevant competitor, or the management, control or operation
thereof, directly or indirectly possesses the power to direct or cause the
investment policies of such fund, vehicle or entity) that is either
(a) identified in writing by the Borrower to the Administrative Agent from time
to time or (b) clearly identifiable as an Affiliate solely on the basis of the
similarity of such Affiliate’s name. Notwithstanding the foregoing, (x) each
Credit Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is a Disqualified Lender and the Administrative Agent shall
have no liability with respect to any assignment or participation made to a
Disqualified Lender, and (y) any such designation of a Disqualified Lender may
not apply retroactively to disqualify any Person that has previously acquired an
assignment or participation in any Facility (but no further assignment or
participation shall be permitted to be made to such Person).

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower organized under the laws
of any jurisdiction within the United States.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.

 

13



--------------------------------------------------------------------------------

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the protection of human health or the
environment, as now or may at any time hereafter be in effect.

“Equipment”: as defined in the Guarantee and Collateral Agreement.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Euro” or “€”: the single currency unit of the Participating Member States.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Event of Default”: any of the events specified in Article VIII; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Property”: as defined in the Guarantee and Collateral Agreement.

“Excluded Stock”: (i) any Capital Stock with respect to which, in the reasonable
judgment of the Administrative Agent and the Borrower (as agreed to in writing),
the cost or other consequences of pledging such Capital Stock in favor of the
Secured Parties under the Security Documents shall be excessive in view of the
benefits to be obtained by the Lenders therefrom, (ii) solely in the case of any
pledge of Capital Stock of any (a) CFC or (b) CFC Holding Company, any Capital
Stock that is voting Capital Stock of any class of such CFC or CFC Holding
Company directly held by a Loan Party in excess of 65% of total combined voting
power of all classes of voting stock (within the meaning of Treasury Regulations
section 1.956-2(c)(2)) of such CFC or CFC Holding Company, as applicable
(iii) any Capital Stock of any direct or indirect Subsidiary of a CFC, (iv) any
Capital Stock to the extent the pledge thereof would violate any applicable
Requirements of Law (including any legally effective requirement to obtain the
consent of any Governmental Authority unless such consent has been obtained),
(v) in the case of (A) any Capital Stock of any Subsidiary to the extent such
Capital Stock are subject to a Lien not prohibited hereby or (B) any Capital
Stock of any Subsidiary that is not a Wholly-Owned Subsidiary of the Borrower
and its Restricted Subsidiaries at the time such Subsidiary becomes a Subsidiary
to the extent (I) that a pledge thereof to secure the Obligations is prohibited
by any applicable Contractual Obligation (other than customary anti assignment
provisions which are ineffective under the Uniform Commercial Code or other
applicable law and other than proceeds thereof the assignment of which is
expressly deemed effective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition or restriction), (II) any Contractual
Obligation prohibits such a pledge without the consent of any other party;
provided that this clause (II) shall not apply if (x) such other party is a Loan
Party or Wholly-Owned Subsidiary or (y) consent has been obtained to consummate
such pledge (it being understood that the foregoing shall not be deemed to
obligate the Borrower or any Subsidiary to obtain any such consent) and for so
long as such Contractual Obligation or replacement or renewal thereof is in
effect, or (III) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or Wholly-Owned Subsidiary) to any contract,
agreement, instrument, or indenture governing such Capital Stock the right to
terminate its obligations thereunder (other than

 

14



--------------------------------------------------------------------------------

customary anti-assignment provisions which are ineffective under the Uniform
Commercial Code or other applicable law and other than proceeds thereof the
assignment of which is expressly deemed effective under the Uniform Commercial
Code or other applicable law notwithstanding such prohibition or restriction),
(vi) any Capital Stock to the extent that the creation or perfection of the
pledge of such Capital Stock or security interests therein would result in
materially adverse tax consequences to the Borrower or any Subsidiary as
reasonably determined by the Borrower in consultation with the Administrative
Agent, (vii) any Capital Stock that is margin stock (or convertible into, or
exchangeable for, margin stock), and (viii) any Capital Stock of an Immaterial
Subsidiary or an Unrestricted Subsidiary, a captive insurance Subsidiary, a not
for profit Subsidiary or a special purpose entity.

“Excluded Subsidiary”: (i) each Immaterial Subsidiary, (ii) each Subsidiary that
is not a Wholly-Owned Subsidiary, (iii) any Foreign Subsidiary that is a CFC,
(iv) any direct or indirect Subsidiary of any such CFC, (v) any CFC Holding
Company, (vi) any Subsidiary that is prohibited by any applicable Contractual
Obligation or Requirements of Law from guaranteeing or granting Liens to secure
the Obligations at the time such Subsidiary becomes a Restricted Subsidiary
(including as a result of a Permitted Acquisition or other Investment not
prohibited hereunder, to the extent such restriction was not entered into in
contemplation of such Subsidiary constituting an Excluded Subsidiary, (vii) each
Unrestricted Subsidiary, (viii) each Subsidiary that has entered into any
securitization facility nor prohibited hereunder, (ix) each not for profit
Subsidiary, (x) each captive insurance company and (xi) each other Subsidiary
acquired pursuant to a Permitted Acquisition or other Investment not prohibited
hereunder and financed with assumed secured Indebtedness permitted hereunder,
and each Restricted Subsidiary acquired in such Permitted Acquisition or other
Investment permitted hereunder that guarantees such Indebtedness, in each case
to the extent that, and for so long as, the documentation relating to such
Indebtedness to which such Subsidiary is a party prohibits such Subsidiary from
guaranteeing the Obligations and such prohibition was not created in
contemplation of such Permitted Acquisition or other Investment permitted
hereunder.

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant” (as defined
in the Commodity Exchange Act) at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one Swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to Swaps
for which such guarantee or security interest is or becomes illegal.

“Extended Revolving Credit Commitments”: as defined in Section 10.1.

“Extended Revolving Credit Facility”: as defined in Section 10.1.

“Extended Revolving Credit Loans”: as defined in Section 10.1.

“Facility”: each of (a) the Tranche A Term Loan Facility, (b) the Revolving
Credit Facility, (c) any Incremental Term Loan Facility and (d) any Extended
Revolving Credit Facility.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, applicable intergovernmental
agreements and related legislation or official administrative rules or practices
in connection therewith, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

15



--------------------------------------------------------------------------------

“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“Financial Covenants”: the financial covenants set forth in Section 7.1(a) and
(b).

“Foreign Subsidiary”: any Subsidiary of the Borrower that is not a Domestic
Subsidiary.

“Fund”: any Person (other than a natural Person) that is a bona fide debt fund
or investment vehicle that is engaged in making, purchasing, holding, or
investing in commercial loans and similar extensions of credit in the ordinary
course of its business for financial investment purposes.

“Funded Debt”: as to any Person, all Indebtedness of such Person of the types
described in clauses (a)-(e) of the definition of Indebtedness.

“Funding Office”: the office of the Administrative Agent set forth in
Section 10.2.

“GAAP”: generally accepted accounting principles applicable in the United States
for reporting entities domiciled in the United States as in effect from time to
time, except that for purposes of Sections 7.1 and 7.2(d) and any financial
covenant calculation in Section 2.12, GAAP shall be determined on the basis of
such principles in effect on the date hereof and consistent with those used in
the preparation of the most recent audited financial statements delivered
pursuant to Section 4.1.

“Governmental Authority”: any government of the United States or any other
nation or of any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of government (including any securities exchange or self-regulatory
organization).

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the Closing Date, in substantially the form attached hereto as
Exhibit A.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the

 

16



--------------------------------------------------------------------------------

ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

“Guarantor”: as defined in the Guarantee and Collateral Agreement.

“Hedging Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction, cap or collar agreement, or any option or similar
agreement, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt securities or instruments, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value, or
any similar transaction or any combination of the foregoing transactions;
provided that no phantom stock or similar plan providing for payments only on
account of services provided by current or former directors, officers, employees
or consultants of the Borrower or any Restricted Subsidiary shall be a Hedging
Agreement.

“Hedging Obligations”: with respect to any Person, the obligations of such
Person under any Hedging Agreements.

“Historical Financial Statements”: the financial statements described in
Section 4.1(a) and (b).

“Immaterial Subsidiary”: any Subsidiary of the Borrower other than a Material
Subsidiary.

“Immediate Family Member”: with respect to any individual, such individual’s
child, stepchild, grandchild or more remote descendant, parent, stepparent,
grandparent, spouse, former spouse, domestic partner, former domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships), any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals, such individual’s estate (or an executor or administrator acting on
its behalf), heirs or legatees or any private foundation or fund that is
controlled by any of the foregoing individuals or any donor-advised fund of
which any such individual is the donor.

“Impacted Interest Period”: as defined in the definition of “LIBOR Rate”.

“Increased Facility Activation Date”: any Business Day on which the Borrower and
the applicable Incremental Term Loan Lenders and/or Revolving Credit Lenders (or
Persons that become such Lenders in connection therewith) shall execute and
deliver to the Administrative Agent an Increased Facility Activation Notice
pursuant to Section 2.28(a).

“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G.

“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.

“Increased Revolving Credit Commitments”: as defined in Section 2.28(a).

 

17



--------------------------------------------------------------------------------

“Incremental Facilities Amount”: $50,000,000.

“Incremental Facility”: as defined in Section 2.28(a).

“Incremental Lender Supplement”: as defined in Section 2.28(b).

“Incremental Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make an Incremental Term Loan to the Borrower hereunder in a
principal amount equal to the amount set forth in the applicable Increased
Facility Activation Notice.

“Incremental Term Loan Facility”: as defined in Section 2.28(a).

“Incremental Term Loan Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

“Incremental Term Loan Percentage”: as to any Lender, the percentage which the
aggregate principal amount of such Lender’s Incremental Term Loans then
outstanding constitutes of the aggregate principal amount of the Incremental
Term Loans then outstanding.

“Incremental Term Loans”: any additional “Tranche A” term loans made pursuant to
Section 2.28.

“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the final maturity of the Tranche A Term Loans.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) current trade payables incurred in the ordinary course of such Person’s
business, and overdue trade payables incurred in the ordinary course of such
Person’s business to the extent the amount or validity thereof is currently
being contested in good faith by appropriate procedures and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or its Subsidiaries, as the case may be, (ii) financing of insurances
premiums, (iii) any such obligations paid solely through the issuance of Capital
Stock and (iv) earn-outs and working capital adjustments entered into in
connection with the Acquisition or any other Permitted Acquisition or Material
Acquisition to the extent quantified as liabilities, contingent obligations or
like term in accordance with GAAP on the balance sheet (excluding the notes
thereto) of such Person), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property), (e) all Capital Lease Obligations of
such Person (the amount of which shall be calculated without regard to imputed
interest), (f) all obligations of such Person, contingent or otherwise, as an
account party under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock (other than common stock) of
such Person, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (g) above to the
extent quantified as liabilities, contingent obligations or like term in
accordance with GAAP on the balance sheet (excluding the notes thereto) of such
Person; (i) all obligations of the kind referred to in clauses (a) through (h)
above secured by (or for which the holder of

 

18



--------------------------------------------------------------------------------

such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation (but only to the extent of the fair market value of such
Property); provided, however, that if such obligations have not been assumed,
the amount of such Indebtedness included for the purposes of this definition
will be the amount equal to the lesser of the fair market value of such property
and the amount of the Indebtedness secured; (j) for purposes of Section 8(e),
all net obligations of such Person in respect of Hedging Agreements and (k) the
liquidation value of any preferred Capital Stock of such Person or its
Subsidiaries held by any Person other than such Person and its Wholly-Owned
Subsidiaries.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Instrument”: as defined in the Guarantee and Collateral Agreement.

“Intellectual Property”: the collective reference to all intellectual property
rights, whether arising under United States, multinational or foreign laws or
otherwise, including copyrights, patents, trademarks, trade secrets, technology,
know-how, methods and processes, and applications and registrations of the
foregoing, licenses to the foregoing, all rights to sue at law or in equity for
any infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any LIBOR Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any LIBOR Loan having an Interest Period longer than three months,
each day which is three months, or a whole multiple thereof, after the first day
of such Interest Period and the last day of such Interest Period and (d) as to
any Loan (other than any Revolving Credit Loan that is an ABR Loan), the date of
any repayment or prepayment made in respect thereof.

“Interest Period”: as to any LIBOR Loan, (a) initially, the period commencing on
the borrowing or conversion date, as the case may be, with respect to such LIBOR
Loan and ending one, two, three or six months (or, if acceptable to all Required
Lenders, twelve months or any shorter period) thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such LIBOR Loan and
ending one, two, three or six months (or, if acceptable to all affected Lenders,
twelve months or any shorter period) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(ii)    any Interest Period that would otherwise extend beyond the Revolving
Credit Termination Date or beyond the final maturity date of the Tranche A Term
Loans or any Incremental Term Loans, as the case may be, shall end on the
Revolving Credit Termination Date or such final maturity date, as applicable;

 

19



--------------------------------------------------------------------------------

(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iv)    with respect to any Loans to be made on the Closing Date, the Borrower
may select an Interest Period ending on March 29, 2019.

“Interpolated Rate”: at any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available for the applicable
currency that is shorter than the Impacted Interest Period; and (b) the LIBOR
Screen Rate for the shortest period (for which that LIBOR Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“Inventory”: as defined in the Guarantee and Collateral Agreement.

“Investment”: as defined in Section 7.8. For purposes of the definition of
Unrestricted Subsidiary and Section 7.8:

(i)    Investments shall include the portion (proportionate to the Borrower’s
direct or indirect equity interest in such Subsidiary) of the fair market value
of the assets of a Subsidiary of the Borrower at the time that such Subsidiary
is designated an Unrestricted Subsidiary; and

(ii)    any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment, or other amount received by the Borrower or a
Restricted Subsidiary in respect of such Investment (provided that, with respect
to amounts received other than in the form of cash and/or Cash Equivalents, such
amount shall be equal to the fair market value of such consideration).

“IRS”: as defined in Section 2.20(d).

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” as published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: JPMorgan Chase Bank, N.A., in its capacity as issuer of any
Letter of Credit.

“L/C Commitment”: $5,000,000.

“L/C Exposure”: as to any Revolving Credit Lender at any time, an amount equal
to such Revolving Credit Lender’s Revolving Credit Percentage of the total L/C
Obligations at such time.

 

20



--------------------------------------------------------------------------------

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the Revolving Credit Termination Date.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 3.5.

“L/C Participants”: collectively, all the Revolving Credit Lenders other than
the Issuing Lender.

“Latest Term Loan Maturity Date”: at any date of determination, the latest
maturity or expiration date applicable to any Tranche A Term Loan hereunder at
such time, including the latest maturity of any Refinancing Term Loan, in each
case as extended in accordance with this Agreement from time to time.

“LCA Election”: as defined in Section 1.3(b).

“LCA Test Date”: as defined in Section 1.3(b).

“Lead Arranger”: JPMorgan Chase Bank, N.A.

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Lenders”: the financial institutions and other Persons from time to time party
here to as lenders, unless and until any such Person ceases to be a “Lender”
hereunder .

“Letter of Credit Expiration Date”: the day that is five Business Days prior to
the Revolving Credit Termination Date then in effect for the Revolving Credit
Facility.

“Letters of Credit”: as defined in Section 3.1(a).

“LIBOR Loan”: any Loan bearing interest at a rate determined by reference to the
Adjusted LIBOR Rate.

“LIBOR Rate”: with respect to any Borrowings of LIBOR Loans for any applicable
currency and for any Interest Period, the LIBOR Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to the applicable currency then the LIBOR Rate shall be the Interpolated
Rate; provided, further that, if the LIBOR Screen Rate and the Interpolated Rate
are not available, the LIBOR Rate shall be determined by reference to such rate
as the Administrative Agent and the Borrower mutually agree to be effectively
equivalent to the LIBOR Screen Rate; provided, that the Administrative Agent
shall notify the Lenders of such agreed upon successor reference rate, and, if
the Required Lenders shall not have objected in writing to such successor
reference rate within five Business Days of such notice, then the Required
Lenders shall be deemed to have consented to the effectiveness of such successor
reference rate, and it shall become effective hereunder.

“LIBOR Screen Rate”: for any day and time, with respect to any Borrowings of
LIBOR Loans for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of

 

21



--------------------------------------------------------------------------------

such rate for Dollars or the relevant currency) for a period equal in length to
such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion); provided that if the
LIBOR Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

“LIBOR Tranche”: the collective reference to LIBOR Loans under a particular
Facility the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition”: any acquisition or Investment the consummation
of which by the Borrower or any of its Restricted Subsidiaries is not expressly
conditioned on the availability of, or on obtaining, third party financing.

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Document Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Lender,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit or any
other document made, delivered or given in connection herewith or therewith,
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Administrative Agent or to any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

“Loan Documents”: this Agreement, the Security Documents, the Applications and,
except for purposes of Section 10.1, the Notes.

“Loan Parties”: the Borrower and each Subsidiary that is a party to a Loan
Document.

“Local Time”: New York City time.

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, then outstanding under such
Facility (or, in the case of the Revolving Credit Facility, prior to any
termination of the Revolving Credit Commitments, the holders of more than 50% of
the Total Revolving Credit Commitments).

 

22



--------------------------------------------------------------------------------

“Material Acquisition”: any acquisition of Property or series of related
acquisitions of Property (other than from the Borrower or any Restricted
Subsidiary) that (x) constitutes assets comprising all or substantially all of
an operating unit or a business, line of business or product line or constitutes
all or substantially all of the common stock of a Person and (y) involves the
payment of consideration by the Borrower and its Restricted Subsidiaries in
excess of $5,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
results of operations, assets or financial position of the Borrower and its
Restricted Subsidiaries taken as a whole, (b) the validity or enforceability of
this Agreement or any of the other Loan Documents or the rights or remedies of
the Administrative Agent or the Lenders hereunder or thereunder or (c) the
ability of the Borrower to perform any of its obligations under this Agreement.

“Material Disposition”: any Disposition of Property or series of related
Dispositions of Property that yields net proceeds to the Borrower and its
Restricted Subsidiaries in excess of $1,000,000.

“Material Subsidiary”: at any date of determination, each Restricted Subsidiary
(i) whose total assets at the last day of the Test Period ending on the last day
of the most recent fiscal period for which Section 6.1 Financials have been
delivered were equal to or greater than 2.5% of the Consolidated Total Assets of
the Borrower and the Restricted Subsidiaries at such date or (ii) whose revenues
during such Test Period were equal to or greater than 2.5% of the consolidated
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Closing Date, Restricted Subsidiaries that are not
Material Subsidiaries (other than Subsidiaries that are Excluded Subsidiaries by
virtue of any of clauses (ii) through (x) of the definition of “Excluded
Subsidiary”) have, in the aggregate, (a) total assets at the last day of such
Test Period equal to or greater than 5% of the Consolidated Total Assets of the
Borrower and the Restricted Subsidiaries at such date or (b) revenues during
such Test Period equal to or greater than 5% of the consolidated revenues of the
Borrower and the Restricted Subsidiaries for such period, in each case
determined in accordance with GAAP, then the Borrower shall, on the date on
which financial statements for such quarter are delivered pursuant to this
Agreement, designate in writing to the Administrative Agent one or more of such
Restricted Subsidiaries as Material Subsidiaries for each fiscal period until
this proviso is no longer applicable. For purposes of this definition, for
periods prior to the first delivery of Section 6.1 Financials, Consolidated
Total Assets and revenues shall be calculated on a Pro Forma Basis, including,
without limitation, to give effect to the Acquisition.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or to the extent regulated as such in
or under any applicable Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Merger Sub”: Supernova Acquisition Corp., a Delaware corporation and a
Wholly-Owned Subsidiary of the Borrower.

“Minimum Collateral Amount”: at any time, (i) with respect to Cash Collateral
consisting of cash or Cash Equivalents or deposit account balances provided to
reduce or eliminate L/C Exposure during the existence of a Defaulting Lender, an
amount equal to 101% of the L/C Exposure of the Issuing Lender with respect to
Letters of Credit issued and outstanding at such time and (ii) with respect to
Cash Collateral consisting of cash or Cash Equivalents or deposit account
balances provided following an Event of Default and the acceleration of all
outstanding Obligations hereunder, an amount equal to 101% of the outstanding
amount of all L/C Obligations.

 

23



--------------------------------------------------------------------------------

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof received by the Borrower and its Restricted
Subsidiaries in the form of cash and Cash Equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received) of such Asset Sale or Recovery Event, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, brokerage fees
and commissions, title insurance premiums and related search and recording
charges and other similar fees, (ii) amounts required to be applied to the
repayment of Indebtedness (including principal, premium, penalty and interest)
secured by a Lien not prohibited hereunder on any asset which is the subject of
such Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document), (iii) other customary fees and expenses incurred in connection
therewith (including costs incurred in obtaining any proceeds from a Recovery
Event), (iv) any payments required to be made by law, rule or regulation to a
third party in connection therewith, (v) any reserves established in accordance
with GAAP (provided such reserved amounts shall be Net Cash Proceeds to the
extent and at the time of reversal of any reserve to the extent not applied),
any reserves for indemnification (provided such reserved amounts shall be Net
Cash Proceeds to the extent and at the time of reversal of any reserve to the
extent not applied) and (vi) Taxes paid or reasonably estimated to be payable as
a result thereof (after taking into account any available Tax credits or
deductions and any Tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
incurred in connection therewith and after giving effect to the application of
any Indebtedness being repaid (including principal, premium, penalty and
interest).

“New Lender”: as defined in Section 2.28(b).

“Non-Excluded Taxes”: as defined in Section 2.20(a).

“Non-U.S. Lender”: as defined in Section 2.20(d).

“Notes”: collectively, any promissory note evidencing Loans.

“NYFRB”: the Federal Reserve Bank of New York.

“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Rate in effect on such day (or for
any day that is not a Business Day, for the immediately preceding Business Day);
provided that if none of such rates are published for any day that is a Business
Day, the term “NYFRB Rate” means the rate for a federal funds transaction quoted
at 11:00 a.m. on such day received by the Administrative Agent from a federal
funds broker of recognized standing selected by it; provided, further, that if
any of the aforesaid rates as so determined be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Obligations”: collectively, (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Hedging Obligations.

“Organizational Document” shall mean (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (including any unanimous
shareholder declaration or agreement applicable to such corporation), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating or limited liability company agreement

 

24



--------------------------------------------------------------------------------

and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture, trust or other applicable
agreement of formation or organization and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document excluding
any such Taxes that are Other Connection Taxes imposed with respect to an
Assignment and Assumption (other than an assignment made pursuant to Borrower’s
request under Section 2.24).

“Overnight Rate”: for any day, the rate comprised of both overnight federal
funds and overnight Borrowings of LIBOR Loans by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate.

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(i).

“Participating Member State”: any member state of the European Communities that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“PATRIOT Act”: the “Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001”, Title III of
Pub. L. 107-56, signed into law on October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: as defined in Section 7.8(k).

“Permitted First Priority Refinancing Debt”: any Permitted First Priority
Refinancing Loans and any Permitted First Priority Refinancing Notes.

“Permitted First Priority Refinancing Loans”: any Credit Agreement Refinancing
Indebtedness in the form of secured loans incurred by the Borrower or any
Subsidiary Guarantor in the form of one or more additional tranches of loans
under this Agreement; provided that such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Liens securing the Obligations and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral.

 

25



--------------------------------------------------------------------------------

“Permitted First Priority Refinancing Notes”: any Permitted Other Indebtedness
in the form of secured Indebtedness (including any Registered Equivalent Notes)
incurred by the Borrower or any Subsidiary Guarantor in the form of one or more
series of senior secured notes (whether issued in a public offering, Rule 144A,
private placement or otherwise); provided that (i) such Indebtedness is secured
by the Collateral on a pari passu basis (but without regard to the control of
remedies) with the Liens securing the Obligations and is not secured by any
property or assets of the Borrower or any Restricted Subsidiary other than the
Collateral (or any property or assets that become Collateral in connection with
such transaction) and (ii) such Indebtedness meets the Permitted Other Debt
Conditions. Permitted First Priority Refinancing Notes will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Holder”: George F. Colony and each Immediate Family Member of George
F. Colony.

“Permitted Junior Lien Refinancing Debt”: any Permitted Junior Lien Refinancing
Loans and any Permitted Junior Lien Refinancing Notes.

“Permitted Junior Lien Refinancing Loans”: any Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower or any
Subsidiary Guarantor in the form of one or more series of junior lien secured
loans; provided that (i) notwithstanding any provision to the contrary contained
in the definition of “Credit Agreement Refinancing Indebtedness”, such
Indebtedness is secured by the Collateral on a junior priority basis to the
Liens securing the Obligations, and the obligations in respect of any Permitted
First Priority Refinancing Debt are not secured by any property or assets of the
Borrower or any Restricted Subsidiary other than the Collateral (or any property
or assets that become Collateral in connection with such transaction), and
(ii) such Indebtedness shall be subject to a customary intercreditor agreement
reasonably acceptable to the Borrower and the Administrative Agent.

“Permitted Junior Lien Refinancing Notes”: any Permitted Other Indebtedness in
the form of secured Indebtedness (including any Registered Equivalent Notes)
incurred by the Borrower or any Subsidiary Guarantor in the form of one or more
series of junior lien secured notes (whether issued in a public offering, Rule
144A, private placement or otherwise); provided that (i) such Indebtedness is
secured by the Collateral on a junior priority basis to the Liens securing the
Obligations and the obligations in respect of any Permitted First Priority
Refinancing Debt and is not secured by any property or assets of the Borrower or
any Restricted Subsidiary other than the Collateral (or any property or assets
that become Collateral in connection with such transaction), (ii) such
Indebtedness shall be subject to a customary intercreditor agreement reasonably
acceptable to the Borrower and the Administrative Agent and (iii) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior Lien
Refinancing Notes will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Other Debt Conditions”: that such applicable Indebtedness (i) is not
at any time guaranteed by any Subsidiaries other than Subsidiary Guarantors (or
Subsidiaries that become Subsidiary Guarantors substantially concurrently with
the incurrence thereof), (ii) does not (x) mature or (y) have scheduled
amortization payments of principal or payments of principal or any mandatory
redemption, repurchase, prepayment or sinking fund obligations (except customary
asset sale provisions, change of control (and, in the case of convertible or
exchangeable debt instruments, delisting provisions) or event of default that
provide for the prior repayment in full of such Indebtedness) that could result
in prepayments or redemptions of such Indebtedness, in each case, on or prior to
the date that is 91 days

 

26



--------------------------------------------------------------------------------

after Latest Term Loan Maturity Date at the time such Indebtedness is incurred
(excluding customary bridge facilities so long as the Indebtedness outstanding
under any such customary bridge facility will be automatically converted into or
exchanged for long-term debt that satisfies this clause (ii) and any such
conversion or exchange is subject only to customary conditions) and (iii) does
not have a Weighted Average Life to Maturity shorter than the Weighted Average
Life to Maturity of the Loans being refinanced by such Indebtedness.

“Permitted Other Indebtedness”: any Permitted First Priority Refinancing Notes,
any Permitted Junior Lien Refinancing Notes and any Permitted Unsecured
Refinancing Notes.

“Permitted Restriction”: any encumbrance or restriction (i) existing under or by
reason of applicable Law, (ii) restrictions on the transfer of Property, or the
granting of Liens on Property, in each case, subject to Liens not prohibited
hereunder, (iii) customary restrictions on subletting or assignment of any lease
or sublease governing a leasehold interest of the Borrower or any of its
Restricted Subsidiaries, (iv) restrictions on the transfer of any asset, or the
granting of Liens on any asset, subject to a contract with respect to a
Disposition not prohibited by this Agreement and related solely to such asset
subject to such Disposition, (v) restrictions contained in the existing
Indebtedness listed on Schedule 7.2 and refinancings thereof; provided such
refinancing does not expand the scope of such encumbrance or restriction,
(vi) restrictions contained in Indebtedness of Persons acquired pursuant to, or
assumed in connection with, Permitted Acquisitions or other acquisitions not
prohibited hereunder after the Closing Date and refinancings thereof, so long as
such Indebtedness was not entered into solely in contemplation of such Person
becoming a Restricted Subsidiary of the Borrower, (vii) restrictions contained
in any Permitted First Priority Refinancing Debt, Permitted Junior Lien
Refinancing Debt and Permitted Unsecured Refinancing Debt, to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness (viii) customary restrictions in joint venture arrangements;
provided, that such restrictions are limited to the assets of such joint
ventures and the Equity Interests of the Persons party to such joint venture
arrangements, (ix) customary non-assignment provisions or other customary
restrictions arising under licenses, leases and other contracts entered into in
the ordinary course of business; provided, that such restrictions are limited to
the assets subject to such licenses, leases and contracts and the Capital Stock
of the Persons party to such licenses and contracts and (xi) restrictions
contained in Indebtedness of Foreign Subsidiaries incurred pursuant to
Section 7.2(k) and refinancings thereof; provided that such restrictions apply
only to the Foreign Subsidiaries incurring such Indebtedness and their
Subsidiaries (and the assets thereof).

“Permitted Subordinated Indebtedness”: any unsecured Indebtedness of the
Borrower or any Subsidiary Guarantor (a) no part of the principal of which is
stated to be payable or is required to be paid (whether by way of mandatory
sinking fund, mandatory redemption, mandatory prepayment or other mandatory
payment) prior to the final maturity date of the Term Loans then outstanding or,
if later, the Revolving Credit Termination Date (excluding customary bridge
facilities so long as the Indebtedness outstanding under any such customary
bridge facility will be automatically converted into or exchanged for long-term
debt that satisfies this clause (a) and any such conversion or exchange is
subject only to customary conditions), (b) the payment of the principal of which
is subordinated to the prior payment in full of the Obligations in a manner that
is either consistent with market subordination terms as of the time of
incurrence for high-yield subordinated loans or debt securities or otherwise
reasonably acceptable to the Administrative Agent and (c) otherwise containing
terms, covenants and conditions that, in the reasonable judgment of the
Borrower, are generally customary for similarly situated borrowers in high-yield
subordinated loans or debt securities or otherwise reasonably acceptable to the
Administrative Agents at the time of incurrence.

 

27



--------------------------------------------------------------------------------

“Permitted Unsecured Indebtedness”: any unsecured Indebtedness of the Borrower
or any Subsidiary Guarantor (a) no part of the principal of which is stated to
be payable or is required to be paid (whether by way of mandatory sinking fund,
mandatory redemption, mandatory prepayment or other mandatory payment (except
customary change of control (and, in the case of convertible or exchangeable
debt instruments, delisting provisions) or events of default that provide for
the prior repayment in full of such Indebtedness)) prior to the final maturity
date of the Term Loans then outstanding or, if later, the Revolving Credit
Termination Date (excluding bridge facilities allowing extensions on customary
terms), (b) which shall not have any financial maintenance covenants, (c) which
shall not have a definition of “Change of Control” or “Change in Control” (or
any other defined term having a similar purpose) that is materially more
restrictive than clause (k) of Article VIII, (d) which shall not have events of
default that are materially more favorable to the holders of such Indebtedness
than the events of default set forth in this Agreement, in each case, taken as a
whole, and (e) which shall have covenants that, in the reasonable judgment of
the Borrower, are generally customary for similarly situated issuers in capital
markets transactions at the time of issuance (other than, in the case of any
bridge facility, covenants, defaults and remedy provisions customary for bridge
financings).

“Permitted Unsecured Refinancing Debt”: any Permitted Unsecured Refinancing
Loans and any Permitted Unsecured Refinancing Notes.

“Permitted Unsecured Refinancing Loans”: any Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness incurred by the Borrower
and/or the Guarantors in the form of one or more series of senior unsecured
loans.

“Permitted Unsecured Refinancing Notes”: any Permitted Other Indebtedness in the
form of unsecured Indebtedness (including any Registered Equivalent Notes)
incurred by the Borrower and/or the Guarantors in the form of one or more series
of senior unsecured notes (whether issued in a public offering, Rule 144A,
private placement or otherwise); provided that such Indebtedness meets the
Permitted Other Debt Conditions. Permitted Unsecured Refinancing Notes will
include any Registered Equivalent Notes issued in exchange therefore.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Post-Acquisition Period”: with respect to any Material Acquisition, the period
beginning on the date such transaction is consummated and ending on the date
that is twelve months after the date on which such transaction is consummated.

 

28



--------------------------------------------------------------------------------

“Pricing Grid”: the table set forth below:

 

Consolidated Total Leverage Ratio

   Applicable Margin
for Tranche A
Term Loans and
Revolving Credit
Loans that are
LIBOR Loans     Applicable
Margin for
Tranche A
Term Loans and
Revolving
Credit Loans
that are ABR
Loans     Commitment
Fee Rate  

Greater than 2.75 to 1.00

     2.50 %      1.50 %      0.35 % 

Less than 2.75 to 1.00 but greater than or equal to 2.00 to 1.00

     2.25 %      1.25 %      0.30 % 

Less than 2.00 to 1.00 but greater than or equal to 1.00 to 1.00

     2.00 %      1.00 %      0.30 % 

Less than 1.00 to 1.00

     1.75 %      0.75 %      0.25 % 

Changes in the Applicable Margin with respect to Revolving Credit Loans, Tranche
A Term Loans or in the Commitment Fee Rate resulting from changes in the
Consolidated Total Leverage Ratio shall become effective on the date (the
“Adjustment Date”) on which financial statements are delivered to the Lenders
pursuant to Section 6.1 (but in any event not later than the 45th day after the
end of each of the first three quarterly periods of each fiscal year or the 90th
day after the end of each fiscal year, as the case may be) and shall remain in
effect until the next change to be effected pursuant to this paragraph. If any
financial statements referred to above are not delivered within the time periods
specified above, then, until such financial statements are delivered, the
Consolidated Total Leverage Ratio as at the end of the fiscal period that would
have been covered thereby shall for the purposes of this definition be deemed to
be greater than 2.75 to 1.00. In addition, at all times while an Event of
Default shall have occurred and be continuing, Consolidated Total Leverage Ratio
shall for the purposes of this definition be deemed to be greater than 2.75 to
1.00. Each determination of the Consolidated Total Leverage Ratio pursuant to
this definition shall be made with respect to the period of four consecutive
fiscal quarters of the Borrower and its Restricted Subsidiaries ending at the
end of the period covered by the relevant financial statements.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to debtors).

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect”: with respect
to compliance with any test, financial ratio, or covenant hereunder, the
determination of such calculation, test, financial ratio or covenant is made in
accordance with Section 1.3, including with respect to any Specified
Transactions.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

 

29



--------------------------------------------------------------------------------

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Recipient”: (a) the Administrative Agent, (b) any Lender or (c) the Issuing
Lender, as applicable.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Borrower or any of its Restricted Subsidiaries (excluding the proceeds of
business interruption insurance for lost revenues) resulting in the receipt of
Net Cash Proceeds in excess of $2,500,000.

“Refinanced Debt”: as defined in the definition of “Credit Agreement Refinancing
Indebtedness”.

“Refinancing Amendment”: an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loan Commitments, Refinancing Term Loans, Refinancing Revolving Credit
Commitments or Refinancing Revolving Credit Loans incurred pursuant thereto, in
accordance with Section 2.15.

“Refinancing Revolving Credit Commitments”: one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Credit Loans”: one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

“Refinancing Term Loan Commitments”: one or more Classes of Term Loan
Commitments hereunder that are established to fund Refinancing Term Loans
pursuant to a Refinancing Amendment.

“Refinancing Term Loans”: one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register”: as defined in Section 10.6(b)(iv).

“Registered Equivalent Notes”: with respect to any notes originally issued in an
offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Rejection Notice”: as defined in Section 2.12(g).

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by the Borrower or any of its Restricted
Subsidiaries in connection therewith that are not applied to prepay the Term
Loans pursuant to Section 2.12(b) as a result of the delivery of a Reinvestment
Notice.

 

30



--------------------------------------------------------------------------------

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Restricted Subsidiary) in good faith
intends to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to restore, rebuild, repair, construct, improve,
maintain, upgrade, develop, replace or otherwise acquire assets (other than
inventory acquired in the ordinary course of business) useful in its business;
it being understood that the Borrower may elect by such notice to reinvest
proceeds attributable to any such Asset Sale or Recovery Event prior to the
receipt of such Net Cash Proceeds or any time on or prior to the date on which
such Net Cash Proceeds would otherwise be required to be applied to prepay Loans
in accordance with Section 2.12(d).

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to restore, rebuild, repair,
construct, improve, maintain, upgrade, develop, replace or otherwise acquire
assets useful in the Borrower’s or any Restricted Subsidiary’s business (other
than any amount expended to acquire inventory in the ordinary course of
business) or to make Permitted Acquisitions or other Investments (other than
Investments constituting the acquisition inventory in the ordinary course of
business) permitted pursuant to clauses (c) (solely with respect to cash and
cash equivalents to be used to make any other Investment permitted herein prior
to the Reinvestment Payment Date) (e), (j), (k) or (m) of Section 7.8.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
(or, if the Borrower or any Restricted Subsidiary shall have entered into a
legally binding commitment within twelve months after such Reinvestment Event to
restore, rebuild, repair, construct, improve, maintain, upgrade, develop,
replace or otherwise acquire assets (other than inventory acquired in the
ordinary course of business) useful in the Borrower’s or such Restricted
Subsidiary’s business or to make Permitted Acquisitions or other Investments
(other than Investments constituting the acquisition of inventory in the
ordinary course of business) to clauses (c) (solely with respect to cash and
cash equivalents to be used to make any other Investment permitted herein prior
to the Reinvestment Payment Date) (e), (j), (k) or (m) of Section 7.8 with the
applicable Reinvestment Deferred Amount, the date occurring 18 months after such
Reinvestment Event) and (b) the date on which the Borrower shall have determined
not to reinvest the relevant Reinvestment Deferred Amount (to the extent of such
amount not to be reinvested).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: the holders of more than 50% of the sum of (i) the aggregate
principal amount of the Term Loans then outstanding and (ii) the Total Revolving
Credit Commitments or, if the Revolving Credit Commitments have been terminated,
the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its Property or to
which such Person or any of its Property is subject.

 

31



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller, chief accounting officer or general counsel (or
other senior officer authorized to executed documents on behalf of the Borrower)
of the Borrower, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or chief accounting officer (or other
senior officer with equivalent responsibilities authorized to executed documents
on behalf of the Borrower) of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Restricted Subsidiary”: any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Letters of Credit, in
an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Credit Commitment” opposite such Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Revolving Credit Lender became a party hereto, as the same may be changed from
time to time pursuant to the terms hereof. The original amount of the Total
Revolving Credit Commitments is $75,000,000.

“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.

“Revolving Credit Facility”: the Revolving Credit Commitments and the extensions
of credit made thereunder.

“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that has made a Revolving Credit Loan.

“Revolving Credit Loans”: Loans made under the Revolving Credit Commitments.

“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate principal amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the aggregate principal amount of the Revolving
Extensions of Credit then outstanding). Notwithstanding the foregoing, when a
Defaulting Lender shall exist (i) in the case of Section 2.27, Revolving Credit
Percentages shall be determined without regard to any Defaulting Lender’s
Revolving Credit Commitment and (ii) in the case of the defined term “Revolving
Extensions of Credit” (other than as used in Section 2.27(c)) and
Section 2.4(a), Revolving Credit Percentages shall be adjusted to give effect to
any reallocation effected pursuant to Section 2.27(c).

“Revolving Credit Termination Date”: the fifth anniversary of the Closing Date,
as such date may be extended in accordance with Section 10.1.

“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding and (b) such
Lender’s Revolving Credit Percentage of the L/C Obligations then outstanding.

“Sanctioned Country”: at any time, a country, region or territory that is itself
the target of any comprehensive Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Syria and the Crimea region of Ukraine).

 

32



--------------------------------------------------------------------------------

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom (b) any Person located, organized or resident in a Sanctioned
Country or (c) any Person owned 50% or more by or controlled by any such Person
or Persons.

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).

“Section 6.1 Financials”: the financial statements delivered, or required to be
delivered, pursuant to Section 6.1(a) or (b) together with the Compliance
Certificate delivered, or required to be delivered, pursuant to Section 6.2(b).

“Secured Cash Management Obligations”: all obligations of the Borrower and each
Subsidiary Guarantor arising in respect of Cash Management Services that (a) are
owed pursuant to a Cash Management Agreement in effect on the Closing Date,
entered into with a party that was the Administrative Agent or a Lender as of
the Closing Date or one of their respective Affiliates or (b) are owed pursuant
to a Cash Management Agreement entered into after the Closing Date with a party
that was a Lender or the Administrative Agent or an Affiliate of a Lender or the
Administrative Agent, in each case at the time such Cash Management Agreement
was entered into, and, in the case of any such Cash Management Agreement
referred to in clause (a) or (b) above, has been designated by the Borrower in a
written notice given to the Administrative Agent as a Cash Management Agreement
the obligations under which are to constitute Secured Cash Management
Obligations for purposes of the Loan Documents.

“Secured Hedging Obligations”: all obligations of the Borrower and each
Subsidiary Guarantor arising under each Hedging Agreement that (a) was in effect
on the Closing Date with a counterparty that was the Administrative Agent or a
Lender as of the Closing Date or one of their respective Affiliates or (b) is
entered into after the Closing Date with a counterparty that was a Lender or the
Administrative Agent or an Affiliate of a Lender or the Administrative Agent, in
each case at the time such Hedging Agreement was entered into, and, in the case
of any such Hedging Agreement referred to in clause (a) or (b) above has been
designated by the Borrower in a written notice given to the Administrative Agent
as a Hedging Agreement the obligations under which are to constitute Secured
Hedging Obligations for purposes of the Loan Documents.

“Secured Parties”: the Administrative Agent, the Issuing Lender and each Lender,
in each case with respect to the Facilities, each sub agent pursuant to Article
IX appointed by the Administrative Agent (in the case of any sub-agent, solely
to the extent such sub-agent is acting on behalf of the Administrative Agent
under the Loan Documents), each provider of Cash Management Services under a
Cash Management Agreement the obligations under which constitute Secured Cash
Management Obligations and each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations.

 

33



--------------------------------------------------------------------------------

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

“Similar Business”: any business in which the Borrower, the Target or any of
their respective Subsidiaries is engaged on the Closing Date or that is
reasonably related, incidental or ancillary thereto (including assets,
activities or businesses complementary thereto), or a reasonable extension,
development or expansion thereof.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination: (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will be greater than the amount that will be required to pay the
liability of such Person on its debts as such debts become absolute and matured,
taking into account refinancing alternatives, (c) such Person will not have an
unreasonably small amount of capital with which to conduct their business and
(d) such Person will be able to pay their debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim,” (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) the amount of any contingent liability has been computed
as the amount that, in light of all of the facts and circumstances existing as
of the date hereof, represents the amount that would reasonably be expected to
become an actual or matured liability in the ordinary course of business.

“Specified Acquisition Agreement Representations”: the representations made by
or with respect to the Target and its subsidiaries in the Acquisition Agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower or its affiliates have the right (determined without regard to any
notice requirement) to decline to close under the Acquisition Agreement or to
terminate their obligations under the Acquisition Agreement or to decline to
consummate the Acquisition as a result of a breach of such representations in
the Acquisition Agreement, in each case, without incurring any liability for any
termination payment, “break-up” fee or other material expense.

“Specified Representations”: those representations and warranties in Sections
4.3 (solely with respect to the Loan Parties), 4.4 (solely as it relates to
conflicts arising as a result of entry into, or performance of, the Loan
Documents), 4.5 (solely with respect to the organizational documents of the Loan
Parties), 4.11, 4.14, 4.19 (as it relates to the creation, validity and
perfection of the security interests in the Collateral, subject to the last
paragraph of Section 5.01), 4.20 and 4.21 (solely with respect to the last
sentence thereof).

“Specified Transaction”: (a) any Investment (including a Permitted Acquisition)
consisting of a Material Acquisition, (b) any asset sale consisting of a
Material Disposition, (c) any incurrence or repayment of Indebtedness in an
aggregate principal amount in excess of $5,000,000, (d) any Restricted Payment
in an aggregate amount in excess of $5,000,000 and (e) any designation of a
Subsidiary as an Unrestricted Subsidiary or a Restricted Subsidiary.

 

34



--------------------------------------------------------------------------------

“Statutory Reserves”: a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentage shall
include those imposed pursuant to Regulation D. LIBOR Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any comparable
regulation. Statutory Reserves shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” or “£”: the lawful currency of the United Kingdom.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor”: (i) each Subsidiary of the Borrower that is party to the
Guarantee and Collateral Agreement on the Closing Date and (ii) each Subsidiary
of the Borrower that becomes a party to the Guarantee and Collateral Agreement
after the Closing Date pursuant to Section 6.9 or otherwise, in each case,
unless and until such Person ceases to be a Guarantor in a transaction not
prohibited by the Loan Documents; provided that in no event shall any Excluded
Subsidiary be required to be a Subsidiary Guarantor for so long as such
Subsidiary is an Excluded Subsidiary.

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.

“Target”: SiriusDecisions, Inc., a Delaware corporation.

“Target Material Adverse Effect”: has the meaning given to such term in the
Acquisition Agreement (as in effect on the date hereof).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan Facility”: each of the Tranche A Term Loan Facility and any
Incremental Term Loan Facility.

“Term Loan Lenders”: collectively, the Tranche A Term Loan Lenders and the
Incremental Term Loan Lenders.

“Term Loans”: collectively, the Tranche A Term Loans and the Incremental Term
Loans.

 

35



--------------------------------------------------------------------------------

“Test Period”: for any determination under this Agreement, the four consecutive
fiscal quarters of the Borrower and its Restricted Subsidiaries most recently
ended on or prior to such date of determination and for which Section 6.1
Financials shall have been delivered (or were required to be delivered) to the
Administrative Agent or have been filled with the SEC.

“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders at such time.

“Tranche A Term Loan”: as defined in Section 2.1.

“Tranche A Term Loan Commitment”: as to any Lender, the obligation of such
Lender, if any, to make a Tranche A Term Loan to the Borrower hereunder in a
principal amount equal to the amount set forth under the heading “Tranche A Term
Loan Commitment” opposite such Lender’s name on Schedule 1.1A or in the
Assignment and Assumption pursuant to which such Tranche A Term Loan Lender
became a party hereto. The aggregate amount of Tranche A Term Loan Commitments
as of the Closing Date is $125,000,000.

“Tranche A Term Loan Facility”: the Tranche A Term Loan Commitments and the
Tranche A Term Loans made thereunder.

“Tranche A Term Loan Lender”: each Lender that has a Tranche A Term Loan
Commitment or that is the holder of a Tranche A Term Loan.

“Tranche A Term Loan Percentage”: as to any Tranche A Term Loan Lender at any
time, the percentage that such Lender’s Tranche A Term Loan Commitment then
constitutes of the aggregate Tranche A Term Loan Commitments (or, at any time
after the Closing Date, the percentage that the aggregate principal amount of
such Lender’s Tranche A Term Loans then outstanding constitutes of the aggregate
principal amount of the Tranche A Term Loans then outstanding).

“Transaction Costs”: as defined in the definition of “Transactions”.

“Transactions”: collectively, (a) the Acquisition, (b) the execution, delivery
and performance by the Borrower and the other Loan Parties of this Agreement,
the borrowing of Loans hereunder and the use of proceeds thereof and (c) the
payment of the fees and expenses incurred by the Borrower and its Restricted
Subsidiaries in connection with the transactions described in the foregoing
clauses (a) and (b) (such fees and expenses, the “Transaction Costs”).

“Transferee”: as defined in Section 10.16.

“Type”: as to any Loan, its nature as an ABR Loan or a LIBOR Loan.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce Publication No. 600
(or such later version thereof as may be in effect at the time of issuance).

 

36



--------------------------------------------------------------------------------

“Uniform Commercial Code”: the Uniform Commercial Code or any successor
provision thereof as the same may from time to time be in effect in the State of
New York or the Uniform Commercial Code or any successor provision thereof (or
similar code or statute) of another jurisdiction, to the extent it may be
required to apply to any item or items of Collateral.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower which at the time
of determination is an Unrestricted Subsidiary (as designated by the Borrower,
as provided below) and (ii) any Subsidiary of an Unrestricted Subsidiary. The
Subsidiaries that are Unrestricted Subsidiaries as of the Closing Date are
listed on Schedule 1.1B hereto.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Foreign Subsidiary”: any Foreign Subsidiary that is a Wholly-Owned
Subsidiary.

“Wholly-Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (i) a nominal number of shares held by foreign
nationals to the extent required by local law or (ii) directors’ qualifying
shares required by law) is owned by such Person directly and/or through other
Wholly-Owned Subsidiaries.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2 Other Definitional Provisions. (a)    Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.

(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower and its Subsidiaries not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP (provided that all terms
of an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification
having a similar result or effect) to value any such Indebtedness in a reduced
or bifurcated manner as described therein, and such Indebtedness shall at all
times be valued at the full stated principal amount thereof).

(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

37



--------------------------------------------------------------------------------

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e)    References to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

(f)    The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.

SECTION 1.3 Pro Forma and Other Calculations.

(a)    For purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
Consolidated First Lien Leverage Ratio, Consolidated Secured Leverage Ratio and
Consolidated Total Leverage Ratio, Specified Transactions that have been made by
the Borrower or any Restricted Subsidiary during the Test Period or subsequent
to such Test Period and on or prior to or simultaneously with the date of
determination shall be calculated on a Pro Forma Basis assuming that all such
Specified Transactions (and the change in any associated fixed charge
obligations and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the Test Period. If, since the beginning of the
applicable Test Period, any Person (that subsequently became a Restricted
Subsidiary or was merged, consolidated or amalgamated with or into the Borrower
or any Restricted Subsidiary since the beginning of the applicable Test Period)
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.3, then the Consolidated Fixed Charge Coverage Ratio,
Consolidated First Lien Leverage Ratio, Consolidated Secured Leverage Ratio and
the Consolidated Total Leverage Ratio shall be calculated giving Pro Forma
Effect thereto for such Test Period as if such Specified Transaction had
occurred at the beginning of such Test Period.

(b)    Whenever Pro Forma Effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower (and may include, without duplication,
reasonably identifiable and factually supportable cost savings, operating
expense reductions and synergies resulting from such Specified Transaction which
is being given Pro Forma Effect that have been or are expected to be realized
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized during the entirety of the applicable
period)). If any Indebtedness bears a floating rate of interest and is being
given Pro Forma Effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account for such entire period, any Hedging
Obligation applicable to such Indebtedness); provided that, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable Test Period, the actual
interest may be used for the applicable portion of such Test Period. Interest on
a Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP. For purposes of making the computation referred to above,
interest on any Indebtedness under a revolving credit facility computed on a Pro
Forma Basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period (or, if lower, the greater of
(i) maximum commitments under such revolving credit facilities as of the date of
determination and (ii) the aggregate principal amount of loans outstanding under
such a revolving credit facilities on such date). Interest on Indebtedness that
may optionally be determined at an interest rate based upon a factor of a prime
or similar rate, a eurocurrency interbank offered rate, or other rate, shall be
deemed to have been based upon the rate actually chosen, or, if none, then based
upon such optional rate chosen as the Borrower may designate.

 

38



--------------------------------------------------------------------------------

In connection with any action being taken solely in connection with a Limited
Condition Acquisition, for purposes of:

(i)    determining compliance with any provision of this Agreement which
requires the calculation of the Consolidated Total Leverage Ratio;

(ii)    determining the accuracy of representations and warranties in Article
IV, the permissibility of such Limited Condition Acquisition under Article VII
and/or whether a Default or Event of Default shall have occurred and be
continuing under Article VIII; or

(iii)    testing availability under baskets set forth in this Agreement
(including baskets measured as a percentage of Consolidated EBITDA or
Consolidated Total Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the most recent Test Period ending prior to the LCA
Test Date, the Borrower could have taken such action on the relevant LCA Test
Date in compliance with such ratio or basket, without any such representation or
warrantee being inaccurate in all material respects (or, if required, in all
respects) on the applicable date and without the occurrence of any Default or
Event of Default, such ratio or basket shall be deemed to have been complied
with, and any requirements to bring down any representations and warranties, to
satisfy any covenant and/or for the absence of any Default or Event of Default
shall be deemed to have been complied with. If the Borrower has made an LCA
Election and any of the ratios or baskets for which compliance was determined or
tested as of the LCA Test Date are exceeded as a result of fluctuations in any
such ratio or basket, including due to fluctuations in Consolidated EBITDA of
the Borrower or the Person subject to such Limited Condition Acquisition, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Restricted Payments, mergers, the conveyance, lease or other
transfer of all or substantially all of the consolidated total assets of the
Borrower, the prepayment, redemption, purchase, defeasance or other satisfaction
of Indebtedness, or the designation of an Unrestricted Subsidiary on or
following the relevant LCA Test Date and prior to the earlier of (i) the date on
which such Limited Condition Acquisition is consummated or (ii) the date that
the definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

(c)    [Reserved.].

(d)    Any determination of Consolidated Total Assets shall be made by reference
to the last day of the Test Period most recently ended on or prior to the
relevant date of determination.

(e)    Except as otherwise specifically provided herein, all computations of
Consolidated Fixed Charge Coverage Ratio, Consolidated Total Leverage Ratio and
other financial ratios and financial calculations (and all definitions
(including accounting terms) used in determining any of the foregoing) and all
computations and all definitions (including accounting terms) used in
determining compliance with Section 7.1 shall be calculated, in each case, with
respect to the Borrower and the Restricted Subsidiaries on a consolidated basis.

 

39



--------------------------------------------------------------------------------

(f)    Notwithstanding anything to the contrary contained herein, all leases of
any Person that are or would have been characterized as operating leases in
accordance with GAAP immediately prior to the Closing Date (whether or not such
leases were in effect on such date) shall be accounted for as operating leases
(and not as Capital Leases) for purposes of this Agreement regardless of any
change in GAAP following the Closing Date that would otherwise require such
leases to be recharacterized as Capital Leases, and any determination of whether
a lease is a Capital Lease or an operating lease shall exclude the effect of the
adoption of Accounting Standards Update No. 2016-02 by the Financial Accounting
Standards Board (“ASU 2016-02”) or any related promulgation or accounting
standards such that “Capital Leases” and “Capital Lease Obligations” shall
specifically exclude liabilities that were considered operating lease
liabilities under GAAP prior to the adoption of ASU 2016-02 or any related
promulgation or accounting standard, and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, without giving effect thereto, and, without limitation of the
generality if the foregoing, all such leases shall be treated as operating
leases for the purpose of calculating Consolidated EBITDA, the Consolidated
Total Leverage Ratio and any other financial definition or ratio in any Loan
Document. All Capital Leases that were assumed by the Borrower or a Restricted
Subsidiary in connection with the Acquisition or any Permitted Acquisition or
other Investment or were in existence at the time any Person became a Restricted
Subsidiary as a result of the Acquisition or a Permitted Acquisition or other
Investment (and not, in each case, incurred or created in contemplation of the
Acquisition or Permitted Acquisition or other Investment) shall be treated as
operating leases for the purpose of calculating Consolidated EBITDA, the
Consolidated Total Leverage Ratio and any other financial definition or ratio in
any Loan Document and “Capital Leases” and “Capital Lease Obligations” shall
specifically exclude liabilities thereunder.

(g)    In the event that any Indebtedness, Lien, Restricted Payment, Investment
or payment of junior or unsecured Indebtedness meets the criteria of more than
one of the categories of permitted Indebtedness, Lien, Restricted Payment,
Investment or debt payment described in Section 7.2, Section 7.3, Section 7.6,
Section 7.8, or Section 7.9, respectively, at the time of incurrence, the
Borrower will be entitled to divide and classify Indebtedness, Liens, Restricted
Payments, Investments or debt payments, as the case may be, among the relevant
categories of permitted Indebtedness, Lien, Restricted Payment, Investment or
debt payment, as the case may be.

SECTION 1.4 Currencies.

(a)    For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the rate of exchange between the applicable currency and Dollars (as quoted by
the Administrative Agent or if the Administrative Agent does not quote a rate of
exchange on such currency, by a known dealer in such currency reasonably
acceptable to the Borrower and the Administrative Agent) in effect on the
Business Day immediately preceding the date of such transaction or determination
and shall not be affected by subsequent fluctuations in exchange rates.

(b)    The Borrower may from time to time request that Letters of Credit be
issued in a currency other than Dollars, AUD, Euro or Sterling; provided that
such requested currency is a lawful currency (other than Dollars, AUD, Euro or
Sterling) that is readily available and freely transferable and convertible into
Dollars. Such request shall be subject to the approval of the applicable Issuing
Lenders.

 

40



--------------------------------------------------------------------------------

(c)    Any such request shall be made to the Administrative Agent and the
Issuing Lender not later than 11:00 a.m., 10 days prior to the requested date of
the issuance of such Letter of Credit (or such other time or date as may be
agreed by the Administrative Agent and the Issuing Lender, in their sole
discretion). Each applicable Issuing Lender shall notify the Administrative
Agent, not later than 11:00 a.m., five days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency.

(d)    Any failure by an Issuing Lender to respond to such request within the
time period specified in the preceding paragraph shall be deemed to be a refusal
by such Issuing Lender to issue Letters of Credit in such requested currency. If
the Administrative Agent and the applicable Issuing Lender agree to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and the Borrower and the Administrative Agent shall amend
this Agreement and the other Loan Documents as necessary to accommodate such
Letters of Credit (as applicable). This Section 1.4 shall supersede anything to
the contrary herein, including Section 10.1.

SECTION 1.5 Cashless Rollovers. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, to the extent that
any Lender extends the maturity date of, or replaces, renews or refinances, any
of its then-existing Loans with any Incremental Facility, Loans under incurred
pursuant to a Refinancing Amendment and/or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

ARTICLE II.    AMOUNT AND TERMS OF COMMITMENTS

SECTION 2.1 Term Loan Commitments. Subject to the terms and conditions hereof,
each Tranche A Term Loan Lender severally agrees to make a term loan (a “Tranche
A Term Loan”) to the Borrower in Dollars on the Closing Date in an amount equal
to the amount of the Tranche A Term Loan Commitment of such Lender. The Term
Loans may from time to time be LIBOR Loans or ABR Loans, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.13.

SECTION 2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable (provided that any such notice may be
conditioned on the occurrence of a transaction and, if such condition is not
satisfied on or prior to the date of such Borrowing, may be revoked by the
Borrower in a written notice to the Administrative Agent) notice (which notice
must be received by the Administrative Agent (a) prior to 12:00 p.m. (Noon),
Local Time, three Business Days prior to the Closing Date, in the case of LIBOR
Loans or (b) prior to 12:00 p.m. (Noon), Local Time, one Business Day prior to
the Closing Date, in the case of ABR Loans or, in each case, such later date and
time as the Administrative Agent may agree) requesting that the Tranche A Term
Loan Lenders make the Tranche A Term Loans on the Closing Date and specifying
the amount to be borrowed. Such notice may be substantially in the form of
Exhibit I or in such other form as the Borrower and the Administrative Agent may
agree. Upon receipt of such notice the Administrative Agent shall promptly
notify each Tranche A Term Loan Lender thereof. Not later than 12:00 p.m.
(Noon), Local Time, on the Closing Date each Tranche A Term Loan Lender shall
make available to the Administrative Agent at the applicable Funding Office by
wire transfer an amount in immediately available funds equal to the Tranche A
Term Loans to be made by such Lender. The Administrative Agent shall make
available to the Borrower the aggregate of the amounts made available to the
Administrative Agent by the Tranche A Term Loan Lenders in immediately available
funds by promptly remitting the amounts so received to the account of the
Borrower specified by the Borrower in the applicable irrevocable notice
specified above.

 

41



--------------------------------------------------------------------------------

SECTION 2.3 Repayment of Term Loans. (a) Subject to Sections 2.8(a), the
principal amount of each Tranche A Term Loan of each Tranche A Term Loan Lender
shall mature in consecutive quarterly installments, each of which shall be in an
amount equal to each Lender’s Tranche A Term Loan Percentage multiplied by the
amount set forth below opposite such installment date (after giving effect to
any reduction in such amount resulting from the application of prepayments made
pursuant to Section 2.11 or 2.12); provided that if any such installment date is
not a Business Day, such installment payment shall be made on the last Business
Day immediately preceding such installment date:

 

Date

  

Installment Amount

March 31, 2019    $1,562,500 June 30, 2019    $1,562,500 September 30, 2019   
$1,562,500 December 31, 2019    $1,562,500 March 31, 2020    $2,343,750 June 30,
2020    $2,343,750 September 30, 2020    $2,343,750 December 31, 2020   
$2,343,750 March 31, 2021    $3,125,000 June 30, 2021    $3,125,000
September 30, 2021    $3,125,000 December 31, 2021    $3,125,000 March 31, 2022
   $3,125,000 June 30, 2022    $3,125,000 September 30, 2022    $3,125,000
December 31, 2022    $3,125,000 March 31, 2023    $3,906,250 June 30, 2023   
$3,906,250 September 30, 2023    $3,906,250 December 31, 2023    $3,906,250
January 3, 2024   

All amounts outstanding

in respect of Tranche A

Term Loans

(b)    The Incremental Term Loans of each Incremental Term Loan Lender shall
mature in consecutive installments (which shall be no more frequent than
quarterly) as specified in the Increased Facility Activation Notice pursuant to
which such Incremental Term Loans were made.

SECTION 2.4 Revolving Credit Commitments. (a) Subject to the terms and
conditions hereof, each Revolving Credit Lender severally agrees to make
revolving credit loans (“Revolving Credit Loans”) to the Borrower, in Dollars,
from time to time during the Revolving Credit Commitment Period in an aggregate
principal amount at any one time outstanding which, when added to the sum of
such Lender’s Revolving Credit Percentage of the L/C Obligations then
outstanding, does not exceed the amount of such Lender’s Revolving Credit
Commitment; provided that the aggregate principal amount of the Revolving Credit
Loans borrowed on the Closing Date shall not exceed $50,000,000. During the
Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans in Dollars may from time to time be LIBOR Loans or
ABR Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.13; provided that no Revolving
Credit Loan shall be made as a LIBOR Loan after the day that is one month prior
to the Revolving Credit Termination Date.

 

42



--------------------------------------------------------------------------------

(b)    The Borrowers shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date.

SECTION 2.5 Procedure for Revolving Credit Borrowing. The Borrower may borrow
under the Revolving Credit Commitments during the Revolving Credit Commitment
Period on any Business Day; provided that the Borrower shall give the
Administrative Agent irrevocable (provided that any such notice may be
conditioned on the occurrence of a transaction and, if such condition is not
satisfied on or prior to the date of such Borrowing, may be revoked by the
Borrower in a written notice to the Administrative Agent) notice (which notice
must be received by the Administrative Agent (a) prior to 12:00 p.m. (Noon),
Local Time, three Business Days prior to the requested Borrowing Date in the
case of LIBOR Loans; or (b) prior to 10:00 a.m.., Local Time, on the requested
Borrowing Date, in the case of ABR Loans or, in each case, such later date and
time as the Administrative Agent may agree), specifying (i) the amount and Type
of Revolving Credit Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of any LIBOR Loan and the length of the initial Interest
Period therefor. Such notice may be substantially in the form of Exhibit I or in
such other form as the Borrower and the Administrative Agent may agree. Each
borrowing under the Revolving Credit Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the
then aggregate Available Revolving Credit Commitments are less than $1,000,000,
such lesser amount) and (y) in the case of LIBOR Loans, the equivalent of
$1,000,000 or a whole multiple of the equivalent of $1,000,000 in excess
thereof. Upon receipt of any such notice from the Borrower, the Administrative
Agent shall promptly notify each Revolving Credit Lender thereof. Each Revolving
Credit Lender will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Borrower at the
applicable Funding Office prior to 12:00 p.m. (Noon), Local Time (or in the case
of LIBOR Loans, prior to 12:00 p.m. (Noon), Local Time), on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Credit Lenders and in like funds as received by the
Administrative Agent. Each Lender, at its option, may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with terms of this Agreement.

SECTION 2.6 [Reserved].

SECTION 2.7 [Reserved].

SECTION 2.8 Repayment of Loans. (a) The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of the appropriate
Revolving Credit Lender on the Revolving Credit Termination Date (or such
earlier date on which the Loans become due and payable pursuant to Article
VIII), the then unpaid principal amount of each Revolving Credit Loan of such
Revolving Credit Lender made to it and (ii) to the Administrative Agent for the
account of the appropriate Term Loan Lender, the unpaid principal amount of each
Term Loan of such Term Loan Lender made to it in installments according to the
amortization schedule set forth in Section 2.3 (or, in the case of any
Incremental Term Loans, the amortization schedule set forth in the applicable
Increased Facility Activation Notice) (or such earlier date on which the Loans
become due and payable pursuant to Article VIII) (subject to any reductions in
such amount resulting from the application of prepayments made pursuant to
Section 2.11 or 2.12). The Borrower hereby further agrees to pay interest on the
unpaid principal amount of the Loans from time to time outstanding from the date
hereof until payment in full thereof at the rates per annum and on the dates set
forth in Section 2.15.

 

43



--------------------------------------------------------------------------------

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(b)(iv), and a subaccount therein for each
Lender, in which shall be recorded (i) the amount of each Loan made hereunder
and any Note evidencing such Loan, the Type thereof and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.8(b) shall, to the extent permitted by
applicable law and absent manifest error, be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain the Register or any such account, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement; provided, further, that in the event of any
inconsistency between the accounts maintained by the Administrative Agent
pursuant to paragraph (c) of this Section and any Lender’s records, the accounts
of the Administrative Agent shall govern.

SECTION 2.9 Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the date on
which such Revolving Credit Lender’s Revolving Credit Commitments terminate or
expire, computed at the Commitment Fee Rate on the average daily amount of the
Available Revolving Credit Commitment of such Lender during the period for which
payment is made, payable quarterly in arrears on the last day of each March,
June, September and December and on the date on which the applicable Revolving
Credit Commitments terminate or expire, commencing on the first of such dates to
occur after the date hereof.

(b)    The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

SECTION 2.10 Termination or Reduction of Revolving Credit Commitments. The
Borrower shall have the right, upon not less than three Business Days’ notice to
the Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the amount of the Revolving Credit Commitments (it being
understood and agreed that any such notice may be conditioned on the occurrence
of a transaction and, if such condition is not satisfied on or prior to the date
of such termination or reduction, may be revoked by the Borrower in a written
notice to the Administrative Agent); provided that no such termination or
reduction of Revolving Credit Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Revolving Credit Loans made on the
effective date thereof, the Total Revolving Extensions of Credit would exceed
the Total Revolving Credit Commitments. Any partial reduction shall be in an
amount equal to $1,000,000, or a whole multiple of $1,000,000 in excess thereof,
and shall reduce permanently the Revolving Credit Commitments then in effect.

SECTION 2.11 Optional Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable (provided that any such notice may be conditioned on the occurrence
of a transaction and, if such condition is not satisfied on or prior to the date
of such prepayment, may be revoked by the Borrower in a written notice

 

44



--------------------------------------------------------------------------------

to the Administrative Agent) notice delivered to the Administrative Agent (a) at
least three Business Days prior thereto, in the case of LIBOR Loans denominated
in Dollars, and (b) at least one Business Day prior thereto, in the case of ABR
Loans, which notice shall specify the date and amount of prepayment and whether
the prepayment is of LIBOR Loans or ABR Loans; provided, that if a LIBOR Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.21.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any such notice is given, the amount specified
in such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Credit Loans that are ABR Loans) accrued
interest to such date on the amount prepaid. Partial prepayments of Revolving
Credit Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Amounts to be applied in connection
with prepayments of Term Loans made pursuant to this Section 2.11 shall be
applied to remaining installments of the Term Loans as directed by the Borrower.

SECTION 2.12 Mandatory Prepayments and Commitment Reductions. (a) If any
Indebtedness shall be issued or incurred by the Borrower or any of its
Restricted Subsidiaries (excluding any Indebtedness issued or incurred in
accordance with Section 7.2 (other than Section 7.2(h))), an amount equal to
100% of the Net Cash Proceeds thereof shall be applied within five Business Days
after such receipt thereof toward the prepayment of the Term Loans as set forth
in Section 2.12(d).

(b)    If on any date the Borrower or any of its Restricted Subsidiaries shall
receive Net Cash Proceeds from any Asset Sale or Recovery Event then, in each
case, in excess of $2,500,000 in any single transaction or series of related
transactions, unless a Reinvestment Notice shall be delivered in respect
thereof, such Net Cash Proceeds shall be applied within five Business Days after
such receipt toward the prepayment of the Term Loans as set forth in
Section 2.12(d); provided, that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied toward
the prepayment of the Term Loans as set forth in Section 2.12(d).

(c)    [Reserved].

(d)     To the extent that at any time the aggregate outstanding principal
amount of the Revolving Credit Loans and Letters of Credit shall exceed the
Total Revolving Credit Commitments then in effect, then the Borrower shall,
within four Business Days, repay the Revolving Credit Loans to eliminate such
excess.

(e)    Amounts to be applied in connection with prepayments of Term Loans made
pursuant to this Section 2.12 shall be applied to remaining installments of the
Term Loans as directed by the Borrower, or in the absence of such direction in
the inverse order of maturity. Each prepayment of the Loans pursuant to this
Section 2.12 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

(f)    Notwithstanding any other provisions of this Section 2.12, to the extent
that any or all of the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary, the Net Cash Proceeds of any Recovery Event received by a Foreign
Subsidiary attributable to a Foreign Subsidiary that is required to be applied
to prepay Term Loans pursuant to this Section 2.12 (i) would be prohibited or
delayed by any applicable local law (including, without limitation, as a result
of laws or regulations relating to financial assistance, corporate benefit,
restrictions on upstreaming of cash intragroup and fiduciary and statutory
duties of directors of such Foreign Subsidiary) from being repatriated or passed
on to or used for the benefit of the Borrower or any applicable Domestic
Subsidiary or conflict with the fiduciary duties of such Foreign Subsidiary’s
directors, or result in, or could reasonably be expected to result in, a
material

 

45



--------------------------------------------------------------------------------

risk of personal or criminal liability for any officer, director, employee,
manager, member of management or consultant of such Foreign Subsidiary
(including on account of financial assistance, corporate benefit, thin
capitalization, capital maintenance or similar considerations) (provided that
the Borrower shall take commercially reasonable actions available under local
law to permit such repatriation) or (ii) repatriation of such amount to the
Borrower or any Subsidiary would result in material adverse tax consequences as
determined in good faith by the Borrower (including, without limitation, as a
result of any withholding of cash or the upstreaming of cash) with respect to
such amount, then in each case, the Borrower shall not be required to apply the
portion of such Net Cash Proceeds so affected to prepay the Term Loans at the
times provided in clause (b) of this Section 2.12 but may be retained by the
applicable Foreign Subsidiary so long as clause (i) or (ii) above is applicable,
and once neither clause (i) nor clause (ii) above is applicable, such
repatriation will be promptly effected and such repatriated Net Cash Proceeds
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional Taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the Term Loans to the
extent required pursuant to this Section 2.12; provided that no such prepayment
of the Term Loans pursuant to this Section 2.12 shall be required in the case of
any such Net Cash Proceeds the repatriation of which the Borrower believes in
good faith would result in material adverse tax consequences, if on or before
the date on which such Net Cash Proceeds so retained would otherwise have been
required under this Section 2.12(f) to be applied to reinvestments or
prepayments pursuant to a Reinvestment Notice, the Borrower applies an amount
equal to (x) the amount of such Net Cash Proceeds to such reinvestments or
prepayments as if such Net Cash Proceeds had been received by the Borrower or a
Domestic Subsidiary rather than such Foreign Subsidiary, minus (y) the amount of
additional Taxes that would have been payable or reserved against if such Net
Cash Proceeds had been repatriated (or, if less, the Net Cash Proceeds that
would be calculated if received by such Foreign Subsidiary).

(g)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to this
Section 2.12 concurrently with or prior to the date of such prepayment. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Lender holding Term Loans of the contents of such
prepayment notice and of such Lender’s pro rata share of the prepayment. Each
Term Loan Lender may reject all (but not less than all) of its pro rata share of
any mandatory prepayment other than any such mandatory prepayment made in
accordance with Section 2.12(a) (such declined amounts, the “Declined Proceeds”)
of Term Loans required to be made pursuant to this Section 2.12 by providing
written notice (each, a “Rejection Notice”) to the Administrative Agent no later
than 5:00 p.m., Local Time two Business Days after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment. If a
Lender fails to deliver a Rejection Notice to the Administrative Agent within
the time frame specified above, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans. Any Declined
Proceeds shall be returned to the Borrower (at the Borrower’s expense) to be
retained by the Borrower.

SECTION 2.13 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert LIBOR Loans denominated in Dollars to ABR Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice of such election; provided that any such conversion of LIBOR Loans may
only be made on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert ABR Loans to LIBOR Loans by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election (which notice shall specify the length of the initial
Interest Period therefor); provided that no ABR Loan under a particular Facility
may be converted into a LIBOR Loan (i) when any Event of Default has occurred
and is continuing and the Administrative Agent has, or the Majority Facility
Lenders in respect of such Facility have, determined in its or their sole
discretion not to permit such conversions or (ii) after the date that is one
month prior to the final scheduled termination or maturity date of such
Facility. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

46



--------------------------------------------------------------------------------

(b)    Any LIBOR Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower (on its own behalf)
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans; provided
that no LIBOR Loan under a particular Facility may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have determined
in its or their sole discretion not to permit such continuations or (ii) after
the date that is one month prior to the final scheduled termination or maturity
date of such Facility; and provided, further, that if the Borrower (on its own
behalf) shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso such Loans shall be automatically continued as LIBOR Loans with an
Interest Period of one month. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

SECTION 2.14 Limitations on LIBOR Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of LIBOR Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, (a) after giving effect thereto, the aggregate principal
amount of the LIBOR Loans comprising each LIBOR Tranche shall be equal to
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no more
than 10 LIBOR Tranches shall be outstanding at any one time.

SECTION 2.15 Interest Rates and Payment Dates. (a) Each LIBOR Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Adjusted LIBOR Rate determined applicable to such LIBOR
Loan plus the Applicable Margin.

(b)    Each ABR Loan shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin.

(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is equal to (x) in the case of the Loans, the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.15 plus 2% or (y) in the case of Reimbursement Obligations,
the rate applicable to Revolving Credit Loans that are ABR Loans plus 2% and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any facility fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to ABR Loans under the relevant Facility plus 2% (in the case of
overdue amounts in Dollars), in each case, with respect to clauses (i) and (ii)
above, from the date of such nonpayment until such amount is paid in full (as
well after as before judgment).

(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section 2.15
shall be payable from time to time on demand.

SECTION 2.16 Computation of Interest and Fees. (a) Interest, fees and
commissions payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
for which the rate of interest is calculated on the basis of the

 

47



--------------------------------------------------------------------------------

Prime Rate, interest shall be calculated on the basis of a 365/366-day year for
the actual number of days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Adjusted LIBOR Rate. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.15(a) and the calculation of
any Statutory Reserves.

SECTION 2.17 Inability to Determine Interest Rate. If prior to the first day of
any Interest Period for any LIBOR Loan in Dollars:

(a)    the Administrative Agent shall have reasonably determined that adequate
and reasonable means do not exist for ascertaining the LIBOR Rate or the
Adjusted LIBOR Rate, as applicable, for such LIBOR Loan in such currency for
such Interest Period, or

(b)    the Administrative Agent shall have received written notice from the
Majority Facility Lenders in respect of a Facility that the LIBOR Rate or the
Adjusted LIBOR Rate, as applicable, determined or to be determined with respect
to such LIBOR Loan under such Facility in such currency for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their respective Loans during such Interest Period;

then the Administrative Agent shall give notice thereof (which may be by
telephone confirmed in writing) to the Borrower and the relevant Lenders as soon
as practicable thereafter. If such notice is given (w) any LIBOR Loans in
Dollars under such Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, after consultation with the Borrower
and the applicable Lenders, to compensate the applicable Lenders for such Loan
in such currency for the applicable period plus the Applicable Margin, (x) any
Loans in Dollars under such Facility that were to have been converted on the
first day of such Interest Period to LIBOR Loans shall be continued as ABR Loans
and (y) any outstanding LIBOR Loans in Dollars under such Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans,
after consultation with the Borrower and the applicable Lenders, to compensate
the applicable Lenders for such Loan in such currency for the applicable period
plus the Applicable Margin. The Administrative Agent shall withdraw such notice
as soon as adequate and reasonable means exist for ascertaining the LIBOR Rate
or the Adjusted LIBOR Rate, as applicable. Until such notice has been withdrawn
by the Administrative Agent, no further LIBOR Loans under such Facility shall be
made or continued as such, nor shall the Borrower have the right to convert
Loans to LIBOR Loans under such Facility.

SECTION 2.18 Pro Rata Treatment and Payments. (a) Each borrowing by the Borrower
from the Lenders hereunder, each payment by the Borrower on account of any
commitment fee and any reduction of the Commitments of the Lenders shall be made
pro rata according to the respective Tranche A Term Loan Percentages,
Incremental Term Loan Percentages or Revolving Credit Percentages, as the case
may be, of the relevant Lenders.

(b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Term Loans shall be made pro rata according to
the respective outstanding principal amounts of the Term Loans then held by the
Term Loan Lenders. The amount of each principal prepayment of the Term Loans
shall be applied to reduce the then remaining installments of the Tranche A Term
Loans and Incremental Term Loans, as the case may be, pro rata based upon the
respective then remaining principal amounts thereof. Amounts prepaid on account
of the Term Loans may not be reborrowed.

 

48



--------------------------------------------------------------------------------

(c)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on any Revolving Credit Loans shall be made pro rata
according to the respective outstanding principal amounts of such Revolving
Credit Loans then held by the Revolving Credit Lenders.

(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the applicable Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the LIBOR Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a LIBOR Loan becomes due and payable
on a day other than a Business Day, the maturity thereof shall be extended to
the next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.18(e) shall be conclusive in the absence of manifest error. If such
Lender’s share of such borrowing is not made available to the Administrative
Agent by such Lender within three Business Days of such Borrowing Date, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the Borrower, and, if so recovered, such amount shall
no longer be deemed outstanding hereunder.

(f)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment being made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective pro rata shares
of a corresponding amount. If such payment is not made to the Administrative
Agent by the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against the Borrower.

 

49



--------------------------------------------------------------------------------

(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.18(e), 2.18(f), 2.20(g), 2.20(h) 3.4(a) or 9.7, then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Issuing Lender to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account as Cash Collateral
for, and application to, any future funding obligations of such Lender under any
such Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i)    shall subject any Lender to any Taxes (other than (A) Non-Excluded Taxes
in respect of payments under any Loan Document, (B) Other Taxes, (C) Connection
Income Taxes and (D) Taxes in respect of payments under any Loan Document for
which a Loan Party is not responsible for the payment of additional amounts
under Section 2.20(a)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Adjusted LIBOR Rate
hereunder; or

(iii)    shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining LIBOR Loans (or in the case of (i), any Loans) or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the Borrower
shall promptly pay (or shall cause the Borrower to pay) such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable; provided that in the event of the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority described in Section 2.19(a)(i), the Borrower shall not
be required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor, and provided
further that, if the circumstances giving rise to such claim have a retroactive
effect, then such six-month period shall be extended to include the period of
such retroactive effect. If any Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.19, it shall promptly notify the Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled (and any related calculations).

(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive

 

50



--------------------------------------------------------------------------------

regarding capital adequacy or liquidity (whether or not having the force of law)
from any Governmental Authority made subsequent to the date hereof shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations to lend hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy or liquidity) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay (or shall cause the Borrower to pay) to such
Lender such additional amount or amounts as will compensate such Lender or such
corporation for such reduction provided that the Borrower shall not be required
to compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.

(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
Requirements of Law, regardless of the date enacted, adopted, issued or
implemented. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation for costs imposed pursuant to matters set forth in this clause
(c) (x) unless it is generally seeking compensation for such costs from
similarly situated borrowers under yield protection provisions in credit
agreements with the Borrowers that provide for such compensation and (y) in the
case of a Change in Law, such Change in Law occurred after the date on which
such Person became a Lender hereunder.

(d)    If payment in respect of any Revolving Extension of Credit shall be due
in a currency other than Dollars and/or at a place of payment other than New
York and if, by reason of any change in a Requirement of Law subsequent to the
Closing Date, disruption of currency or foreign exchange markets, war or civil
disturbance or similar event, payment of such Obligations in such currency or
such place of payment shall be impossible, then, at the election of any affected
Lender, the Borrower shall make payment of such Revolving Extension of Credit in
Dollars and/or in New York, and shall indemnify such Lender against any currency
exchange losses or reasonable out-of-pocket expenses that it shall sustain as a
result of such alternative payment.

(e)    A certificate as to any additional amounts payable pursuant to this
Section 2.19 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall contain reasonable supporting calculations and an
explanation in connection therewith and shall be conclusive in the absence of
manifest error. The obligations of the Borrower pursuant to this Section 2.19
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder, except to the extent provided for in
Section 2.19(b).

SECTION 2.20 Taxes. (a) All payments made by or on behalf of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any Taxes, excluding
(i) net income taxes, branch profits taxes and franchise taxes (imposed in lieu
of net income taxes) imposed on a Recipient (x) as a result of such Recipient
being organized under the laws of, or having its principal office, or, in the
case of any Lender, its applicable lending office located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (y) that are Other
Connection Taxes, (ii) in the case of a Lender, U.S. federal withholding

 

51



--------------------------------------------------------------------------------

Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.24), or (y) such Lender
changes its lending office, except in each case to the extent that, pursuant to
this Section 2.20, amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (iii) Taxes attributable to such
Administrative Agent or Lender’s failure to comply with Section 2.20(d), and
(iv) withholding Taxes imposed under FATCA (all Taxes other than those described
in preceding clauses (i) through (iv), collectively or individually,
“Non-Excluded Taxes”); provided that, if any Taxes are required to be deducted
or withheld from any amounts payable to the Administrative Agent or any Lender,
as determined in good faith by the applicable withholding agent, (x) such
amounts shall be deducted or withheld and shall be paid to the relevant
Governmental Authority in accordance with applicable law, and (y) if such Tax is
a Non-Excluded Tax, the amounts so payable by the applicable Loan Party to the
Administrative Agent or such Lender shall be increased to the extent necessary
so that, after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.20), the amounts received with respect to this Agreement equal the sum
which would have been received had no such deduction or withholding been made.

(b)    In addition, and without duplication of other amounts payable by the
Borrower under this Section 2.20, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent, timely reimburse it for, Other Taxes.

(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by the
Borrower, as soon as reasonably practicable thereafter, the Borrower shall send
to the Administrative Agent, a certified copy of an original official receipt
received by the Borrower showing payment thereof or other evidence of such
payment reasonably satisfactory to the Administrative Agent. If any Non-Excluded
Taxes or Other Taxes are imposed directly upon the Administrative Agent or any
Lender (including Non-Excluded Taxes imposed or asserted on or attributable to
amounts payable under this Section), the Borrower shall indemnify the
Administrative Agent and the Lenders for such amounts and any incremental Taxes
that may become payable by the Administrative Agent or any Lender as a result of
any such direct imposition within 10 days of written demand therefor specifying
in reasonable detail the nature and amount of such amounts.

(d)    Each Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. Each Lender (or Transferee) that is
not a “United States person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of properly completed
and duly executed IRS Form W-8BEN, Form W-8BEN-E, Form W-8ECI or Form W-8IMY, as
applicable, (together with any applicable underlying IRS forms and appropriate
attachments), on which such Non-U.S. Lender shall claim any exemption from or
reduction of U.S. federal withholding tax for which such Non-U.S. Lender is
eligible, (ii) in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” a statement substantially in the form of
Exhibit F and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S.
Lender, or (iii) any other form

 

52



--------------------------------------------------------------------------------

prescribed by the applicable requirements of U.S. federal income tax law as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable requirements of law to permit the Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made or to satisfy any information reporting requirements. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of any Participant, on or before the date such
Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Non-U.S. Lender shall deliver such forms promptly on or before
the inaccuracy, obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower
and the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this Section 2.20, a Non-U.S.
Lender, upon prompt written notice to the Borrower and the Administrative Agent,
shall not be required to deliver any form pursuant to this Section 2.20 that
such Non-U.S. Lender is not legally able to deliver. Each Lender authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Section 2.20(d).

(e)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the legal or commercial
position of such Lender.

(f)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (f), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(g)    Each Lender shall indemnify the Administrative Agent for the full amount
of any Taxes imposed by any Governmental Authority that are attributable to such
Lender (but, in the case of Non-Excluded Taxes or Other Taxes for which the
Borrower is responsible pursuant to paragraphs (a) and (b) of this Section 2.20,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) and that are payable or paid
by the Administrative Agent, together with all interest, penalties, reasonable
costs and expenses arising therefrom or with respect thereto, as determined by
the Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.

 

53



--------------------------------------------------------------------------------

(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.20 (including by the payment of additional amounts
pursuant to this Section 2.20), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.20 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.20(h) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.20(h), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.20(h) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 2.20(h) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense (in each case as reasonably
determined by such Lender) that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of LIBOR Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement (except
as a result of a notice by the Administrative Agent pursuant to Section 2.17),
(b) default by the Borrower in making any prepayment of or conversion from LIBOR
Loans after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment of LIBOR Loans on a
day that is not the last day of an Interest Period with respect thereto
(including as a result of an Event of Default) or (d) the assignment of a LIBOR
Loan on a day that is not the last day of an Interest Period with respect
thereto as a result of a request by the Borrower pursuant to Section 2.24.
Without limiting the generality of the foregoing, such indemnification shall
include the costs and expenses of each Lender that are attributable to the
premature unwinding of any Hedging Agreement entered into by such Lender in
respect of the foreign currency exposure attributable to such actual or proposed
LIBOR Loan. Such indemnification may include an amount equal to the excess, if
any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurocurrency market. A certificate as to any amounts payable pursuant to this
Section 2.21 submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

54



--------------------------------------------------------------------------------

SECTION 2.22 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
LIBOR Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make LIBOR Loans, continue LIBOR Loans as such and convert ABR
Loans to LIBOR Loans shall forthwith be cancelled and (b) each of such Lender’s
Loans then outstanding as a LIBOR Loan, if any, shall if denominated in Dollars,
be converted automatically to an ABR Loan on the last day of the then current
Interest Period with respect to such Loan or within such earlier period as
required by law. If any such conversion or repayment of a LIBOR Loan occurs on a
day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.21.

SECTION 2.23 Mitigation. Each Lender agrees that, upon the occurrence of any
event giving rise to the operation of Section 2.19 or 2.20 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to mitigate or reduce the
additional amounts payable (or any similar amount that may thereafter accrue),
which reasonable efforts may include designating another lending office for any
Loans affected by such event with the object of avoiding the consequences of
such event, assigning such Lender’s rights and obligations hereunder to another
of its offices, branches or affiliates, or any other measures reasonably
requested by the Borrower; provided that such designation is, assignment or
other measures are; provided that such designation is made on terms that, in the
sole judgment of such Lender, cause such Lender and its lending office(s) to
suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section 2.23 shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.19
or 2.20.

SECTION 2.24 Replacement of Lenders under Certain Circumstances. The Borrower
shall be permitted to replace any Lender which (a) requests payment of or
reimbursement for amounts owing pursuant to Section 2.19 or 2.20, (b) becomes a
Defaulting Lender or (c) does not consent to any proposed amendment, supplement,
modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.23 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Loans and pay all other amounts owing to
such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.21 if any LIBOR Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) the Borrower or the replacement financial institution shall
pay all amounts (if any) due pursuant to Section 2.19 or 2.20, as the case may
be, incurred prior to the date Borrower exercises its rights under this
Section 2.24, and (ix) any such replacement shall not be deemed to be a waiver
of any rights which the Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender. Each party hereto agrees that an
assignment required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee, and that the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective.

SECTION 2.25 [Reserved].

 

55



--------------------------------------------------------------------------------

SECTION 2.26 Refinancing Amendments.

(a)    At any time after the Closing Date, the Borrower may obtain, from any
Lender or any other bank, financial institution or other lender or investor that
agrees to provide any portion of Refinancing Term Loans or Refinancing Revolving
Credit Commitments pursuant to a Refinancing Amendment in accordance with this
Section 2.26 (each, an “Additional Refinancing Lender”) (provided that solely
with respect to Refinancing Revolving Credit Commitments, the Administrative
Agent and the Issuing Lender, if applicable, shall have consented (such consent
not to be unreasonably withheld, conditioned or delayed) to such Additional
Refinancing Lender’s providing such Refinancing Revolving Credit Commitments to
the extent such consent, if any, would be required under Section 10.6(b) for an
assignment of Revolving Credit Commitments to such Additional Refinancing
Lender), Credit Agreement Refinancing Indebtedness under this Agreement in
respect of all or any portion of any Class, as selected by the Borrower, of Term
Loans or Revolving Credit Loans (or unused Commitments in respect thereof) then
outstanding under this Agreement, in the form of Refinancing Term Loans
Commitments, Refinancing Term Loans, Refinancing Revolving Credit Commitments,
or Refinancing Revolving Credit Loans pursuant to a Refinancing Amendment;
provided that, notwithstanding anything to the contrary in this Section 2.26 or
otherwise, (1) the borrowing and repayment (except for (A) payments of interest
and fees at different rates on Refinancing Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
Refinancing Revolving Credit Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause
(3) below)) of Loans with respect to Refinancing Revolving Credit Commitments
after the date of obtaining any Refinancing Revolving Credit Commitments shall
be made on a pro rata basis with all other Revolving Credit Commitments,
(2) subject to the provisions of Section 3.10, to the extent dealing with
Letters of Credit which mature or expire after a maturity date when there exist
Refinancing Revolving Credit Commitments with a longer maturity date, all
Letters of Credit shall be participated on a pro rata basis by all Lenders with
Commitments in accordance with their percentage of the Commitments in respect of
Revolving Credit Loans (and except as provided in Section 3.10, without giving
effect to changes thereto on an earlier maturity date with respect to Letters of
Credit theretofore incurred or issued), (3) the permanent repayment of Revolving
Credit Loans with respect to, and termination of, Refinancing Revolving Credit
Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Commitments in
respect of Revolving Credit Loans, except that the Borrower shall be permitted
to permanently repay and terminate commitments of any such Class on a better
than a pro rata basis as compared to any other Class with a later maturity date
than such Class, (4) assignments and participations of Refinancing Revolving
Credit Commitments and Refinancing Revolving Credit Loans shall be governed by
the same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans and (5) any Refinancing Term Loans meet
the Permitted Other Debt Conditions.

(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 5.2 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that such Credit Agreement
Refinancing Indebtedness is provided with the benefit of the applicable Loan
Documents.

 

56



--------------------------------------------------------------------------------

(c)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.26(a) shall be in an aggregate principal amount that is not less than
$30,000,000 (or such lesser amount as may be approved by the Administrative
Agent).

(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents and (iii) effect such
other amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.26, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.

(e)    This Section 2.26 shall supersede any provisions in Section 10.1 to the
contrary.

SECTION 2.27 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Credit Commitment of such Defaulting Lender pursuant to Section 2.9(a);

(b)    the Revolving Credit Commitment and Revolving Extensions of Credit of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;

(c)    if any L/C Obligations exist at the time such Lender becomes a Defaulting
Lender then:

(i)    all or any part L/C Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Extensions of Credit plus such Defaulting
Lender’s L/C Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Credit Commitments;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent Cash Collateralize for the benefit of the
Issuing Lender only the Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Article VIII
for so long as such L/C Exposure is outstanding;

(iii)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s L/C Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3(a)
with respect to such Defaulting Lender’s L/C Exposure during the period such
Defaulting Lender’s L/C Exposure is Cash Collateralized;

 

57



--------------------------------------------------------------------------------

(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Credit Percentages; and

(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or Cash
Collateralized; and

(d)    so long as such Lender is a Defaulting Lender, the Issuing Lender shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders, and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.27(c)(i) (and such Defaulting Lender shall not
participate therein).

In the event that the Administrative Agent, the Borrower and the Issuing Lender
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then L/C Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Credit Percentage.

SECTION 2.28 Incremental Facilities. (a) The Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain or increase the amount of their Incremental Term Loans (an
“Incremental Term Loan Facility”) or Revolving Credit Commitments (“Increased
Revolving Credit Commitments”; together with any Incremental Term Loan Facility,
the “Incremental Facilities”), as applicable, by executing and delivering to the
Administrative Agent an Increased Facility Activation Notice specifying (i) the
amount of such increase, (ii) the applicable Increased Facility Closing Date,
(iii) in the case of Incremental Term Loans, (x) the applicable Incremental Term
Maturity Date, (y) the amortization schedule for such Incremental Term Loans,
and (z) the Applicable Margin for such Incremental Term Loans; provided that
(i) subject to the Borrower’s right to make an LCA Election with respect to any
Limited Condition Acquisition, in which case, Section 1.3(b) shall apply, no
Default or Event of Default exists or would exist after giving effect to such
Incremental Facility and the incurrence of any Loans thereunder on the
applicable Increased Facility Closing Date, (ii) the maturity date and Weighted
Average Life to Maturity of any such Incremental Term Loan Facility shall be no
earlier than (or the same as) the maturity date and Weighted Average Life to
Maturity, respectively, of the Tranche A Term Loans, (iii) the interest rates
and amortization schedule applicable to any Incremental Term Loan Facility shall
be determined by the Borrower and the lenders thereunder, (iv) subject to the
Borrower’s right to make an LCA Election with respect to any Limited Condition
Acquisition, in which case, Section 1.3(b) shall apply, the Borrower shall be in
Pro Forma Compliance with the Financial Covenants (such calculation to be made
(I) assuming in the case of any Incremental Revolving Credit Commitments, that
the full amount thereof is to be drawn and (II) any proceeds of any Incremental
Facility shall be disregarded in any netting calculations in determination of
such Financial Covenants) and (v) any Increased Revolving Credit Commitments
shall be on terms and pursuant to documentation applicable to the Revolving
Credit Facility (including the maturity date in respect thereof) and any
Incremental Term Loan Facility shall be on terms and pursuant to documentation
agreed to between the Borrower and the Person providing such Incremental Term
Loan Facility; provided

 

58



--------------------------------------------------------------------------------

that, (1) to the extent such terms are not consistent with, in the case of an
Incremental Term Loan Facility, the Tranche A Term Loan Facility (except to the
extent permitted by clause (ii) and (iii) above), shall not be materially more
restrictive to Borrower and its Restricted Subsidiaries, when taken as a whole,
than those under the Tranche A Term Loan Facility (except if (x) such covenants
or other provisions are applicable only to periods after the latest final
maturity date of the Tranche A Term Loan Facility, (y) the existing Lenders
under the Tranche A Term Loan Facility receive the benefit of such terms or
(z) such terms are reasonably satisfactory to the Administrative Agent or are,
in the reasonable judgment of the Borrower, generally customary for similarly
situated borrowers in the current market conditions) and (2) to the extent such
documentation is not consistent with the documentation in respect of the Tranche
A Term Loan Facility, it shall be reasonably satisfactory to the Administrative
Agent. Notwithstanding the foregoing, (i) without the consent of the Required
Lenders, the aggregate amount of Incremental Term Loans and Increased Revolving
Credit Commitments obtained after the Closing Date pursuant to this paragraph
shall not exceed the Incremental Facilities Amount and (ii) without the consent
of the Administrative Agent, each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $15,000,000 (or such lesser amount of
the Incremental Facilities Amount then unused). No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.

(b)    Any Lender and any additional bank, financial institution or other entity
that, with the consent of the Borrower and, to the extent such consent would be
required for an assignment to such Person pursuant to Section 10.6, the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed), elects to become a “Lender” under this Agreement in
connection with any transaction described in Section 2.28(a) shall execute an
Incremental Lender Supplement (each, an “Incremental Lender Supplement”),
substantially in the form of Exhibit H, whereupon such bank, financial
institution or other entity (a “New Lender”) shall become a Lender for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.

(c)    Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Credit Facility, the
Borrower shall borrow Revolving Credit Loans under the relevant increased
Revolving Credit Commitments from each Lender participating in the relevant
increase in an amount determined by reference to the amount of each Type of
Revolving Credit Loan (and, in the case of LIBOR Loans, of each LIBOR Tranche)
which would then have been outstanding from such Lender if (i) each such Type or
LIBOR Tranche had been borrowed or effected on such Increased Facility Closing
Date and (ii) the aggregate amount of each such Type or LIBOR Tranche requested
to be so borrowed or effected had been proportionately increased; provided that
(i) in lieu of borrowings and repayments of Revolving Credit Loans, the
Administrative Agent shall make sure notations on the Register as it reasonably
determines are necessary to ensure that the Revolving Credit Loans are held on a
pro rata basis after giving effect to such Increased Facility, and (ii) each
Lender (including any New Lender) hereby agrees to waive any amount that would
otherwise be payable in connection therewith pursuant to Section 2.21. The LIBOR
Rate applicable to any LIBOR Loan borrowed pursuant to the preceding sentence
shall equal the LIBOR Rate then applicable to the LIBOR Loans of the other
Revolving Credit Lenders in the same LIBOR Tranche (or, until the expiration of
the then-current Interest Period, such other rate as shall be agreed upon
between the Borrower and the relevant Revolving Credit Lender).

(d)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Closing Date, this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Incremental Term Loans evidenced thereby.
Any such deemed amendment may be effected in writing by the Administrative Agent
with the Borrower’s consent (not to be unreasonably withheld) and furnished to
the other parties hereto.

 

59



--------------------------------------------------------------------------------

ARTICLE III. LETTERS OF CREDIT

SECTION 3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue letters of credit (“Letters
of Credit”) for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by the Issuing Lender; provided that the Issuing Lender shall have no
obligation to issue any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments would be less
than zero. Each Letter of Credit shall (i) be denominated in Dollars, AUD, Euro,
Sterling or any other currency agreed to by the Administrative Agent and the
applicable Issuing Lender and (ii) expire no later than the earlier of (x) the
first anniversary of its date of issuance unless consented to by the Issuing
Lender and (y) the Letter of Credit Expiration Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (y) above unless the Borrower agree to Cash Collateralize or backstop or
provide other credit support for such Letter of Credit prior to the Letter of
Credit Expiration Date in a manner reasonably acceptable to the applicable
Issuing Lender).

(b)    Unless otherwise expressly agreed by the Issuing Lender and the Borrower
when a Letter of Credit is issued, (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the UCP shall apply to each
commercial Letter of Credit. Notwithstanding the foregoing, the Issuing Lender
shall not be responsible to the Borrower for, and the Issuing Lender’s rights
and remedies against the Borrower shall not be impaired by, any action or
inaction of the Issuing Lender required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the applicable law or any order of a jurisdiction
where the Issuing Lender or the beneficiary is located, the practice stated in
the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the International Chamber of Commerce
Banking Commission, the Bankers Association for Finance and Trade—International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(c)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

SECTION 3.2 Procedure for Issuance of Letters of Credit. The Borrower (on its
own behalf) may from time to time request that the Issuing Lender issue a Letter
of Credit by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may reasonably request. Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

60



--------------------------------------------------------------------------------

SECTION 3.3 Commissions, Fees and Other Charges. (a) The Borrower will pay a
commission on all undrawn and unpaid Letters of Credit at a per annum rate equal
to the Applicable Margin then in effect with respect to LIBOR Loans under the
Revolving Credit Facility, shared ratably among the Revolving Credit Lenders and
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date. In addition, the Borrower shall pay to the Issuing Lender for its own
account a fronting fee of 0.125% per annum on the undrawn and unexpired amount
of each Letter of Credit, payable quarterly in arrears on each L/C Fee Payment
Date after the issuance date.

(b)    In addition to the foregoing fees and commissions, the Borrower shall pay
or reimburse the Issuing Lender for such normal and customary costs and expenses
as are incurred or charged by the Issuing Lender in issuing, negotiating,
effecting payment under, amending or otherwise administering any Letter of
Credit.

SECTION 3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce the Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from the Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Percentage in the Issuing Lender’s obligations
and rights under each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Revolving Credit Percentage of the amount of such draft,
or any part thereof, which is not so reimbursed.

(b)    If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.4(a) is not
made available to the Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Issuing Lender shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans under the Revolving Credit Facility. A certificate of the Issuing
Lender submitted to any L/C Participant with respect to any amounts owing under
this Section 3.4 shall be conclusive in the absence of manifest error.

(c)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of collateral applied thereto by the Issuing
Lender), or any payment of interest on account thereof, the Issuing Lender will
distribute to such L/C Participant its pro rata share thereof; provided that in
the event that any such payment received by the Issuing Lender shall be required
to be returned by the Issuing Lender, such L/C Participant shall return to the
Issuing Lender the portion thereof previously distributed by the Issuing Lender
to it.

 

61



--------------------------------------------------------------------------------

SECTION 3.5 Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse the Issuing Lender on each date on which the Issuing Lender provides
written notice to the Borrower of the date and amount of a draft presented under
any Letter of Credit and paid by the Issuing Lender for the amount of (a) such
draft so paid and (b) any taxes, fees, charges or other costs or expenses
incurred by the Issuing Lender in connection with such payment; provided that if
the Issuing Lender does not so notify the Borrower as provided for above earlier
than 9:30 a.m., Local Time on the date such draft is paid (or on any subsequent
date on which notice is provided) then such reimbursement payment may be made
two Business Days immediately subsequent to the date such notice is given. Each
such payment shall be made to the Issuing Lender at its address for notices
specified herein or as it may otherwise direct in lawful money of the United
States, as the case maybe, and in immediately available funds.    Each drawing
under any Letter of Credit shall constitute a request by the Borrower to the
Administrative Agent for a borrowing pursuant to Section 2.5 of ABR Loans in the
amount of such drawing, subject to the conditions to borrowing set forth in
Section 5.2. The Borrowing Date with respect to such borrowing shall be the date
of such drawing. If any amounts under this Article III remain unpaid because the
conditions set forth in Section 5.2 cannot be satisfied or for any other reason,
such amounts shall bear interest from the date such amounts become payable
(whether at stated maturity, by acceleration or otherwise) until payment in full
at the rate set forth in Section 2.15(c).

SECTION 3.6 Obligations Absolute. The Borrower’s obligations under this Article
III shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of the Issuing Lender. The Borrower
agrees that any action taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in the Uniform Commercial Code of the State of
New York, shall be binding on the Borrower and shall not result in any liability
of the Issuing Lender to the Borrower.

SECTION 3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.

SECTION 3.8 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Article III, the provisions of this Article III shall apply.

 

62



--------------------------------------------------------------------------------

SECTION 3.9 Cash Collateralization. If on any date the L/C Obligations shall
exceed the L/C Commitment, then the Borrower shall within three Business Days
after notice thereof from the Administrative Agent deposit in a cash collateral
account opened by the Administrative Agent an amount equal to such excess plus
accrued and unpaid interest thereon.

SECTION 3.10 Provisions Related to Refinancing Revolving Credit Commitments. If
the Letter of Credit Expiration Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiry date of any Letter of Credit, then
(i) if consented to by the Issuing Lender which issued such Letter of Credit, if
one or more other tranches of Revolving Credit Commitments in respect of which
the Letter of Credit Expiration Date shall not have so occurred are then in
effect, such Letters of Credit for which consent has been obtained shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Credit Lenders to purchase participations therein
and to make Revolving Credit Loans and payments in respect thereof pursuant to
Sections 3.4 and 3.5) under (and ratably participated in by Lenders pursuant to)
the Revolving Credit Commitments in respect of such non-terminating tranches up
to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower (x) shall Cash Collateralize all such Letters of Credit in an
amount not less than the Minimum Collateral Amount with respect to such Letters
of Credit (it being understood that such Cash Collateral shall be released to
the extent that the aggregate stated amount of such Letters of Credit is reduced
upon the expiration or termination of such Letters of Credit, so that the Cash
Collateral shall not exceed the Minimum Collateral Amount with respect to such
Letters of Credit outstanding at any particular time) or (y) deliver to the
Issuing Lender a standby letter of credit (other than a Letter of Credit) in
favor of such Issuing Lender in a stated amount not less than the Minimum
Collateral Amount with respect to such Letters of Credit, which standby letter
of credit shall be in form and substance, and issued by a financially sound
financial institution, reasonably acceptable to such Issuing Lender and the
Administrative Agent. Upon the maturity date of any tranche of Revolving Credit
Commitments, the L/C Commitment may be reduced as agreed between the Issuing
Lender and the Borrower, without the consent of any other Person.

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:

SECTION 4.1 Financial Condition. (a) The audited consolidated balance sheets of
the Borrower and its Restricted Subsidiaries as at December 31, 2015, 2016 and
2017, and the related consolidated statements of income, stockholder’s equity
and cash flows for the fiscal years ended December 31, 2015, 2016 and 2017,
reported on by and accompanied by reports thereon of PricewaterhouseCoopers LLP,
present fairly in all material respects the consolidated financial position of
the Borrower and its Subsidiaries as at such dates, and the consolidated results
of operations and consolidated cash flows of the Borrower and its Subsidiaries
for the respective fiscal years then ended. The unaudited consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2018, June 30, 2018,
and September 30, 2018, and the related consolidated statements of income and of
cash flows for the respective fiscal quarters then ended, present fairly in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal quarters then ended. All
such financial statements, including the related schedules and any notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein, and, in the case
of the unaudited financial statements, subject to normal period-end adjustments
and the absence of footnotes).

 

63



--------------------------------------------------------------------------------

(b)     The audited consolidated balance sheets of the Target and its
Subsidiaries as at March 31, 2016, 2017 and 2018 and the related consolidated
statements of income, stockholder’s equity and cash flows for the fiscal years
ended March 31, 2016 reported on by and accompanied by an unqualified report
from PricewaterhouseCoopers LLP and the related consolidated statements of
income, stockholder’s equity and cash flows for the fiscal years ended March 31,
2017 and 2018, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, to the knowledge of the Borrower, present fairly in
all material respects the consolidated financial position of the Target and its
Subsidiaries as at such dates, and the consolidated results of its operations
and its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheets of the Target and its Subsidiaries as at
June 30, 2018 and September 30, 2018 and the related consolidated statements of
income, stockholder’s equity and cash flows for the respective fiscal quarters
then ended, present fairly in all material respects the consolidated financial
position of the Target and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
respective fiscal quarters then ended. All such financial statements, including
the related schedules and any notes thereto, have been prepared in accordance
with GAAP (except as disclosed therein, and, in the case of the unaudited
financial statements, subject to normal period-end adjustments and the absence
of footnotes).

SECTION 4.2 No Change. Since the Closing Date, there has been no development or
event which has had or would reasonably be expected to have a Material Adverse
Effect.

SECTION 4.3 Existence; Compliance with Law. Each of the Borrower and its
Restricted Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
power and authority, and the legal right, to own and operate its Property, to
lease the Property it operates as lessee and to conduct the business in which it
is currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except in the case of clauses (a) (other than with respect to the Borrower
and any Subsidiary Guarantor), (b), (c) and (d) to the extent that the failure
to so qualify and be in good standing or to so comply would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
borrow hereunder. Each Loan Party has taken all necessary organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
borrowings on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except
(i) consents, authorizations, filings and notices described in Schedule 4.4 and
filings of Uniform Commercial Code filings and filings with respect to
Intellectual Property, (ii) such as have been obtained or made and are in full
force and effect, and (iii) such consents, approvals, registrations, filings, or
other actions the failure to obtain or make which would not be reasonably
expected to have a Material Adverse Effect. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting the enforcement of creditors’ rights and to general equity principles
(whether enforcement is sought by proceedings in equity or at law).

 

64



--------------------------------------------------------------------------------

SECTION 4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law, any Organizational Document or any Contractual Obligation of
the Borrower or any of its Restricted Subsidiaries in any respect, except as
would not be reasonably expected to have a Material Adverse Effect and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).

SECTION 4.6 No Material Litigation. Except as set forth on Schedule 4.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened in writing by or against the Borrower or any of its Restricted
Subsidiaries or against any of their respective properties or revenues (a) that,
as of the Closing Date only, challenges the validity or enforceability any of
the Loan Documents or (b) that would reasonably be expected to have a Material
Adverse Effect.

SECTION 4.7 No Default.    No Default or Event of Default has occurred and is
continuing.

SECTION 4.8 Ownership of Property; Liens. Each of the Borrower and its
Restricted Subsidiaries has title in, or a valid leasehold interest in (or
sub-leasehold interest in or other right to occupy), all its material real
property owned or occupied by it (except insofar as marketability may be limited
by any laws or regulations of any Governmental Authority affecting such assets),
and none of such Property is subject to any Lien except as not prohibited by
this Agreement.

SECTION 4.9 Intellectual Property. Except as set forth on Schedule 4.9, (a) the
Borrower and each of its Subsidiaries owns, or is licensed to use or otherwise
possesses a legally enforceable right to use, all Intellectual Property that is
reasonably necessary for the conduct of its business as currently conducted,
except for those for which the failure to own or possess the right to use would
not reasonably be expected to have a Material Adverse Effect; (b) no material
claim has been asserted and is pending by any Person against the Borrower or any
of its Subsidiaries challenging the use of any Intellectual Property by the
Borrower or any of its Restricted Subsidiaries or the validity or effectiveness
of any Intellectual Property owned by the Borrower or any of its Restricted
Subsidiaries; and (c) the operation of the business of the Borrower and each of
its Restricted Subsidiaries does not, as currently conducted infringe,
misappropriate or otherwise violate the Intellectual Property rights of any
Person, and, to the Borrower’s knowledge, no Person is infringing,
misappropriating or otherwise violating the Intellectual Property of the
Borrower or any of its Subsidiaries, in each case, except as would not
reasonably be expected to have a Material Adverse Effect.

SECTION 4.10 Taxes. Each of the Borrower and each of its Subsidiaries has filed
or caused to be filed all U.S. federal, state and other material Tax returns
which are required to be filed and has paid all Taxes due and payable to any
Governmental Authority (other than (a) any such Taxes, the amount or validity of
which are currently being contested in good faith by appropriate procedures and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be or (b) to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect); no Tax Lien has been filed, and, to the knowledge of
the Borrower, no material claim is being asserted, with respect to any such Tax,
except to the extent that such Lien or claim would not reasonably be expected to
have a Material Adverse Effect.

 

65



--------------------------------------------------------------------------------

SECTION 4.11 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used for any purpose which
violates the provisions of the regulations of the Board. The Borrower is not
principally engaged in the business of extending credit for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U for any purpose that violates the provisions of
the regulations of the Board.

SECTION 4.12 Labor Disputes. There are no strikes or other labor disputes
against the Borrower or any of its Restricted Subsidiaries pending or, to the
knowledge of the Borrower, threatened in writing that (individually or in the
aggregate) would reasonably be expected to have a Material Adverse Effect.

SECTION 4.13 ERISA. During the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, (A) each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code and no Single Employer Plan has failed to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA) applicable to such Single Employer Plan and (B) except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) a no Reportable Event with respect to a Single Employer
Plan, whether or not waived has occurred, (ii) no termination of a Single
Employer Plan has occurred, and no Lien in favor of the PBGC or a Plan has
arisen, (iii) the present value of all accrued benefits under each Single
Employer Plan did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of such Plan allocable to such accrued benefits by a material amount (determined
in both cases using the assumptions applicable thereto promulgated under
Section 430 of the Code), (iv) neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan
which has resulted or would reasonably be expected to result in a liability
under ERISA, (v) neither the Borrower nor any Commonly Controlled Entity would
become subject to any liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made and (vi) no such Multiemployer Plan is Insolvent.

SECTION 4.14 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

SECTION 4.15 Subsidiaries. (a) Schedule 4.15 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
such Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party.

(b)    There are no outstanding subscriptions, options, warrants, calls, rights
or other agreements or commitments (other than equity compensation granted to
employees, consultants, officers or directors and directors’ qualifying shares)
of any nature relating to the issuance of any Capital Stock of the Borrower or
any Subsidiary, except not prohibited by the Loan Documents.

SECTION 4.16 Use of Proceeds. The proceeds of the Tranche A Term Loans shall be
used to finance in part the Transactions. The proceeds of the Revolving Credit
Loans may be used to finance in part the Transactions and may also be used for
the general corporate purposes of the Borrower and its Restricted Subsidiaries,
including for the financing of Permitted Acquisitions and other Investments not
prohibited hereunder. The proceeds of any Incremental Term Loans and Letters of
Credit shall be used for the general corporate purposes of the Borrower and its
Restricted Subsidiaries, including for the financing of Permitted Acquisitions
and other Investments not prohibited hereunder, and, in the case of Incremental
Term Loans, as otherwise set forth in the applicable Increased Facility
Activation Notice.

 

66



--------------------------------------------------------------------------------

SECTION 4.17 Environmental Matters. Except as individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect:

(a)    the facilities and properties owned, leased or operated by the Borrower
or any of its Subsidiaries (the “Properties”) do not contain, and have not
previously contained, any Materials of Environmental Concern in amounts or
concentrations or under circumstances which (i) constitute or constituted a
violation of, or (ii) would reasonably be expected to have given rise to a
release or a threat of release, as regulated or defined, under any Environmental
Law;

(b)    the Properties and all operations at the Properties are in material
compliance, and have in the last five years been in material compliance, with
all applicable Environmental Laws, and there is no contamination at, under or
about the Properties or violation of any Environmental Law with respect to the
Properties or the business operated by the Borrower or any of its Subsidiaries
(the “Business”). Neither the Borrower nor any of its Subsidiaries has
contractually assumed any liability of any other Person under Environmental Laws
other than in the ordinary course of business;

(c)    neither the Borrower nor any of its Subsidiaries has received or is aware
of any notice of violation, alleged violation, non-compliance, liability or
potential liability, judicial proceeding or governmental or administrative
action or consent decrees or other decrees, consent orders, administrative
orders or other orders, regarding environmental matters or compliance with
Environmental Laws with regard to any of the Properties or the Business, nor
does the Borrower have knowledge or reason to believe that any such notice will
be received or is being threatened;

(d)    materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location which
would reasonably be expected to give rise to liability under, any Environmental
Law, nor have any Materials of Environmental Concern been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that would reasonably be expected to give rise to liability under,
any applicable Environmental Law; and

(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the properties previously owned or operated by
the Borrower or any Subsidiary (the “Former Properties”) during such period of
ownership or operation, or arising from or related to the operations of the
Borrower or any Subsidiary in connection with the Former Properties or otherwise
in connection with the Business, in violation of or in amounts or in a manner
that would reasonably be expected to give rise to liability under Environmental
Laws.

SECTION 4.18 Accuracy of Information, etc. No written statement or written
information (other than any projections, other forward-looking information,
information of a general economic or industry specified nature or reports
prepared by third party consultants) contained in this Agreement, any other Loan
Document, the Confidential Information Memorandum or any other document,
certificate or statement furnished to the Administrative Agent or the Lenders or
any of them, by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, taken
as a whole, contained as of the date such statement, information, document or
certificate was so furnished (or, in the case of the Confidential Information
Memorandum, as of the Closing Date), any untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light

 

67



--------------------------------------------------------------------------------

of the circumstances in which such information was provided. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

SECTION 4.19 Security Documents. Subject to the terms of the last paragraph of
Section 5.01, the Guarantee and Collateral Agreement is effective to create in
favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Collateral described therein to
the extent set forth therein. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent (together with a
properly completed and signed stock power or endorsement), and in the case of
the other Collateral described in the Guarantee and Collateral Agreement, when
financing statements in appropriate form are filed in the offices specified on
Schedule 4.19, the Guarantee and Collateral Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to any other Person (except Liens permitted by
Section 7.3) (to the extent such Liens are required to be perfected under the
terms of the Loan Documents); provided that, notwithstanding anything to the
contrary in any of the Loan Documents, the Loan Parties shall not have any
obligation to perfect any security interest or lien, or record any notice
thereof, in any Intellectual Property included in the Collateral in any
jurisdiction other than the United States.

SECTION 4.20 Solvency. The Borrower and its Subsidiaries on a consolidated basis
are Solvent as of the Closing Date.

SECTION 4.21 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures reasonably designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (when acting for the Borrower or any of its
Subsidiaries) with Anti-Corruption Laws and applicable Sanctions. The Borrower,
its Subsidiaries and their respective directors and, to the knowledge of the
Borrower and its Subsidiaries, their respective officers, employees and agents
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects and are not knowingly engaged in any activity that would
reasonably be expected to result in the Borrower being designated as a
Sanctioned Person. None of (a) the Borrower, any Subsidiary or, to the knowledge
of the Borrower or such Subsidiary, any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby is a Sanctioned Person. Neither the
Borrower nor any of its Subsidiaries will use the proceeds of any Loan or Letter
of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case, in
violation of applicable Sanctions or (C) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

SECTION 4.22 EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

68



--------------------------------------------------------------------------------

ARTICLE V. CONDITIONS PRECEDENT

SECTION 5.1 Conditions to the Effectiveness of this Agreement. The agreement of
each Lender to make the extensions of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of, subject to Section 6.11, the
following conditions precedent:

(a)    Credit Agreement. The Administrative Agent shall have received this
Agreement executed and delivered by the Administrative Agent, the Borrower and
each Lender party hereto on the Closing Date.

(b)    Acquisition. Substantially concurrently with the occurrence of the
Closing Date and the making by each Lender of its initial extension of credit
hereunder, the Acquisition shall have been consummated in all material respects
in accordance with the terms of the Acquisition Agreement.

(c)    Historical Financial Statements. The Lenders and the Administrative Agent
shall have received the Historical Financial Statements.

(d)    Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received (to the extent invoiced at least three Business Days prior to the
Closing Date) all fees and reasonable and documented expenses required to be
paid on or before the Closing Date (including the reasonable and documented fees
and expenses of one legal counsel) on or before the Closing Date.

(e)    Security Documents. The Administrative Agent shall have received the
Guarantee and Collateral Agreement, executed and delivered by an authorized
officer of the Borrower and each other Loan Party that is party to the Guarantee
and Collateral Agreement.

(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the
Borrower and its Restricted Subsidiaries are located, and such search shall
reveal no liens on any of the assets of the Borrower or any Restricted
Subsidiary except for liens not prohibited by this Agreement or Liens discharged
on or prior to the Closing Date or with respect to which are to be discharged
pursuant to documentation reasonably satisfactory to the Administrative Agent.

(g)    Closing Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party party hereto on the date hereof, dated the
Closing Date, substantially in the form of Exhibit C-1, with appropriate
insertions and attachments, (ii) a long form good standing certificate for each
Loan Party from its jurisdiction of organization, incorporation or other
organization, as applicable, and (iii) a certificate from a Responsible Officer
of the Borrower, substantially in the form of Exhibit C-2.

(h)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate, dated as of the Closing Date and after giving effect to
the Transactions, from an authorized officer of the Borrower, substantially in
the form of Exhibit D.

(i)    Legal Opinions. The Administrative Agent shall have received the legal
opinion of Skadden, Arps, Slate, Meagher & Flom, LLP, counsel to the Borrower
and its Restricted Subsidiaries, in substance reasonably acceptable to the
Administrative Agent.

 

69



--------------------------------------------------------------------------------

(j)    Specified Acquisition Agreement Representations. Each of the Specified
Acquisition Agreement Representations shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of the
Closing Date, except to the extent any such Specified Acquisition Agreement
Representation expressly relates to an earlier date, in which case, each such
Specified Acquisition Agreement Representation shall have been true and correct
in all material respects (or in all respects if qualified by materiality) as of
the applicable earlier date.

(k)    Specified Representations. Each of the Specified Representations made by
any Loan Party in or pursuant to the Loan Documents shall be true and correct in
all material respects (or in all respects if qualified by materiality) on and as
of the Closing Date as if made on and as of such date, except to the extent any
such Specified Representation expressly relates to an earlier date, in which
case, each such Specified Representation shall have been true and correct in all
material respects (or in all respects if qualified by materiality) as of the
applicable earlier date.

(l)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof; provided that any such certificates
representing shares Capital Stock of Foreign Subsidiaries or Subsidiaries of the
Target required to be pledged on the Closing Date, and the related stock power,
shall not be a condition to the agreement of each Lender to make the initial
extension of credit requested to be made by it (but shall be required to be
satisfied within 60 days of the Closing Date (or such later date as the
Administrative Agent may agree in its reasonable discretion).

(m)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of the Lenders, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens not prohibited hereunder), shall be filed or be in proper form
for filing, registration or recordation; provided that if, notwithstanding the
use by the Loan Parties of commercially reasonable efforts (without undue delay,
burden or expense) to satisfy the requirement set forth in this Section 5.1(m),
such requirement is not satisfied as of the Closing Date, the satisfaction of
such requirement (other than with respect to the filing of any Uniform
Commercial Code financing statement) shall not be a condition to the agreement
of each Lender to make the initial extension of credit requested to be made by
it (but shall be required to be satisfied within 60 days of the Closing Date (or
such later date as the Administrative Agent may agree in its reasonable
discretion)).

(n)    PATRIOT Act, FinCen. (i) The Administrative Agent shall have received, at
least three days prior to the Closing Date, all such documentation and other
information about the Borrower and the Guarantors as shall have been reasonably
requested by the Administrative Agent at least ten Business Days prior to the
Closing Date that is required by U.S. regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the Patriot Act and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three days prior to the Closing Date, if any Lender has
requested the same in a written notice to the Borrower at least ten Business
Days prior to the Closing Date, a Beneficial Ownership Certification in relation
to the Borrower shall have received such Beneficial Ownership Certification.

 

70



--------------------------------------------------------------------------------

(o)    Target Material Adverse Effect. Since the Acquisition Signing Date, there
shall not have occurred or be continuing a Target Material Adverse Effect.

For the purpose of determining whether the conditions specified in this
Section 5.1 have been satisfied on the Closing Date, each Lender that has signed
this Agreement (or an Assignment and Assumption on the Closing Date) shall be
deemed to have consented to, approved and/or accepted, and to be satisfied with,
each document or other matter required under this Section 5.1 unless the
Administrative Agent and the Borrower shall have received written notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

Notwithstanding the foregoing, to the extent any Lien search or Collateral
(including the creation or perfection of any security interest) is not or cannot
be provided on the Closing Date (other than, (i) a Lien on Collateral of any
Loan Party that may be perfected solely by the filing of a financing statement
under the UCC and (ii) a pledge of the Capital Stock of the Borrower and the
Subsidiary Guarantors to the extent certificated with respect to which a Lien
may be perfected on the Closing Date by the delivery of a stock or equivalent
certificate, together with a related stock or equivalent power executed in
blank) after the Borrower’s use of commercially reasonable efforts to do so
without undue burden or expense (and with respect to the delivery of stock or
equivalent certificates of subsidiaries of the Target, only to the extent
received after the Borrower’s use of commercially reasonable efforts to do so),
then the provision of any such Lien search and/or the provision and/or
perfection of such Collateral shall not constitute a condition precedent to the
availability and initial funding of the Loans on the Closing Date but may, if
required, instead be delivered and/or perfected 60 days after the Closing Date
pursuant to arrangements to be mutually agreed between the Borrower and the
Administrative Agent and subject to extensions as are agreed to by the
Administrative Agent.

SECTION 5.2 Conditions to Each Extension of Credit. The agreement of each Lender
to make any extension of credit (which shall not include any conversion or
continuation of Loans) requested to be made by it on any date ((i) other than
its initial extension of credit on the Closing Date and (ii) subject to the
Borrower’s right to make an LCA Election with respect to any incurrence of an
Incremental Facility in connection with a Limited Condition Acquisition, in
which case, Section 1.3(b) shall apply) is subject to the satisfaction of the
following conditions precedent:

(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects (or in all respects if qualified by
materiality) as of such earlier date.

(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder (other than the initial extensions of credit on the Closing Date)
shall constitute a representation and warranty by the Borrower as of the date of
such extension of credit that the conditions contained in this Section 5.2 have
been satisfied.

 

71



--------------------------------------------------------------------------------

ARTICLE VI. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:

SECTION 6.1 Financial Statements. Furnish to the Administrative Agent and each
Lender:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower and its Restricted Subsidiaries, a copy of the
audited consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as at the end of such year and the related audited consolidated
statements of income, stockholder’s equity and cash flows for such year, setting
forth in each case in comparative form the figures for the previous year,
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit (other than, in each case,
any qualification or exception solely with respect to, or resulting from the
impending maturity of any Indebtedness or non-compliance with the covenant set
forth in Section 7.1 of this Agreement), by PricewaterhouseCoopers LLP or other
independent certified public accountants of nationally recognized standing; and

(b)    as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower and its Restricted Subsidiaries, the unaudited consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein, and provided that the financial statements referred to in
Section 6.1(b) need not contain footnotes).

SECTION 6.2 Certificates; Other Information. Furnish to the Administrative Agent
for distribution to the relevant Lenders:

(a)    promptly following any written request therefor, any information and
documentation reasonably requested by the Administrative Agent or any Lender
(which request shall be made through the Administrative Agent) for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation (if applicable) or other applicable
anti-money laundering laws;

(b)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and (ii) in the case of quarterly or
annual financial statements, (x) a Compliance Certificate, (y) to the extent not
previously disclosed to the Administrative Agent, a listing of any applications
or registrations of Intellectual Property (including any exclusive licenses of
same) that were acquired by any Loan Party since the date of the most recent
list delivered pursuant to this clause (y) (or, in the case of the first such
list so delivered, since the Closing Date) and (z) any change of jurisdiction of
organization of any Loan Party;

 

72



--------------------------------------------------------------------------------

(c)    as soon as available, and in any event no later than the date on which
financial statements pursuant to Section 6.1(a) are required to be delivered, a
consolidated budget for the following fiscal year (including a projected
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of the following fiscal year, and the related projected income
statement);

(d)    within 45 days (and 90 days in the case of the end of a fiscal year)
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower and its Restricted Subsidiaries, either (i) a Form 10-Q or 10-K for
the Borrower and its Restricted Subsidiaries for such fiscal quarter, which
contains a narrative discussion and analysis of the financial condition and
results of operations of the Borrower and its Restricted Subsidiaries for such
fiscal quarter and for the period beginning of the then current fiscal year to
the end of such fiscal quarter, or (ii) such narrative discussion and analysis;

(e)    within five days after the same are sent, copies of all financial
statements and reports which the Borrower sends to the holders of any class of
its debt securities or public equity securities; and

(f)    promptly, such additional financial and other information as any Lender
may from time to time reasonably request through the Administrative Agent;
provided, however, that neither the Borrower nor any Restricted Subsidiary shall
be required to disclose or provide any information (i) that constitutes
non-financial trade secrets or non-financial proprietary information of the
Borrower or any of its Subsidiaries or any of their respective customers and/or
suppliers, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or any of their respective representatives) is prohibited by any
applicable Requirement of Law, (iii) that is subject to attorney-client or
similar privilege or constitutes attorney work product or (iv) in respect of
which he Borrower or any Subsidiary owes confidentiality obligations to any
third party (such confidentiality obligations were not entered into solely in
contemplation of the requirements of this Section 6.2(e)).

The covenants required to be satisfied under clauses (a) through (e) this
Section 6.2 may be satisfied if the Borrower provides written notice (which may
be in electronic form) of the making or filing of any such financial statements
or reports and the same is continuously available on “EDGAR”, the Electronic
Data Gathering Analysis and Retrieval system of the SEC, or
“http://www.sec.gov/edgarhp.htm”

SECTION 6.3 Payment of Obligations. (a) Pay, discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate procedures or
reserves in conformity with GAAP with respect thereto have been provided on the
books of the Borrower or its Subsidiaries, as the case may be, except to the
extent such failure would not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(b)    Each of the Loan Parties will pay and discharge or otherwise satisfy at
or before maturity or before they become delinquent, as the case may be, all
material Taxes imposed upon the Collateral or in respect of income or profits
therefrom, as well as all claims of any kind (including claims for labor,
materials and supplies) against or with respect to the Collateral, except that
no such charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate procedures or reserves in conformity with
GAAP with respect thereto have been provided on the books of such Loan Party and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

73



--------------------------------------------------------------------------------

SECTION 6.4 Conduct of Business and Maintenance of Existence, etc. (a) (i)
Preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business, except,
in each case, as otherwise not prohibited by this Agreement and except, in the
case of clauses (i) (other than with respect to the Borrower) and (ii) above, to
the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (c) maintain in effect and enforce policies and procedures reasonably
designed to promote compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.

SECTION 6.5 Maintenance of Property; Insurance. (a) Keep all tangible Property
useful and necessary in its business in good working order and condition,
ordinary wear and tear, casualty and condemnation excepted; and (b) maintain
with insurance companies that the Borrower believes (in the good faith judgment
of the management of the Borrower) are financially sound and responsible at the
time the relevant coverage is placed or renewed, insurance in at least such
amounts and against at least such risks (and with such risk retentions) as the
Borrower believes (in the good faith judgment of management of the Borrower) is
reasonable and prudent in light of the size and nature of its business and the
availability of insurance on a cost-effective basis (all such insurance shall,
to the extent available on commercially reasonable terms without undue burden or
expense, (A) provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least 30 days
after receipt by the Administrative Agent of written notice thereof, (B) name
the Administrative Agent, on behalf of the Lenders, as loss payee, and (C) be
reasonably satisfactory in all other respects to the Administrative Agent);.

SECTION 6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP in all material respected shall be made of all dealings and
transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent to visit and inspect any of its
properties at which the principal financial records and executive officers are
located and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the
Borrower and its Restricted Subsidiaries with officers and employees of the
Borrower and its Restricted Subsidiaries and with its independent certified
public accountants (provided that the Borrower (or any of its Subsidiaries or
their respective representatives) may, if it so chooses, be present at or
participate in any such discussion); provided that (i) only the Administrative
Agent, on behalf of the Lenders, shall have rights under this Section 6.6, (ii)
the Administrative Agent shall not exercise such rights more often than one time
during any calendar year absent an Event of Default, and (z) only one such time
per calendar year shall be at the expense of the Borrower; provided, however,
that neither the Borrower nor any Restricted Subsidiary shall be required to
disclose or provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of the Borrower or any of its
Subsidiaries or any of their respective customers and/or suppliers, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or any of
their respective representatives) is prohibited by any applicable Requirement of
Law, (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product or (iv) in respect of which he Borrower or any
Subsidiary owes confidentiality obligations to any third party (such
confidentiality obligations were not entered into solely in contemplation of the
requirements of this Section 6.6).

 

74



--------------------------------------------------------------------------------

SECTION 6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:

(a)    the occurrence of any Default or Event of Default;

(b)    any (i) default or event of default under any material Contractual
Obligation of the Borrower or any of its Restricted Subsidiaries or
(ii) litigation, investigation or proceeding which may exist at any time between
the Borrower or any of its Restricted Subsidiaries and any Governmental
Authority, which in either case would reasonably be expected to have a Material
Adverse Effect;

(c)    any litigation or proceeding directly affecting the Borrower or any of
its Restricted Subsidiaries not disclosed in a filing made by a Loan Party with
the SEC in which the amount sought from the Borrower and its Restricted
Subsidiaries is $5,000,000 or more and not covered by insurance as to which the
Borrower or any of its Restricted Subsidiaries has knowledge;

(d)    the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or the Borrower or any Commonly Controlled Entity or any Multiemployer
Plan with respect to the withdrawal from, or the termination or Insolvency of,
any Plan; and

(e)    any development or event which has had or would reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

SECTION 6.8 Environmental Laws. (a) Comply with, and make all reasonable efforts
to ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and make all
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, except to the extent that
any noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)    Conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent that any
noncompliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

SECTION 6.9 Additional Collateral, etc. (a) Subject to any applicable
limitations set forth in the Security Documents, cause each direct or indirect
Subsidiary (other than any Excluded Subsidiary) formed or otherwise purchased or
acquired after the Closing Date (including pursuant to a Permitted Acquisition),
and each other Subsidiary that ceases to constitute an Excluded Subsidiary,
within 60 days from the date of such formation, acquisition or cessation, as
applicable (or such longer period as

 

75



--------------------------------------------------------------------------------

the Administrative Agent may agree in its reasonable discretion), and the
Borrower may at its option cause any other Subsidiary, to execute a supplement
to the Guarantee and Collateral Agreement and any other applicable Security
Document, as applicable, in order to become a Guarantor under the Guarantee and
a grantor under such Security Documents and take all other action reasonably
requested by the Administrative Agent to grant a perfected security interest in
its assets to substantially the same extent as created and perfected by the Loan
Parties on the Closing Date and pursuant to Section 6.10(a) in the case of such
Loan Parties. Neither the Borrower nor any Restricted Subsidiary shall be
required to take any action outside the United States to perfect any security
interest in the Collateral (including the execution of any agreement, document
or other instrument governed by the law of any jurisdiction other than the
United States or any state or political subdivision thereof or the District of
Columbia).

(b)    Subject to Section 5.1(l) and (m) and any applicable limitations set
forth in the Security Documents and other than (x) when in the reasonable
determination of the Administrative Agent and the Borrower (as agreed to in
writing), the cost or other consequences of doing so would be excessive in view
of the benefits to be obtained by the Lenders therefrom or (y) to the extent
doing so would result in material adverse tax consequences as reasonably
determined by the Borrower in consultation with the Administrative Agent, cause
(i) all certificates representing Capital Stock of any Restricted Subsidiary
(other than any Excluded Stock) held directly by the Borrower or any other Loan
Party, (ii) all evidences of Indebtedness in excess of $2,500,000, and (iii) any
promissory notes executed after the Closing Date evidencing Indebtedness in
excess of $2,500,000 of the Borrower or any Subsidiary that is owing to the
Borrower or any other Loan Party, in each case, to be delivered to the
Administrative Agent as security for the Obligations accompanied by undated
instruments of transfer executed in blank pursuant to the terms of the Security
Documents. Notwithstanding the foregoing any promissory note among the Borrower
and/or its Subsidiaries need not be delivered to the Administrative Agent so
long as a global intercompany note superseding such promissory note has been
delivered to the Administrative Agent.

SECTION 6.10 Additional Covenants Relating to Collateral. (a) Subject to the
terms of Section 6.9 and this Section 6.10 and the Security Documents, execute
(if applicable) any and all further documents, financing statements, agreements,
and instruments, and take all such further actions that may be required under
any applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, in order to grant, preserve, protect, and perfect the
validity and priority of the security interests created or intended to be
created by the applicable Security Documents, all at the expense of the Borrower
and the Restricted Subsidiaries.

(b)    Subject to any applicable limitations set forth in the Security Documents
and other than (x) when in the reasonable determination of the Administrative
Agent and the Borrower (as agreed to in writing), the cost or other consequences
of doing so would be excessive in view of the benefits to be obtained by the
Lenders therefrom or (y) to the extent doing so would result in material adverse
tax consequences as reasonably determined by the Borrower in consultation with
the Administrative Agent, if any assets (other than Excluded Property)
(including any interest therein but excluding Capital Stock of any Subsidiary)
are acquired by the Borrower or any other Loan Party after the Closing Date
(other than assets constituting Collateral under a Security Document that become
subject to the Lien of the applicable Security Document upon acquisition
thereof) that are of a nature secured by a Security Document, notify the
Administrative Agent, and, if requested by the Administrative Agent, cause such
assets to be subjected to a Lien securing the Obligations and take, such actions
as shall be necessary or reasonably requested by the Administrative Agent, as
soon as commercially reasonable but in no event later than 60 days after such
acquisition, unless waived or extended by the Administrative Agent in its sole
discretion, to grant and perfect such Liens consistent with the applicable
requirements of the Security Documents, including actions described in clause
(a) of this Section 6.10.

(c)    [Reserved].

 

76



--------------------------------------------------------------------------------

(d)    Provide the Administrative Agent with notice of (within 15 days or such
longer time as may be agreed by the Administrative Agent) any:

(i)    change in the location of its chief executive office or sole place of
business from that referred to in Section 4.4 of the Guarantee and Collateral
Agreement; or

(ii)    change in its name, identity or corporate structure to such an extent
that any financing statement filed by the Administrative Agent in connection
with the Guarantee and Collateral Agreement would become misleading.

SECTION 6.11 Post-Closing Covenant.

Satisfy, to the extent not satisfied on the Closing Date, the requirements set
forth in Section 5.1(l) and (m) within the time period set forth in such
Section.

SECTION 6.12 Designation of Subsidiaries.

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary) to be an
Unrestricted Subsidiary, unless (i) such Subsidiary or any of its Subsidiaries
owns any Capital Stock or Indebtedness of, or owns or holds any Lien on, any
property of, the Borrower or any Subsidiary of the Borrower (other than any
Subsidiary of the Subsidiary to be so designated or an Unrestricted
Subsidiary) (ii) such Subsidiary is a “Restricted Subsidiary” for the purpose of
any other Indebtedness of the Borrower or any Restricted Subsidiary ; provided
that:

(a)    such designation complies with Sections 7.6 and 7.8;

(b)    at the time of and immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing;

(c)    the Borrower is in compliance on a Pro Forma Basis with the Financial
Covenants; and

(d)    in no event shall any material Intellectual Property be transferred
directly or indirectly by the Borrower or its Restricted Subsidiaries to an
Unrestricted Subsidiary,

The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default or Event of Default shall have occurred and be continuing. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the fair market value at the date of
such designation of the Borrower’s or its Subsidiary’s (as applicable)
Investment in such Subsidiary; provided that upon a designation of any
Unrestricted Subsidiary as a Restricted Subsidiary, the Borrower or its
Restricted Subsidiary shall be deemed to continue to have an Investment in the
resulting Restricted Subsidiary in an amount (if positive) equal to (a) the
amount of the Borrower’s or its Restricted Subsidiary’s Investment in such
Restricted Subsidiary at the time of such designation, less (b) the portion of
the fair market value (as reasonably determined by the Borrower) of the assets
of such Restricted Subsidiary attributable to the Borrower’s or it’s Restricted
Subsidiary’s equity therein at the time of such designation.

 

77



--------------------------------------------------------------------------------

Any such designation, other than on the Closing Date, by the Borrower shall be
notified by the Borrower to the Administrative Agent by written notice of such
designation and a certificate of an Authorized Officer of the Borrower
certifying that such designation complied with the foregoing provisions.

ARTICLE VII. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall not, and
shall not permit any of its Restricted Subsidiaries to, directly or indirectly:

SECTION 7.1 Financial Condition Covenants.

(a)    Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as at the last day of any Test Period ending with any fiscal quarter set
forth below to exceed the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Consolidated Total Leverage
Ratio

March 31, 2019    4.00 to 1.00 June 30, 2019    4.00 to 1.00 September 30, 2019
   3.75 to 1.00 December 31, 2019    3.50 to 1.00 March 31, 2020    3.50 to 1.00
June 30, 2020    3.25 to 1.00 September 30, 2020    3.25 to 1.00 December 31,
2020 and thereafter    3.00 to 1.00

(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any Test Period ending on or after March 31, 2019 to
be less than 1.25 to 1.00.

SECTION 7.2 Limitation on Indebtedness. Create, issue, incur, assume, become
liable in respect of or suffer to exist any Indebtedness, except:

(a)    Indebtedness of any Loan Party pursuant to any Loan Document;

(b)    Indebtedness of the Borrower to any Restricted Subsidiary and of any
Subsidiary Guarantor to the Borrower or any other Restricted Subsidiary;

(c)    Indebtedness secured by Liens permitted by Section 7.3(g); provided that
the Borrower shall be in compliance, on a Pro Forma Basis after giving effect to
the incurrence of such Indebtedness, with the financial covenants contained in
Section 7.1 recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Restricted Subsidiaries for which financial
statements are available as if such Indebtedness had been incurred on the first
day of each relevant period for testing such compliance;

(d)    Capital Lease Obligations or purchase money indebtedness in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding;

 

78



--------------------------------------------------------------------------------

(e)    Indebtedness outstanding on the Closing Date and listed on Schedule
7.2(e) and any refinancings, refundings, renewals or extensions thereof (without
any increase in the principal amount thereof);

(f)    guarantees made in the ordinary course of business by the Borrower or any
of its Restricted Subsidiaries of obligations of the Borrower or any Subsidiary
Guarantor;

(g)    Indebtedness with respect to letters of credit, in each case, obtained in
the ordinary course of business in an aggregate principal amount for all such
letters of credit not to exceed $2,000,000 at any time outstanding;

(h)    Indebtedness in respect of Permitted First Priority Refinancing Debt,
Permitted Junior Lien Refinancing Debt, Permitted Unsecured Refinancing Debt and
Permitted Other Indebtedness or other permitted refinancings thereof to the
extent that the Net Cash Proceeds therefrom are applied to the prepayment of the
Trance A Loans in accordance with Section 2.12(a).

(i)    Indebtedness in respect of Comerica Letters of Credit;

(j)    Indebtedness of any Restricted Subsidiary that is not a Loan Party to any
other Restricted Subsidiary that is not a Loan Party;

(k)    Indebtedness of any Foreign Subsidiary or CFC Holding Company to the
Borrower or any other Restricted Subsidiary (so long as no Default or Event of
Default shall have occurred and be continuing at the time of the incurrence of
such Indebtedness); provided that (x) the requirements of Section 6.9 are
satisfied and (y) the aggregate principal amount of such Indebtedness at any
time outstanding shall not exceed the greater of (x) $2,500,000 and (y) 2.5% of
Consolidated EBITDA; and provided, further, that any Indebtedness permitted by
this Section 7.2(k) shall be evidenced by a note or similar instrument and
pledged in accordance with Section 6.9 and the Guarantee and Collateral
Agreement;

(l)    (i) Permitted Unsecured Indebtedness; provided that (x) at the time of,
and after giving effect to, the incurrence of such Indebtedness, no Default or
Event of Default shall have occurred and be continuing and (y) the Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, with the financial covenant contained in
Section 7.1(a), in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Restricted Subsidiaries for which
financial statements are available as if such Indebtedness had been incurred on
the first day of such period and (ii) any guarantee by any Restricted Subsidiary
in respect of any Permitted Unsecured Indebtedness; provided that (x) no
Subsidiary that is not a Loan Party shall guarantee any Permitted Unsecured
Indebtedness and (y) any such guarantee in respect of Permitted Unsecured
Indebtedness shall be unsecured;

(m)    Indebtedness arising from any agreement providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earn-out obligations and working capital adjustments), or payment obligations in
respect of any non-compete, consulting or similar arrangements, in each case
incurred in connection with any Disposition permitted hereunder, any acquisition
or other Investment permitted hereunder or consummated on or prior to the
Closing Date (including the Acquisition);

 

79



--------------------------------------------------------------------------------

(n)     (i) Permitted Subordinated Indebtedness; provided that the Borrower
shall be in compliance, on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness, with the financial covenant contained in
Section 7.1(a), recomputed on a Pro Forma Basis as at the last day of the most
recently ended fiscal quarter of the Borrower and its Restricted Subsidiaries
for which financial statements are available as if such Indebtedness had been
incurred on the first day of such period and (ii) any guarantee by any
Restricted Subsidiary in respect of any Permitted Subordinated Indebtedness;
provided that (x) no Subsidiary that is not a Loan Party shall guarantee any
Permitted Subordinated Indebtedness and (y) any such guarantee shall be
subordinated to the prior payment in full of the Obligations on the same basis
as the related Permitted Subordinated Indebtedness;

(o)    (i) unsecured Indebtedness not otherwise permitted by this Section 7.2 in
an aggregate principal amount not to exceed the greater of (x) $10,000,000 and
(y) 10% of Consolidated EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) and (ii) Indebtedness not otherwise permitted
by this Section 7.2 in an aggregate principal amount not to exceed the greater
of (x) $3,000,000 and (y) 5% of Consolidated EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis); and

(p)    (i) obligations under or in respect of interest rate Hedging Agreements
up to an aggregate notional principal amount not to exceed at any time an amount
equal to the Commitments of all the Lenders in the aggregate at such time,
(ii) obligations owing under other Hedging Agreements entered into in order to
manage existing or anticipated exchange rate or commodity price risks and not
for speculative purposes and (iii) obligations owing with respect to cash
management services, netting services, overdraft protections, automated
clearinghouse arrangements and similar transactions and otherwise in connection
with deposit accounts; and

(q)    Indebtedness of the Borrower and the Restricted Subsidiaries assumed or
incurred in connection with Permitted Acquisitions so long as (i) if the
aggregate principal amount of Indebtedness assumed or incurred under this clause
exceeds $5,000,000, after giving effect to the assumption or incurrence of such
Indebtedness and such Permitted Acquisition on a Pro Forma Basis as of the last
day of the most recent Test Period have been delivered, the Borrower shall be in
compliance, on a Pro Forma Basis with the financial covenant contained in
Section 7.1(a), in each case recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Restricted Subsidiaries for which
financial statements are available as if such Indebtedness had been incurred on
the first day of such period, (ii) before and after giving effect thereto, no
Event of Default shall have occurred and be continuing and (iii) any such
Indebtedness shall be unsecured or secured only by a mortgage, purchase money
security interest, Capital Lease Obligation or similar arrangement on the
Property acquired in connection with such Permitted Acquisition (and any
ascensions thereto or improvements thereon), and no Lien shall extend to cover
any other Property of the Borrower or any Subsidiary Guarantor.

SECTION 7.3 Limitation on Liens. Create, incur, assume or suffer to exist any
Lien upon any of its Property or revenues, whether now owned or hereafter
acquired, except for:

(a)    Liens for Taxes (including those arising under ERISA), assessments or
charges not yet due, that are not overdue for a period of more than sixty
(60) days or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

 

80



--------------------------------------------------------------------------------

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith by appropriate proceedings and Liens securing judgments to the
extent not constituting an Event of Default pursuant to Section 8(h);

(c)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the Property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

(f)    Liens in existence on the Closing Date listed on Schedule 7.3(f) (and any
replacements or extensions thereof), securing Indebtedness permitted by
Section 7.2(e); provided that no such Lien is spread to cover any additional
Property after the Closing Date (other than improvements thereon) and that the
amount of Indebtedness secured thereby is not increased (other than in
connection with a refinancing thereof, in which case, any such increase shall
only finance any costs, fees (including prepayment premiums or penalties) and
expenses incurred in connection therewith);

(g)    Liens upon real and/or tangible personal Property acquired after the
Closing Date (by purchase, construction or otherwise) by the Borrower or any of
its Restricted Subsidiaries, each of which Liens either (i) existed on such
Property before the time of its acquisition and was not created in anticipation
thereof or (ii) was created solely for the purpose of securing Indebtedness
representing, or incurred to finance, refinance or refund, the cost (including
the cost of construction) of such Property and permitted by Section 7.2;
provided that (A) no such Lien shall extend to or cover any Property of the
Borrower or such Subsidiary other than the Property so acquired or financed (and
improvements thereon), and (B) the principal amount of Indebtedness secured by
any such Lien shall at no time exceed 80% of the fair market value (as
determined in good faith by a Responsible Officer) of such Property at the time
it was acquired (by purchase, construction or otherwise);

(h)    Liens created pursuant to the Security Documents;

(i)    any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(j)    Liens arising from precautionary UCC financing statement filings
regarding operating leases or consignment arrangements entered into by the
Borrower or its Subsidiaries in the ordinary course of business;

(k)    Liens in favor of banking institutions encumbering the deposits
(including the right of setoff) held by such banking institutions in the
ordinary course of business and which are within the general parameters
customary in the banking industry;

 

81



--------------------------------------------------------------------------------

(l)    Liens on the property or assets of a corporation which becomes a
Subsidiary after the Closing Date securing Indebtedness permitted by
Section 7.2; provided that (i) such Liens existed at the time such corporation
became a Subsidiary and were not created in anticipation thereof, (ii) any such
Lien is not spread to cover any additional property or assets of such
corporation after the time such corporation becomes a Subsidiary (other than
improvements thereon), and (iii) the amount of Indebtedness secured thereby is
not increased (other than in connection with a refinancing thereof, in which
case, any such increase shall only finance any costs, fees (including prepayment
premiums or penalties) and expenses incurred in connection therewith);

(m)    Liens not otherwise permitted by this Section 7.3 so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) the greater of (x) $3,000,000 and (y) 5% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at any one time;

(n)    Liens on cash collateral (or on deposit accounts containing cash
collateral) pledged to secure the Comerica Letters of Credit; provided that such
cash collateral does not exceed 103% of the face value of the Comerica Letters
of Credit;

(o)    licenses, sublicenses and other grants of rights with respect to
Intellectual Property not interfering in any material respect with the business
of the Borrower or its Subsidiaries; and

(p)    Liens in the nature of escrow arrangements for deferred payments to be
made in connection with a Permitted Acquisition to the extent such payments
constitute amounts permitted under Section 7.8(k) and the rights of any
beneficiary thereunder.

SECTION 7.4 Limitation on Fundamental Changes. Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or Dispose of all or substantially all
of its Property or business except:

(a)    (i) any Restricted Subsidiary may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation), any Subsidiary Guarantor (provided that the Subsidiary Guarantor
shall be the continuing or surviving corporation) or an entity that will become
a Subsidiary Guarantor following a Permitted Acquisition and (ii) any Restricted
Subsidiary (other than a Subsidiary Guarantor) may be merged or consolidated
with or into a Subsidiary Guarantor (provided that the Subsidiary Guarantor
shall be the continuing or surviving corporation);

(b)    (i) any Restricted Subsidiary may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or any Subsidiary
Guarantor in which the Borrower has an equal or higher direct or indirect
ownership percentage and (ii) any Restricted Subsidiary that is not a Loan Party
may Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to any other Restricted Subsidiary that is not a Loan Party in which
the Borrower has an equal or higher direct or indirect ownership percentage or
any Subsidiary Guarantor;

(c)    any Foreign Subsidiary may be merged or consolidated with or into any
other Foreign Subsidiary (provided that (1) if any such Foreign Subsidiary is a
Wholly-Owned Foreign Subsidiary, a Wholly-Owned Foreign Subsidiary shall be the
continuing or surviving corporation, and (2) any such Foreign Subsidiary is not
an Excluded Subsidiary, the continuing or surviving corporation shall not be an
Excluded Subsidiary); and

 

82



--------------------------------------------------------------------------------

(d)    to the extent permitted by Section 7.5.

SECTION 7.5 Limitation on Sale of Assets. Dispose of any of its Property or
business (including receivables and leasehold interests), whether now owned or
hereafter acquired, or, in the case of any Restricted Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:

(a)    the Disposition of obsolete or worn out property no longer useful in the
business of the Borrower and its Restricted Subsidiaries (including the
abandonment or allowing to lapse of Intellectual Property that is not material
to the business of the Borrower and its Subsidiaries);

(b)    the sale or other Disposition of inventory in the ordinary course of
business;

(c)    Dispositions permitted by Section 7.4(b);

(d)    the sale or issuance of the Capital Stock of (i) any Restricted
Subsidiary to the Borrower or any Subsidiary Guarantor, (ii) any Restricted
Subsidiary (other than a Subsidiary Guarantor) to any Subsidiary Guarantor and
(iii) any Restricted Subsidiary that is not a Loan Party to any other Restricted
Subsidiary;

(e)    the sale or transfer of any Capital Stock of any Restricted Subsidiary
that is not a Loan Party acquired pursuant to a Permitted Acquisition to any
other Restricted Subsidiary;

(f)    Dispositions of other property; provided that (i) not less than 75% of
the consideration payable to the Borrower and the Restricted Subsidiaries in
connection with such Disposition is in the form of Cash or Cash Equivalents;
provided, further, that the amount of any Indebtedness or other Indebtedness of
a Restricted Subsidiary that is not a Loan Party (as shown on the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet or in the notes thereto)
of the Borrower or any Restricted Subsidiary of the Borrower that is assumed by
the transferee of any such assets shall be deemed to be Cash, (as of the last
day of the most recent Test Period for which financial statements have been made
available (or were required to be made available) pursuant to Section 6.11(a) or
(b)) at such time, with the fair market value of each item of Designated
Non-Cash Consideration being measured at the time received and without giving
effect to subsequent changes in value, shall be deemed to be Cash, (ii) the
consideration payable to the Borrower and the Restricted Subsidiaries in
connection with any such Disposition is equal to the fair market value of such
property (as determined by the Borrower in good faith),and (iii) such
Disposition does not constitute all or substantially all of the assets of the
Borrower and the Restricted Subsidiaries, taken as a whole;

(g)    monetary payments made in the ordinary course of business and other
dispositions of cash and Cash Equivalents;

(h)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business of the Borrower or its Subsidiaries in
connection with the compromise or collection thereof;

(i)    the sale or issuance of a minimal number of any Foreign Subsidiary’s
Capital Stock to a foreign national to the extent required by local law in a
jurisdiction outside the United States;

 

83



--------------------------------------------------------------------------------

(j)    [Reserved];

(k)    [Reserved];

(l)    the sale, transfer, encumbrance or other disposition of securities or
related ancillary rights and assets pursuant to sales, marketing and
distribution arrangements;

(m)     Dispositions of Property from the Borrower or a Subsidiary Guarantor to
the Borrower or another Subsidiary Guarantor;

(n)    Dispositions of Property from any Restricted Subsidiary that is not a
Loan Party to any other Restricted Subsidiary that is not a Loan Party; a

(o)    Dispositions not constituting Asset Sales; and

(p)    to the extent constituting a Disposition, the incurrence or existence of
Liens on the Property of any Loan Party or Restricted Subsidiary thereof not
otherwise prohibited by this Agreement.

Any Collateral which is sold, transferred or otherwise conveyed pursuant to this
Section 7.5 to a Person other than the Borrower and its Restricted Subsidiaries
shall, upon the consummation of such sale in accordance with the terms of this
Agreement and the other Loan Documents, be released from the Liens granted
pursuant to the Security Documents and each Lender hereby authorizes and
instructs the Administrative Agent to take such action as the Borrower
reasonably may request to evidence such release.

SECTION 7.6 Limitation on Restricted Payments. Declare or pay any dividend
(other than dividends payable solely in Capital Stock of the Person making such
dividend) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Borrower or any Restricted Subsidiary or any warrants or options to purchase
any such Capital Stock, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any Restricted Subsidiary
(collectively, “Restricted Payments”), except:

(a)    that any Restricted Subsidiary may make Restricted Payments to the
Borrower or any Subsidiary Guarantor;

(b)    (i) repurchases of Capital Stock made in order to fulfill the obligations
of the Borrower or any Restricted Subsidiary under an employee or director stock
purchase plan or similar plan covering employees of the Borrower or any
Restricted Subsidiary as from time to time in effect and (ii) cash payments made
in lieu of issuing fractional shares of Borrower’s Capital Stock, in an
aggregate amount for purposes of clauses (i) and (ii) not to exceed $2,000,000
per year; provided that unused amounts may be carried forward into subsequent
fiscal years;

(c)    Payment of withholding Taxes and similar liabilities in connection with
the vesting of restricted stock units and similar programs;

(d)    payments with respect to Indebtedness of the typed described in
Section 7.2(m) and other earn-outs and similar payments not constituting
Indebtedness; and

 

84



--------------------------------------------------------------------------------

(e)    so long as (i) the Consolidated Fixed Charge Coverage Ratio shall be
greater than or equal to 1.25 to 1.00, (ii) the Consolidated Total Leverage
Ratio of the Borrower and its Restricted Subsidiaries, computed on a Pro Forma
Basis (giving effect to such Restricted Payment and any Indebtedness incurred in
connection therewith) as at the last day of the most recently ended fiscal
quarter of the Borrower and its Restricted Subsidiaries for which financial
statements are available, is no greater than the lesser of (x) 3.25:1.00 and
(y) the Consolidated Total Leverage Ratio that is 0.50 to 1.00 lower than the
Consolidated Total Leverage Ratio in effect for such fiscal quarter under
Section 7.1(a) and (iii) no Event of Default has occurred and is continuing or
would result therefrom, the Borrower may make Restricted Payments in an
unlimited amount.

SECTION 7.7 [Reserved].

SECTION 7.8 Limitation on Investments, Loans and Advances. Make any advance,
loan, extension of credit (by way of guaranty or otherwise) or capital
contribution to, or purchase any stock, bonds, notes, debentures or other
securities of or any assets constituting all or a material part of a business
unit of, or make any other investment in, any Person (collectively,
“Investments”), except:

(a)    extensions of trade credit in the ordinary course of business;

(b)    Investments in cash and Cash Equivalents;

(c)    Guarantee Obligations permitted by Section 7.2;

(d)    loans and advances to employees or directors of the Borrower or its
Subsidiaries in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount for the Borrower
and its Restricted Subsidiaries not to exceed $2,000,000 at any one time
outstanding; provided, however that this provision shall not limit key man
insurance;

(e)    Investments in Similar Businesses and joint ventures in an aggregate
amount not to exceed, the greater of (x) $20,000,000 and (y) 30% of Consolidated
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
at the time such Investment is made; and

(f)    Investments made by the Borrower or any of its Restricted Subsidiaries
with the proceeds of any Reinvestment Deferred Amount;

(g)    Investments (x) by the Borrower or any of its Restricted Subsidiaries in
the Borrower or any Subsidiary Guarantor in the ordinary course of business and
(y) between and among Subsidiaries of the Borrower that are not Loan Parties;

(h)    Investments (including debt obligations and Capital Stock) by the
Borrower or its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;

(i)    so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower or any Restricted Subsidiary may make advances, loans
or extensions of credit to any Foreign Subsidiary or CFC Holding Company;
provided that the Indebtedness of such Foreign Subsidiary or CFC Holding Company
is permitted under Section 7.2(k);

 

85



--------------------------------------------------------------------------------

(j)    Investments not otherwise permitted by this Section 7.8 in an aggregate
principal amount not to exceed the greater of (x) $2,500,000 and (y) 5% of
Consolidated EBITDA for the most recently ended Test Period (calculated on a Pro
Forma Basis); provided that any Investment made under this clause (j) shall
reduce the amount available to make Investments in Similar Business permitted
under clause (e)

(k)    any Investment or series of Investments by the Borrower or any Restricted
Subsidiary in a Person that is engaged in a Similar Business if as a result of
such Investment (a “Permitted Acquisition”), (1) such Person becomes a
Restricted Subsidiary (and, if such entity does not constitute an Excluded
Subsidiary, a Guarantor) or (2) if such Person does not become a Guarantor, the
aggregate amount of Investments made under this clause (k) in respect of such
Persons who do not become Guarantors does not exceed $20,000,000 (which
outstanding amount shall be reduced if such Person later becomes a Guarantor),
and, in each case, any Investment held by such Person (not acquired by such
person in contemplation of such Permitted Acquisition); provided that, subject
to the Borrower’s right to make an LCA Election with respect to any Limited
Condition Acquisition, in which case, Section 1.3(b) shall apply, (i) no Event
of Default under clauses (a) or (f) of Article VIII shall have occurred and be
continuing, (ii) (A) the Consolidated Fixed Charge Coverage Ratio shall be
greater than or equal to 1.25 to 1.00 and (B) the Consolidated Total Leverage
Ratio of the Borrower and its Restricted Subsidiaries, computed on a Pro Forma
Basis (giving effect to such Permitted Acquisition and any Indebtedness incurred
in connection therewith) as at the last day of the most recently ended fiscal
quarter of the Borrower and its Restricted Subsidiaries for which financial
statements are available, is no greater than the lesser of (x) 3.50:1.00 and
(y) the Consolidated Total Leverage Ratio that is 0.25 to 1.00 lower than the
Consolidated Total Leverage Ratio in effect for such fiscal quarter under
Section 7.1(a) and (iii) such Investment was not effected pursuant to a hostile
offer;

(l)    [Reserved]; and

(m)    Investments in Unrestricted Subsidiaries in an aggregate amount not to
exceed, the greater of (x) $20,000,000 and (y) 30% of Consolidated EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time such Investment is made.

SECTION 7.9 Limitation on Optional Payments and Modifications of Organizational
Documents. (a) Make or offer to make any payment, prepayment, repurchase or
redemption of or otherwise defease or segregate funds (any such action, a
“Prepayment”) with respect to Permitted Subordinated Indebtedness or Permitted
Unsecured Indebtedness, unless (i) both immediately prior to and immediately
after giving effect to any such Prepayment, no Default or Event of Default shall
have occurred and be continuing and (ii) the Borrower and the Subsidiaries are
in compliance, on a Pro Forma Basis after giving effect to such Prepayment, with
the financial covenants contained in Section 7.1, recomputed as at the last day
of the most recently ended Test Period; or

(b)    amend its Organizational Documents in any manner materially adverse to
the Lenders without the prior written consent of the Required Lenders.

SECTION 7.10 Limitation on Transactions with Affiliates. Enter into any
transaction, including any purchase, sale, lease or exchange of Property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate (other than transactions between or among the Borrower
and the Subsidiary Guarantors) unless such transaction is (a) not otherwise
prohibited under this Agreement and (b) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person which is not an
Affiliate, except that this Section 7.10 shall not prohibit (i) overhead and
other

 

86



--------------------------------------------------------------------------------

ordinary course allocations of costs and services on a reasonable basis,
(ii) allocations of tax liabilities and other tax-related items among the
Borrower and its Affiliates based principally upon the financial income, taxable
income, credits and other amounts directly related to the respective parties,
(iii) any incurrence of Indebtedness not prohibited by Section 7.2, (iv) any
Restricted Payment not prohibited by Section 7.6, (v) any Investment permitted
by Section 7.8 specifically contemplated by Section 7.8 to be made among
Affiliates or (vi) transactions between or among the Borrower and its Restricted
Subsidiaries in the ordinary course of business which are pursuant to customary
transfer pricing arrangements or for the achievement of operating efficiencies
(but not involving (x) an Investment not specifically contemplated by
Section 7.8 to be made among Affiliates or (y) an Asset Sale not otherwise
permitted under this Agreement).

SECTION 7.11 [Reserved].

SECTION 7.12 Limitation on Changes in Fiscal Periods.Change the Borrower’s or
any Restricted Subsidiary’s method of determining fiscal quarters or fiscal
years; provided that any Restricted Subsidiary may change its method of
determining fiscal quarters or fiscal years to match the method used by the
Borrower.

SECTION 7.13 Limitation on Negative Pledge Clauses. Enter into or suffer to
exist or become effective any agreement which prohibits or limits the ability of
the Borrower or any of its Restricted Subsidiaries to create, incur, assume or
suffer to exist any Lien upon any of its Property or revenues, whether now owned
or hereafter acquired, to secure the Obligations or, in the case of any
Subsidiary Guarantor, its obligations under the Guarantee and Collateral
Agreement, other than (a) this Agreement and the other Loan Documents, (b) any
agreements governing any purchase money Liens, Capital Lease Obligations
otherwise permitted hereby or Liens permitted by Sections 7.3(f) or (l) (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (c) Permitted Restrictions.

SECTION 7.14 Limitation on Restrictions on Subsidiary Distributions. Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Restricted Subsidiary to (a) pay dividends or make any
other distributions in respect of any Capital Stock of such Subsidiary held by,
or pay any Indebtedness owed to, the Borrower or any other Subsidiary, (b) make
loans or advances to, or other Investments in, the Borrower or any other
Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement which
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary and (iii) Permitted
Restrictions.

SECTION 7.15 Limitation on Lines of Business. Enter into any business, either
directly or through any Restricted Subsidiary, except for Similar Businesses.

SECTION 7.16 Limitation on Use of Proceeds. Request any Loan or Letter of
Credit, and the Borrower shall not use, shall procure that its Subsidiaries
shall not use, and shall procure that its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, in each case, in
violation of applicable Sanctions or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

87



--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)    the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation or any other
amount payable hereunder or under any other Loan Document within five days after
any such interest or other amount becomes due in accordance with the terms
hereof; or

(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c)    any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Article VII; or

(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Article VIII), and such
default shall continue unremedied for a period of 30 days; or

(e)    the Borrower or any of its Restricted Subsidiaries shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loan Document Obligations) beyond the period of
grace and following all required notices, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (ii) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist (after giving effect to all applicable
grace period and delivery of all required notices) (other than, with respect to
Indebtedness consisting of any Hedging Agreements, termination events or
equivalent events pursuant to the terms of such Hedging Agreements (it being
understood that clause (i) shall apply to any failure to make any payment in
excess of $7,500,000 in the aggregate that is required as a result of any such
termination or similar event and that is not otherwise being contested in good
faith)), the effect of which default or other event or condition is to cause, or
to permit the holder or beneficiary of such Indebtedness (or a trustee or agent
on behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that a default event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $7,500,000; provided that
this clause (e) shall not apply to (x) (i) secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of, or a casualty event with
respect to, the property or assets securing such Indebtedness, if, in the case
of a sale or transfer, such sale or transfer is permitted hereunder and under
the

 

88



--------------------------------------------------------------------------------

documents providing for such Indebtedness or (ii) Indebtedness under customary
high-yield bridge facilities that becomes due as the result of the issuance or
obtaining of replacement financing, including equity issuances, proceeds of
asset dispositions or the commitments with respect to which are cancelled,
(y) Indebtedness which is convertible into common stock of the Borrower and
converts to such common stock in accordance with its terms and such conversion
is not prohibited hereunder, or (z) any breach or default that is (I) remedied
by the Borrower or the applicable Restricted Subsidiary or (II) waived
(including in the form of amendment) by the required holders of the applicable
item of Indebtedness, in either case, prior to the acceleration of Loans
pursuant to this Article VIII; or

(f)    (i) the Borrower or any of its Restricted Subsidiaries shall commence or
consent to any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Borrower or any of its Restricted Subsidiaries shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against the Borrower or any of its Restricted Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower or any of its
Restricted Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) the
Borrower or any of its Restricted Subsidiaries shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)    (i) any Person shall engage in any “prohibited transaction” (as defined
in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any Single Employer Plan shall fail to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Single Employer Plan, whether or not waived, or any
Lien in favor of the PBGC or a Plan shall arise on the assets of the Borrower or
any Commonly Controlled Entity, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency of, a Multiemployer Plan, or (vi) any other
event or condition which shall occur or exist with respect to a Plan; and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, would, in the reasonable
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or

(h)    one or more judgments or decrees shall be entered against the Borrower or
any of its Restricted Subsidiaries involving in the aggregate a liability (not
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $7,500,000 or more, and all such judgments or decrees shall not
have been paid, vacated, discharged, stayed or bonded pending appeal within 60
days from the entry thereof; or

 

89



--------------------------------------------------------------------------------

(i)    any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms hereof or thereof, solely as
a result of acts or omissions of the Administrative Agent in respect of
certificates, promissory notes or instruments actually delivered to it
(including as a result of the Administrative Agent’s failure to file a Uniform
Commercial Code continuation statement)), or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents in respect of material assets shall cease to be enforceable and of the
same effect and priority purported to be created thereby; or

(j)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect (other
than pursuant to the terms hereof and thereof) or any Loan Party or any
Affiliate of any Loan Party shall so assert; or

(k)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
(x) shall become, or obtain rights (whether by means or warrants, options or
otherwise) to become, the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act), directly or indirectly, of more than 35% of the
outstanding common stock of the Borrower (provided that no Event of Default
shall occur under this clause (k) as a result of a merger agreement or stock
purchase agreement prior to the consummation of such merger or stock purchase)
or (y) shall obtain the power (whether or not exercised) to elect a majority of
the Borrower’s directors, in each case other than any Permitted Holder or any
“group” controlled by one or more Permitted Holders or (ii) any “change of
control” occurs with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $7,500,000; or

(l) Any Permitted Subordinated Indebtedness or any guarantee thereof shall
cease, for any reason, to be validly subordinated to the Obligations or the
obligations of the Subsidiary Guarantors under the Guarantee and Collateral
Agreement, as the case may be, as provided in the documents evidencing such
Permitted Subordinated Indebtedness, or any Loan Party shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Majority Facility Lenders, the Administrative Agent may, or upon the request
of the Majority Facility Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Credit Commitments to be terminated
forthwith, whereupon the Revolving Credit Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an

 

90



--------------------------------------------------------------------------------

acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents. After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Article VIII, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrower.

ARTICLE IX. THE ADMINISTRATIVE AGENT

SECTION 9.1 Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Administrative Agent.

SECTION 9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or attorneys
in-fact selected by it with reasonable care.

SECTION 9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except to the extent that any of the foregoing are found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party.

SECTION 9.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice,

 

91



--------------------------------------------------------------------------------

consent, certificate, affidavit, letter, facsimile, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Loan Parties), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

SECTION 9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

SECTION 9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party which may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

92



--------------------------------------------------------------------------------

SECTION 9.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such Aggregate
Exposure Percentages immediately prior to such date), from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including at any time following the payment of the Loans) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements which are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section 9.7 shall survive the payment of the Loans and all other amounts
payable hereunder.

SECTION 9.8 Administrative Agent in Its Individual Capacity. The Administrative
Agent and its affiliates may make loans to, accept deposits from and generally
engage in any kind of business with any Loan Party as though the Administrative
Agent was not an Administrative Agent. With respect to its Loans made or renewed
by it and with respect to any Letter of Credit issued or participated in by it,
the Administrative Agent shall have the same rights and powers under this
Agreement and the other Loan Documents as any Lender and may exercise the same
as though it were not an Administrative Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.

SECTION 9.9 Successor Administrative Agents. The Administrative Agent may resign
as Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

SECTION 9.10 Authorization to Release Liens. The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to release any Lien covering any
Property of the Borrower or any of its Restricted Subsidiaries that is the
subject of a Disposition which is permitted by this Agreement, which has been
consented to in accordance with Section 10.1 or in accordance with
Section 10.17. In furtherance of the foregoing and not in limitation thereof, no
Hedging Agreement or Cash

 

93



--------------------------------------------------------------------------------

Management Agreement the obligations under which constitute Secured Hedging
Obligations or Secured Cash Management Obligations, respectively, will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under this Agreement or any other Loan
Document. By accepting the benefits of the Collateral, each Secured Party that
is a party to any such Hedging Agreement or Cash Management Agreement shall be
deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this Section.

SECTION 9.11 No Other Duties. Notwithstanding anything herein to the contrary,
none of the Arrangers, the Lead Arranger, or the syndication agent shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as a Lender hereunder.

ARTICLE X. MISCELLANEOUS

SECTION 10.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may, or
(with the written consent of the Required Lenders) the Administrative Agent and
each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders, or the Administrative Agent, as
the case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (i) forgive all or any portion of the principal amount or any
accrued but unpaid interest, or extend the final scheduled date of maturity of
any Loan, extend the scheduled date of any amortization payment in respect of
any Term Loan, reduce the stated rate of any interest, fee or letter of credit
commission payable hereunder or extend the scheduled date of any payment
thereof, permit the duration of any Interest Period to be beyond six months, or
increase the amount or extend the expiration date of any Revolving Credit
Lender’s Commitment in each case without the written consent of each Lender
directly affected thereby; (ii) eliminate or reduce the voting rights of any
Lender under this Section 10.1, reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Subsidiary Guarantor from their obligations
under the Guarantee and Collateral Agreement, in each case without the written
consent of all Lenders; (iii) reduce the percentage specified in the definition
of Majority Facility Lenders without the written consent of all Lenders under
each affected Facility; (iv) amend, modify or waive any provision of
Section 2.18 without the written consent of the each Lender in respect of each
Facility directly affected thereby; (v) reduce the amount of Net Cash Proceeds
required to be applied to prepay Term Loans under this Agreement without the
written consent of the Majority Facility Lenders with respect to each affected
Term Loan Facility; (vi) amend, modify or waive any provision of Article IX
without the written consent of the Administrative Agent; or (vii) amend, modify
or waive any provision of Article III without the written consent of the Issuing
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

94



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Borrower, the Administrative Agent and the Revolving Credit
Lenders providing Extended Revolving Credit Commitments (as defined below) under
the Extended Revolving Credit Facility (as defined below) to permit the
extension of the Revolving Credit Facility beyond the original Revolving Credit
Termination Date (as extended, the “Extended Revolving Credit Facility”) and the
Loans thereunder (“Extended Revolving Credit Loans” and the commitments
thereunder, “Extended Revolving Credit Commitments”); provided that (a) no
Default or Event of Default has occurred and is continuing or would result from
any such extension of the Revolving Credit Termination Date, (b) the aggregate
Extended Revolving Credit Commitment shall not exceed the Total Revolving Credit
Commitments in effect immediately prior to any such extension without the
consent of the Required Lenders, (c) no Revolving Credit Lender shall have any
obligation to participate in any extension described in this paragraph unless it
agrees to do so in its sole discretion, (d) the Revolving Credit Commitments of
any nonparticipating Revolving Credit Lender shall terminate and the Revolving
Credit Loans of such Lender shall be due and payable on the original Revolving
Credit Termination Date or such other date specified by Article VIII and (e) all
other terms applicable to such Extended Revolving Credit Loans (other than terms
relating to pricing) shall be substantially identical to those applicable to the
Revolving Credit Loans.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

Notwithstanding anything in this Agreement (including, without limitation, this
Section 10.1) or any other Loan Document to the contrary, (i) this Agreement and
the other Loan Documents may be amended to effect an incremental facility or
refinancing facility pursuant to Section 2.28 or Section 2.26, as applicable
(and the Administrative Agent and the Borrower may effect such amendments to
this Agreement and the other Loan Documents without the consent of any other
party as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the terms of any such
incremental facility or refinancing facility); (ii) no Lender consent is
required to effect any amendment or supplement to any intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent in consultation with the
Borrower, are required to effectuate the foregoing; provided that such other
changes are not adverse, in any material respect, to the interests of the
Lenders taken as a whole); provided, further, that no such agreement shall
amend, modify or otherwise directly and adversely affect the rights or duties of
the Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent; (iii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to (x) cure any
ambiguity, omission, mistake, defect or inconsistency (as determined by the
Administrative Agent and the Borrower) or (y) effect administrative changes of a
technical or immaterial nature (including to effect changes to the terms and
conditions applicable solely to the Issuing Lender in respect of issuances of
Letters of Credit) and such amendment shall be deemed approved by the Lenders if
the Lenders shall have received at least five Business Days’ prior written
notice of such change and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such

 

95



--------------------------------------------------------------------------------

amendment; and (iv) guarantees, collateral documents and related documents
executed by Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be, together with any
other Loan Document, entered into, amended, supplemented or waived, without the
consent of any other Person, by the applicable Loan Party or Loan Parties and
the Administrative Agent in its or their respective sole discretion, to
(A) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Parties, (B) as required by local law or advice
of counsel to give effect to, or protect any security interest for the benefit
of the Secured Parties, in any property or so that the security interests
therein comply with applicable requirements of law, or (C) to cure ambiguities,
omissions, mistakes or defects (as reasonably determined by the Administrative
Agent and the Borrower) or to cause such guarantee, collateral security document
or other document to be consistent with this Agreement and the other Loan
Documents.

Notwithstanding anything in this Agreement or any Security Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under Sections 6.9, 6.10
and 6.11 or any Security Documents in respect of any particular Collateral or
any particular Subsidiary if it determines that the satisfaction thereof with
respect to such Collateral or such Subsidiary cannot be accomplished without
undue expense or unreasonable effort or due to factors beyond the control of the
Borrower and the Restricted Subsidiaries by the time or times at which it would
otherwise be required to be satisfied under this Agreement or any Security
Document.

SECTION 10.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile or electronic mail), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of facsimile or electronic mail notice, when received, addressed as follows
in the case of the Borrower and the Administrative Agent, as set forth in an
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto:

 

The Borrower:           

Forrester Research, Inc.

60 Acorn Park Drive

Cambridge, MA 02140

Attention: Michael Doyle

Facsimile: 617-613-7139
Telephone: 617-613-6181

E-mail: mdoyle@forrester.com

The Administrative

    Agent:

  

JPMorgan Chase Bank, N.A.
Agent Bank Services Group

10 So. Dearborn, Floor L2S

Chicago, IL 60603-2300

Attention: Yuvette Owens

Facsimile: 844-490-5663

Telephone: 312-385-7021

Email: yuvette.owens@jpmorgan.com

 

96



--------------------------------------------------------------------------------

with a copy to:           

JPMorgan Chase Bank, N.A.
50 Rowes Wharf, 2nd Floor,

Boston, MA 02110

Attention: Stacy Benham

Telephone: 617-428-2172

Email: stacy.c.benham@chase.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

SECTION 10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

SECTION 10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and any other extensions of credit hereunder.

SECTION 10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent, the Arrangers and the Lead Arranger for all their
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable and documented fees and disbursements of
counsel to the Administrative Agent, the Arrangers and the Lead Arranger and
filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Borrower at least two Business Days prior to
the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on a quarterly basis or such other periodic basis
as the Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender and the Administrative Agent for all its reasonable and documented costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents, including the reasonable and documented fees and disbursements of
counsel (including the allocated fees and expenses of in-house counsel) to each
Lender and of counsel to the Administrative Agent, (c) to pay, indemnify, and
hold each Lender and the Administrative Agent harmless from, any and all
recording and filing fees or any amendment, supplement or modification of, or
any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender, the Administrative Agent and their respective officers, directors,
trustees, employees, affiliates, agents and controlling persons (each, an
“indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever

 

97



--------------------------------------------------------------------------------

(other than for loss of profits) with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of the
Borrower, any of its Subsidiaries or any of the Properties and the reasonable
and documented fees and expenses of legal counsel in connection with claims,
actions or proceedings by any indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “indemnified
liabilities”); provided, that the Borrower shall have no obligation hereunder to
any indemnitee with respect to indemnified liabilities to the extent such
indemnified liabilities arise from (x) to the extent they are found by a final,
nonappealable judgment of a court of competent jurisdiction, the gross
negligence or willful misconduct of such indemnitee, (y) to the extent they are
found by a final, nonappealable judgment of a court of competent jurisdiction,
the breach of an indemnified person’s funding obligations or any other material
breach by the relevant indemnitee of its obligations under the Loan Documents or
(z) any dispute brought by an indemnitee against any other indemnitee that does
not involve an act or omission by the Borrower or any of its Affiliates (other
than any disputes against any indemnitee in its capacity as the Administrative
Agent or Lead Arranger). Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to so waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any indemnitee. All amounts due under this Section 10.5 shall
be payable not later than 10 days after written demand therefor. The agreements
in this Article X shall survive repayment of the Loans and all other amounts
payable hereunder.

SECTION 10.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void); provided that a merger, consolidation,
amalgamation or similar transaction not prohibited by this Agreement shall not
constitute and assignment or transfer by the Borrower, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.6. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
affiliate of the Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section 10.6) and, to the
extent expressly contemplated hereby, the affiliates of each of the
Administrative Agent, the Issuing Lender and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than (A) a natural person (or
any holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural person), (B) a Defaulting Lender, a subsidiary
of a Defaulting Lender or a Person who, upon becoming a Lender hereunder, would
constitute a Defaulting Lender or a subsidiary of a Defaulting Lender, (C) a
Disqualified Lender or (D) the Borrower or any of its Subsidiaries) (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for (1) an assignment of Term Loans to a Lender, an affiliate of a Lender, an
Approved Fund, (2) an assignment of Revolving Credit Commitments (and associated
Revolving Loans) to a Revolving Credit Lender or (3) if an Event of Default
under Section 7(a) or 7(f) (with respect to the Borrower) has occurred and is
continuing, any other Person; provided further that the Borrower shall be deemed
to have consented to any assignment of Term Loans unless the Borrower shall
object thereto by written notice to the Administrative Agent within 10 Business
Days after having received notice thereof;

 

98



--------------------------------------------------------------------------------

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Credit Commitment
to an Assignee that is a Revolving Credit Lender immediately prior to giving
effect to such assignment or (y) all or any portion of a Term Loan to a Lender,
an affiliate of a Lender or an Approved Fund; and

(C)    the Issuing Lender; provided that no consent of the Issuing Lender shall
be required for an assignment of (x) any Revolving Credit Commitment to an
Assignee that is a Revolving Credit Lender immediately prior to giving effect to
such assignment or (y) all or any portion of a Term Loan.

(ii) Assignments shall be subject to the following additional conditions:

(D)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 with respect to the Revolving Credit Commitments and the Revolving
Credit Loans or $1,000,000 with respect to the Term Loans (in each case, other
than in the case of an assignment of all of a Lender’s interests under this
Agreement), unless each of the Borrower and the Administrative Agent otherwise
consent; provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(E)    each partial assignment shall be made as an assignment of a proportionate
part of each of the assigning Lender’s rights and obligations under this
Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of the assigning Lender’s rights and
obligations in respect of the Revolving Credit Commitments or Term Loans;

(F)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together

 

99



--------------------------------------------------------------------------------

with a processing and recordation fee of $3,500 (with only one such fee payable
in connection with the simultaneous assignments to or by two or more Approved
Funds that are administered or managed by the same entity or affiliated
entities), unless the Administrative Agent agrees to waive such fee in its sole
discretion; and

(G)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.19, 2.20, 2.21 and 10.5, except as provided in Section 2.24) with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim against any party hereunder arising from that
Lender’s having been a Defaulting Lender. Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Lender and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. This Section 10.06(b)(iv) shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related United States Treasury Regulations (or any other relevant or
successor provisions of the Code or of such United States Treasury Regulations).

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 10.6
and any written consent to such assignment required by paragraph (b) of this
Section 10.6, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

100



--------------------------------------------------------------------------------

(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (2) directly
affects such Participant. Subject to paragraph (c)(ii) of this Section 10.6, the
Borrower agrees that each Participant shall be entitled to the benefits of, and
subject to the limitations of, Sections 2.19, 2.20 and 2.21 to the same extent
as if it were a Lender (subject to the limitations and requirements of those
Sections (including Section 2.20(d)) applying to each Participant as if it were
a Lender, and it being understood that the documentation required under
Section 2.20(d) shall be delivered to the participating Lender) and had acquired
its interest by assignment pursuant to paragraph (b) of this Section 10.6, but
to no greater extent than such Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, but to no greater extent than such Lender; provided that such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as an agent of
the Borrower, shall maintain a register on which it enters the name and address
of each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(ii)    A Participant (x) shall agree to be subject to the provisions of
Section 2.23 and Section 2.24 as if it were an assignee under paragraph (b) of
this Section 10.6 and (y) shall not be entitled to receive any greater payment
under Sections 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant. No
Participant shall be entitled to the benefits of Section 2.20 unless such
Participant complies with Section 2.20(d), (e), (f) and (h) as if it were a
Lender. Each Lender that sells a participation agrees, at the Borrower’s request
and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.24 with respect to any Participant.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 10.6 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

 

101



--------------------------------------------------------------------------------

(e)    The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

(f)    The list of Persons identified in writing by the Borrower to the Lead
Arranger as “Disqualified Lenders” (i) shall be made available to the Lenders by
posting on Intralinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) shall be provided to any Lender upon request by
such Lender to the Administrative Agent.

SECTION 10.7 Adjustments; Set-off. (a) Except as otherwise provided in this
Agreement with respect to a particular Facility, if any Lender (a “Benefitted
Lender”) shall at any time receive any payment of all or part of its Loans or
the Reimbursement Obligations owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8(f), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans or
the Reimbursement Obligations owing to such other Lender, or interest thereon,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of each such other Lender’s Loan and/or
of the Reimbursement Obligations owing to each such other Lender, or shall
provide such other Lenders with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefitted Lender to share
the excess payment or benefits of such collateral or proceeds ratably with each
of the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefitted Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest; provided further, that to the
extent prohibited by applicable law as described in the definition of “Excluded
Swap Obligation”, no amounts received from, or set-off with respect to, any
Subsidiary Guarantor shall be applied to any Excluded Swap Obligations of such
Subsidiary Guarantor.

(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender; provided that the failure to give such notice shall not affect
the validity of such setoff and application.

SECTION 10.8 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.

 

102



--------------------------------------------------------------------------------

SECTION 10.9 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 10.10 Integration. This Agreement and the other Loan Documents represent
the agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

SECTION 10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT
(I) THE DETERMINATION OF THE ACCURACY OF ANY SPECIFIED ACQUISITION AGREEMENT
REPRESENTATION AND WHETHER AS A RESULT OF THE INACCURACY THEREOF THE BORROWER
(OR ITS AFFILIATE) HAS THE RIGHT TO TERMINATE ITS (OR ITS AFFILIATE’S)
OBLIGATIONS UNDER THE ACQUISITION AGREEMENT, OR DECLINE TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THE ACQUISITION AGREEMENT, (II) THE INTERPRETATION
OF THE DEFINITION OF “TARGET MATERIAL ADVERSE EFFECT” AND WHETHER A “TARGET
MATERIAL ADVERSE EFFECT” HAS OCCURRED AND (III) THE DETERMINATION OF WHETHER THE
ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION
AGREEMENT SHALL, IN EACH CASE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS OF THE STATE OF DELAWARE
OR ANY OTHER JURISDICTION THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF DELAWARE.

SECTION 10.12 Submission To Jurisdiction; Waivers. The Borrower, the
Administrative Agent and each Lender hereby irrevocably and unconditionally:

(a)    submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, and, to the extent necessary to enforce the Administrative Agent’s
or the Lenders’ rights under the Security Documents, courts where Collateral may
be located or deemed to be located;

(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid at its address set forth in
Section 10.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

 

103



--------------------------------------------------------------------------------

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages;
provided the waiver set forth in this clause (e) shall not affect or limit the
Borrower’s obligations under Section 10.5.

SECTION 10.13 Acknowledgements. The Borrower hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;

(b)    [reserved]; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

SECTION 10.14 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees that: (i) (A) the arranging
and other services regarding this Agreement provided by the Lenders are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) no Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, each Loan Party hereby waives and releases any claims
that it may have against each of the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

SECTION 10.15 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 10.16 PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

104



--------------------------------------------------------------------------------

SECTION 10.17 Confidentiality. Each of the Administrative Agent, the Issuing
Lender and each Lender agrees to keep confidential all Information (as defined
below); provided that nothing herein shall prevent the Administrative Agent, the
Issuing Lender or any Lender from disclosing any such Information (i) to the
Administrative Agent, the Issuing Lender or any other Lender or any affiliate
thereof in each case which is bound by this Section 10.16, (ii) to any
Participant or Assignee (each, a “Transferee”) or any prospective Transferee or
any direct or indirect counterparty to any Hedging Agreement (or any
professional advisor to such counterparty), in each case, which agrees to comply
with the provisions of this Section 10.16, (iii) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates who have been advised with respect to the confidentiality
obligations hereof, (iv) upon the request or demand of any Governmental
Authority having jurisdiction over the Administrative Agent, the Issuing Lender
or such Lender, (v) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(vi) if required to do so under applicable law in connection with any litigation
or similar proceeding or in litigation to enforce this Agreement, (vii) which
has been publicly disclosed other than in breach of this Section 10.16, (viii)
to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, (ix) in connection with the exercise of any
remedy hereunder or under any other Loan Document, (x) if agreed by the Borrower
in its sole discretion, (xi) to data service providers, including league table
providers, that serve the lending industry (but, in the case of this clause
(xi), solely to the extent that (a) such Information is information about the
terms of the financing contemplated hereby routinely provided by arrangers to
data services providers and (b) such Information is provided to such data
service providers no earlier than the fifth Business Day after the Closing Date)
or (xii) any actual or prospective counterparty to any Hedging Agreement
relating to the Borrower or any Subsidiary and its obligations hereunder or
under any other Loan Document; provided that, if reasonably requested by the
Borrower, the Administrative Agent, the Issuing Lender and the Lenders shall
make commercially reasonable efforts to determine, and inform the Borrower of,
the Persons who received such Information. “Information” means all information
received from a Loan Party, other than any such information that is available to
the Administrative Agent, the Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by such Loan Party; provided that in the case of
Information received from a Loan Party after the date hereof, such Information
is clearly identified at the time of delivery as confidential.

Each Lender acknowledges that information furnished to it pursuant to this
Agreement may include material non-public information concerning the Borrower
and its Affiliates and their related parties or their respective securities, and
confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.

All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain material non-public information about the Borrower and its Affiliates
and their related parties or their respective securities. Accordingly, each
Lender represents to the Borrower and the Administrative Agent that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law.

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary “tombstone” advertising material relating to the
transactions contemplated hereby using the

 

105



--------------------------------------------------------------------------------

name, product photographs, logo or trademark of the Loan Parties; provided that
such name, product photographs, logo and trademark are used solely in a manner
that is neither intended to nor reasonably likely to harm or disparage the Loan
Parties or their Subsidiaries or their respective reputations, goodwill or
marks.

SECTION 10.18 Releases. (a) Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Administrative Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 10.1) to take any
action requested by the Borrower having the effect of releasing any Collateral
or guarantee obligations (i) to the extent necessary to permit consummation of
any transaction not prohibited by any Loan Document or that has been consented
to in accordance with Section 10.1 or (ii) under the circumstances described in
paragraph (b) below.

(b)    At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full, the Commitments have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and the Borrower or Subsidiary thereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Borrower and
Subsidiaries. At the request and sole expense of the Borrower or Subsidiary
following any such termination, the Administrative Agent shall deliver to the
Borrower or Subsidiary any Collateral held by the Administrative Agent
thereunder, and execute and deliver to the Borrower or Subsidiary such documents
as the Borrower or Subsidiary shall reasonably request to evidence such
termination.

SECTION 10.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

106



--------------------------------------------------------------------------------

SECTION 10.20 ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Joint Lead
Arrangers and their respective Affiliates, and not to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) of one or more Benefit Plans in connection with the
Loans or the Commitments;

(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable so as
to exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Lead Arrangers and their respective
Affiliates, and not to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent or the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).

[Remainder of this page intentionally left blank.]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

FORRESTER RESEARCH INC.,

as the Borrower

By:       /s/ Michael A. Doyle   Name:  Michael A. Doyle   Title:    Chief
Financial Officer

 

[Signature Page to Forrester Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:       /s/ Amy U. Lessner   Name:  Amy U. Lessner   Title:    Authorized
Officer

 

[Signature Page to Forrester Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:       /s/ Robert C. Megan   Name:  Robert
C. Megan   Title:    Senior Vice President

 

[Signature Page to Forrester Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:       /s/ Sean Riordan   Name:  Sean
Riordan   Title:    Assistant Vice President

 

[Signature Page to Forrester Credit Agreement]